Exhibit 10.2








EXECUTION VERSION


CERTAIN INFORMATION IDENTIFIED BY BRACKETED ASTERISKS ([* * *]) HAS BEEN OMITTED
FROM THIS EXHIBIT BECAUSE IT IS BOTH NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED.










COLLABORATION AND LICENSE AGREEMENT




between




DICERNA PHARMACEUTICALS, INC.
and
ALNYLAM PHARMACEUTICALS, INC.


April 3, 2020










||


--------------------------------------------------------------------------------



TABLE OF CONTENTS
        Page
1. DEFINITIONS AND INTERPRETATIONS
1
2. LICENSES AND EXCLUSIVITY
17
3. DEVELOPMENT AND REGULATORY
23
4. COMMERCIALIZATION AND MANUFACTURING
29
5. FINANCIAL PROVISIONS IN THE EVENT ALNYLAM DOES NOT EXERCISE ITS OPTION
34
6. FINANCIAL PROVISIONS IN THE EVENT ALNYLAM EXERCISES ITS OPTION
38
7. REPORTS AND PAYMENT TERMS
41
8. INTELLECTUAL PROPERTY RIGHTS
43
9. CONFIDENTIALITY
50
10. PUBLICATIONS AND PUBLICITY
52
11. HSR FILINGS AND CLOSING
53
12. TERM AND TERMINATION
54
13. EFFECTS OF TERMINATION
57
14. REPRESENTATIONS AND WARRANTIES
63
15. INDEMNIFICATION AND LIABILITY
67
16. GENERAL PROVISIONS
68









1




--------------------------------------------------------------------------------

CONFIDENTIAL


COLLABORATION AND LICENSE AGREEMENT
THIS COLLABORATION AND LICENSE AGREEMENT (the “Agreement”), dated April 3, 2020
(the “Execution Date”), is by and between Dicerna Pharmaceuticals, Inc., a
corporation organized and existing under the laws of Delaware, with its
principal business office located at 33 Hayden Avenue, Lexington, MA 02421
(“Dicerna”) and Alnylam Pharmaceuticals, Inc., a corporation organized and
existing under the laws of Delaware, with its principal business office located
at 675 West Kendall Street, Henri A. Termeer Square, Cambridge, MA 02142
(“Alnylam”). Dicerna and Alnylam are each referred to individually as a “Party”
and together as the “Parties”.
BACKGROUND
WHEREAS, Dicerna and Alnylam wish to enter into a collaboration and license
agreement related to the subject matter hereof.
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the sufficiency of which is acknowledged by both Parties, the Parties
agree as follows:
1.DEFINITIONS AND INTERPRETATIONS
Capitalized terms used in this Agreement shall have the meanings specified in
this Article 1, or as defined elsewhere in this Agreement.
a. “A1AD” means Alpha-1 antitrypsin deficiency (A1AD or AATD), a human genetic
disorder that may result in lung disease or liver disease and that is caused by
a mutation in the SERPINA1 gene.
b. “Acquired Party” has the meaning set forth in Section 2.9.
c. “Acquirer” has the meaning set forth in the definition of “Change of
Control”.
d. “Additional Alnylam In-Licenses” means the agreements set forth in Section
A-3 of Exhibit C.
e. “Affiliate” means, with respect to a Party, any legal entity which, at the
time such determination is being made, is controlled by, controlling or under
common control with such Party. As used in this definition, the term “control,”
whether used as a noun or a verb, refers to the possession, directly or
indirectly, of the power to direct, or cause the direction of, the management or
policies of a legal entity, whether through the ownership of voting rights
(e.g., fifty percent (50%) or more of the equity, the ordinary voting power or
the general partnership interest), by contract or otherwise.
f. “Alliance Manager” has the meaning set forth in Section 3.6.1.
||

--------------------------------------------------------------------------------

CONFIDENTIAL
g. “ALN-AAT02” means the molecule or compound being Developed by Alnylam as of
the Effective Date known or referred to by Alnylam as ALN-AAT02, as further
described in Exhibit A.
h. “Alnylam Commercialization Option” has the meaning set forth in Section 4.3.
i. “Alnylam Existing In-Licenses” means the agreements set forth in Section A-1
of Exhibit C.
j. “Alnylam Existing Third Party Agreements” means (a) the Alnylam Existing
In-Licenses and (b) the agreements set forth in Section A-2 of Exhibit C.
Alnylam Existing Third Party Agreements also include any Additional Alnylam
In-License included within the definition of Alnylam Existing Third Party
Agreements pursuant to Section 2.6.2.
k. “Alnylam Indemnified Party” has the meaning set forth in Section 15.2.
l. “Alnylam In-License” means (a) any of the Alnylam Existing In-Licenses; (b)
any Additional Alnylam In-License included within the definition of Alnylam
Existing Third Party Agreements pursuant to Section 2.6.2; and (c) any agreement
between Alnylam (or its Affiliates) and a Third Party entered into after the
Effective Date pursuant to which Alnylam acquires Control of (i) Know-How that
is necessary or reasonably useful for the Research, Development, registration,
making (including formulation), having made, use, Commercialization, or other
exploitation of Products in the Field in the Territory or (ii) any Patent Rights
that claim the Licensed Know-How or Cover the Research, Development,
registration, making (including formulation), having made, use,
Commercialization, or other exploitation of Products in the Field in the
Territory; but, in each case ((i) and (ii)), only to the extent such agreement
is designated as an Alnylam In-License pursuant to Section 2.6.1.
m. “Alnylam Inventions” has the meaning set forth in Section 8.3.1.
n. “Alnylam’s Knowledge” means the actual knowledge of Alnylam.
o. “Alnylam Product-Specific Patent Rights” means Patent Rights Controlled by
Alnylam at any time during the Term that include at least one claim, the
practice of which necessarily requires the presence or direct use of: (a) any
siRNA Directed to the Collaboration Target, or pharmaceutical compositions
thereof; (b) specific components of the compositions described in clause (a) to
the extent that such components are unique to such compositions; (c) methods of
using the compositions described in clause (a) or components described in clause
(b), in either case, as a human therapeutic or prophylactic, or Directed to the
Collaboration Target, as applicable, or to inhibit expression of the
Collaboration Target, as applicable; or (d) methods or compositions directed to
the synthesis, manufacture or analysis of the compositions described in clause
(a) or components described in clause (b) to the extent that such synthesis,
Manufacture or analysis is unique to such compositions or components; provided,
however, that any such patents that include any claim(s) that is/are directed to
subject matter applicable to siRNA or siRNA delivery in general or directed to
any target other than the Collaboration Target will not be considered Alnylam
Product-Specific Patent Rights. The Alnylam Product-Specific
2
||

--------------------------------------------------------------------------------

CONFIDENTIAL
Patent Rights existing as of the Effective Date are set forth in a list agreed
upon by the Parties contemporaneously with the execution of this Agreement.
p. “Annual Net Sales” means, with respect to a particular Product and Calendar
Year, all Net Sales of such Product during such Calendar Year.
q. “Applicable Laws” means all federal, state, local, national and
supra-national laws, statutes, rules and regulations, including any rules,
regulations, guidelines or requirements of Regulatory Authorities, taxing
authorities, national securities exchange or securities listing organizations
that may be in effect from time to time during the Term and applicable to a
particular activity hereunder.
r. “Assigning Party” has the meaning set forth in Section 7.3.1.
s. “Background IP” has the meaning set forth in Section 8.1.
t. “Backup” means, any RNAi Therapeutic, other than ALN-AAT02 and DCR-A1AT, that
(a) is Directed to the Collaboration Target; (b) does not include any targeting
ligand or other siRNA delivery technology other than GalNAc; (c) is Controlled
by either Alnylam or Dicerna, prior to or after the Effective Date; and (d) can
be used in the Field.
u. “Business Day” means any day other than a Saturday, Sunday or any other day
on which commercial banks in New York, New York, U.S.A. are authorized or
required by Applicable Laws to remain closed.
v. “Calendar Quarter” means any respective period of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31 of any
Calendar Year.
w. “Calendar Year” means each successive period of twelve (12) months commencing
on January 1 and ending on December 31.
x. “Change of Control” means with respect to a Party (or its ultimate parent),
(a) a merger, acquisition, consolidation or reorganization of such Party (or its
ultimate parent) with a Third Party that results in the voting securities of
such Party (or its ultimate parent) outstanding immediately prior thereto, or
any securities into which such voting securities have been converted or
exchanged, ceasing to represent more than fifty percent (50%) of the combined
voting power of the surviving entity or the parent of the surviving entity
immediately after such merger or consolidation, (b) a transaction or series of
related transactions in which a Third Party, together with its Affiliates,
becomes the “beneficial owner” (as such term is used in Section 13(d) of the
Securities Exchange Act of 1934, as amended, and Rule 13d-3 thereunder (or, in
each case, any successor thereto), except that a Person shall be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right may be exercised immediately or only after the
passage of time), directly or indirectly, of more than fifty percent (50%) of
the combined voting power of the outstanding securities of such Party (or its
ultimate parent), or (c) the sale or other transfer to a Third Party, whether
directly or indirectly by
3
||

--------------------------------------------------------------------------------

CONFIDENTIAL
a Party or an Affiliate thereof, of all or substantially all of such Party’s (or
its ultimate parent’s) business. The acquiring or combining Third Party in any
of (a), (b) or (c), and any of such Third Party’s Affiliates (whether in
existence as of or any time following the applicable transaction, but other than
the acquired Party and its Affiliates in existence prior to the applicable
transaction or Affiliates it controls after the applicable transaction) are
referred to collectively herein as the “Acquirer”.
y. “Chronic Tox Study” means [* * *]
z. “Claims” has the meaning set forth in Section 15.1.
aa. “Clinical Supply Agreement” has the meaning set forth in Section 4.4.1.
ab. “Clinical Trial” means a Phase 1 Clinical Trial, Phase 2 Clinical Trial or
Phase 3 Clinical Trial, or any post-approval human clinical trial, as
applicable.
ac. “CMO” means a contract manufacturing organization.
ad. “CNS” means central nervous system, which includes the brain and spinal
cord, dorsal root, trigeminal, pterygopalatine ganglia, submandibular ganglia,
otic ganglia, and ciliary ganglia, but excluding peripheral nerves (other than
dorsal root, trigeminal, pterygopalatine ganglia, submandibular ganglia, otic
ganglia, and ciliary ganglia), the neuromuscular junction and muscle.
ae. “Code” has the meaning set forth in Section 13.5.
af. “Collaboration Target” means [* * *]
ag. “Combination Product” means a pharmaceutical formulation containing as its
active ingredients both a Product and one or more other therapeutically active
compounds or ingredients.
ah. “Commercial Milestone Event” has the meaning set forth in Section 5.2.3.
ai. “Commercial Milestone Payment” has the meaning set forth in Section 5.2.3.
aj. “Commercialization” or “Commercialize” means any and all activities directed
to the offering for sale and sale of a Product, or other compound, product or
therapy including: (a) activities directed to storing, marketing, promoting,
detailing, distributing, importing, exporting, selling and offering to sell that
Product, or other compound, product or therapy; (b) conducting Clinical Trials
after Marketing Authorization of a Product, or other compound, product or
therapy with respect to such Product, or other compound, product or therapy; (c)
interacting with Regulatory Authorities regarding the foregoing; and (d) seeking
pricing approvals and reimbursement approvals (as applicable) for that Product,
or other compound, product or therapy in the Territory. When used as a verb, to
“Commercialize” and “Commercializing” means to engage in Commercialization and
“Commercialized” has a corresponding meaning.
4
||

--------------------------------------------------------------------------------

CONFIDENTIAL
ak. “Commercially Reasonable Efforts” of a Party means [* * *]
al. “Competing Generic Product” means, with respect to a given Product and a
given country in the Territory, a product sold by a Third Party in such country,
other than as a Sublicensee of the applicable Party or its Affiliates under this
Agreement, where (a) such Third Party did not purchase or acquire such product
in a chain of distribution that included such applicable Party or its Affiliates
or Sublicensees, (b) such product received Marketing Authorization from the
applicable Regulatory Authority in such country pursuant to an expedited or
abbreviated approval process in accordance with the then-current rules and
regulations in such country as a generic, follow-on, hybrid, biosimilar, or
interchangeable product of such Product by referencing the Product as the
“reference listed product” or similar designation in such country, and (c) such
Marketing Authorization referred to or relied on the Marketing Authorization of
such Product.
am. “Competitive Infringement” has the meaning set forth in Section 8.5.3(a).
an. “Confidentiality Agreement” has the meaning set forth in Section 16.11.
ao. “Confidential Information” means all Know-How or other information or
materials of a Party, in any form (written, oral, electronic, photographic, or
otherwise) that is confidential or proprietary, including:
i.all Know-How which is generated by or on behalf of a Party under this
Agreement or which one Party or any of its Affiliates or representatives has
provided or otherwise made available to the other Party, whether made available
orally, in writing, or in electronic form, including such Know-How comprising or
relating to concepts, discoveries, Inventions, data, designs or formulae arising
from this Agreement;
ii.all such information or materials regarding or concerning any Product, or any
other technical or business information;
iii.all communications between the Parties or information of whatever kind
whether recorded or not and, if recorded, in whatever medium, relating to or
arising out of this Agreement, whether disclosed prior to or after entering into
this Agreement;
iv.any information that the Party indicates in writing is information of a
confidential nature or which is marked “confidential”; and
v.all copies and excerpts of the communications, information, notes, reports and
documents in whatever form referred to in subclauses (a) through (d) of this
definition.
For purposes of the confidentiality obligations set forth herein: (i) Dicerna
Know-How shall be deemed Confidential Information of Dicerna; (ii) Licensed
Know-How Controlled by Alnylam shall be deemed Confidential Information of
Alnylam; (iii) the terms and conditions of this Agreement shall be deemed
Confidential Information of both Parties; and (iv) for purposes of the
restriction on disclosure, Joint Know-How shall be deemed Confidential
Information of
5
||

--------------------------------------------------------------------------------

CONFIDENTIAL
both Parties and kept confidential per the terms of Article 9 by each of the
Parties, unless subsequently assigned to the other Party as set forth in
Article 8, in which case, such Know-How shall become the Confidential
Information of the assignee. For clarity, nothing in the foregoing or in
Article 9 shall restrict either Party from using Joint Know-How (it being
understood that this shall not limit Sections 2.1 through 2.5).
ap. “Continuation Notice” has the meaning set forth in Section 12.3.2.
aq. “Control” or “Controlled” means, with respect to any Know-How, or
intellectual property right (including any Patent Right), that a Party owns or
has a license to, such Know-How or intellectual property right, and in each
case, has the power to grant to the other Party, access, a license, or a
sublicense (as applicable) to the same on the terms and conditions set forth in
this Agreement without violating any obligations of the granting Party owed to a
Third Party; provided that, with respect to rights to any Third Party Know-How,
Patent Rights or other intellectual property right that are licensed to, or
otherwise obtained by, (i) a Party or its Affiliates pursuant to an agreement
entered into by such Party or any of its Affiliates after the Effective Date, or
(ii) Alnylam or its Affiliates pursuant to any Additional Alnylam In-License,
such Third Party Know-How, Patent Rights or other intellectual property right
shall be deemed not to be under the Control of such Party or its Affiliates
unless and until the agreement pursuant to which such rights are obtained
becomes an In-License pursuant to Section 2.6.1 or Section 2.6.2, as the case
may be.
ar. “Covered” or “Cover” means, with respect to a Product in a particular
country and a particular Patent Right, that the manufacture, use, sale or
importation of such Product in such country would, but for the licenses granted
herein, infringe a Valid Claim in such Patent Right.
as. “Data Package” means (a) a summary, consistent with the level of detail
provided to the senior management team of Dicerna in connection with a decision
to proceed with preparing an NDA, of the manufacturing, preclinical and clinical
data as well as the Regulatory Documentation with regards to a Product, [* * *]
(b) a reasonably detailed summary of Commercialization plans for such Product in
the United States and the Major Ex-US Markets, to the extent such plans exist at
the time of delivery of Data Package.
at. “DCR-A1AT” means the molecule or compound being Developed by Dicerna as of
the Effective Date known or referred to as DCR-A1AT, as further described in
Exhibit B.
au. “Development” or “Develop” means, with respect to a Product (or other
compound, product or therapy), any non-clinical and clinical drug development
activities that are necessary or useful to obtain Marketing Authorization for
such Product, or other compound, product or therapy, including completions of
Clinical Trials and the preparation and filing of Regulatory Filings and all
regulatory affairs related to the foregoing. Where the context requires,
Development and Develop shall include Research. When used as a verb,
“Developing” means to engage in Development and “Developed” has a corresponding
meaning. For clarity, “Development” shall not include any Commercialization
activities.
6
||

--------------------------------------------------------------------------------

CONFIDENTIAL
av. “Development Milestone Event” has the meaning set forth in Section 5.2.2.
aw. “Development Milestone Payment” has the meaning set forth in Section 5.2.2.
ax. “Development Plan” means the initial Development Plan to be agreed upon by
the Parties contemporaneously with the execution of this Agreement, as may be
amended from time to time.
ay. “Dicerna Commercialization Plan” has the meaning set forth in Section 4.1.2.
az. “Dicerna Existing In-Licenses” means the agreements set forth in Section B-1
of Exhibit C.
ba. “Dicerna Existing Third Party Agreements” means (a) the Dicerna Existing
In-Licenses and (b) the agreements set forth in Section B-2 of Exhibit C.
bb. “Dicerna Indemnified Party” has the meaning set forth in Section 15.1.
bc. “Dicerna In-License” means (a) any of Dicerna’s Existing In-Licenses; or (b)
any agreement between Dicerna (or its Affiliates) and a Third Party entered into
after the Effective Date pursuant to which Dicerna acquires Control of (i)
Know-How that is necessary or reasonably useful for the Research, Development,
registration, making (including formulation), having made, use,
Commercialization, or other exploitation of Products in the Field outside the
United States or (ii) any Patent Rights that claim the Licensed Know-How or
Cover the Research, Development, registration, making (including formulation),
having made, use, Commercialization, or other exploitation of Products in the
Field outside the United States; but, in each case ((i) and (ii)), only to the
extent such agreement is designated as a Dicerna In-License pursuant to Section
2.6.1.
bd. “Dicerna Inventions” has the meaning set forth in Section 8.3.1.
be. “Dicerna Know-How” means any and all Know-How Controlled by Dicerna (or one
of its Affiliates) that is: (a) existing as of the Effective Date or generated
or acquired outside the scope of the Development activities under this
Agreement; or (b) conceived, developed, created, made or reduced to practice in
the course of performing the Development activities under this Agreement during
the Term, including Dicerna’s rights in any Joint Know-How; in each case of (a)
or (b) that is necessary or reasonably useful for the Development, registration,
making (including formulation), having made, use or Commercialization or other
exploitation of a Product outside the United States. For the avoidance of doubt,
the Dicerna Know-How does not include any Know-How directed to any targeting
ligand or other siRNA delivery technology other than GalNAc.
bf. “Dicerna Patent Rights” means any and all Patent Rights that are Controlled
by Dicerna or its Affiliates as of the Effective Date or during the Term that:
(a) claim the Dicerna Know-How; or (b) Cover the Development, registration,
making (including formulation), having made, use, Commercialization, or other
exploitation of Products in the Field outside the United
7
||

--------------------------------------------------------------------------------

CONFIDENTIAL
States, in each case, including those Existing Dicerna Patents set forth on a
list agreed upon by the Parties contemporaneously with the execution of this
Agreement, Dicerna’s rights in any Joint Patent Rights. For the avoidance of
doubt, the Dicerna Patent Rights do not include any Patent Rights Covering any
targeting ligand or other siRNA delivery technology other than GalNAc.
bg. “Directed to” means, with respect to an siRNA and a target gene (including
the Collaboration Target), [* * *].
bh. “Dispute” has the meaning set forth in Section 16.4.1.
bi. “DOJ” has the meaning set forth in Section 11.1.
bj. “Effective Date” means, subject to Section 14.7, the last of the following
dates: (a) in the event that the Parties determine pursuant to Article 11 that
HSR filings are required, the HSR Clearance Date, or, in the event that the
Parties determine that no HSR filings are required, the Execution Date; (b) if a
Party has notified the other Party prior to the HSR Clearance Date of any
proposed amendments to Exhibit E, Exhibit F, or Exhibit G, the date that is [* *
*] days from the date on which such Party has so notified the other Party,
provided that a Party has not exercised its right to terminate pursuant to
Section 14.6.
bk. “EMA” means the European Medicines Agency and any successor thereto.
bl. “Executive Officer” has the meaning set forth in Section 3.6.3(c).
bm. “Exercise Period” has the meaning set forth in Section 2.2.2.
bn. “Existing Dicerna Patents” means the Patent Rights contained in the Dicerna
Patent Rights existing as of the Effective Date that are issued or subject to a
pending application for issuance, as set forth on a list agreed upon by the
Parties contemporaneously with the execution of this Agreement.
bo. “Existing Licensed Patents” means the Patent Rights contained in the
Licensed Technology existing as of the Effective Date that are issued or subject
to a pending application for issuance, as set forth on a list agreed upon by the
Parties contemporaneously with the execution of this Agreement.
bp. “Existing Third Party Agreements” means the Alnylam Existing Third Party
Agreements and Dicerna Existing Third Party Agreements.
bq. “Eye” means all parts of the eye, which for the avoidance of doubt, includes
the cornea, iris, fovea, lens, macula, optic nerve, retina, pupil, sclera, and
vitreous, and all periocular, periorbital and other accessary structures that
support eye homeostasis, including conjunctiva, tissues of upper and lower
eyelids, and fornices, meibomian glands, lacrimal glands and extraocular
muscles.
8
||

--------------------------------------------------------------------------------

CONFIDENTIAL
br. “FDA” means the United States Food and Drug Administration and any successor
thereto.
bs. “FFDCA” has the meaning set forth in Section 14.1.5.
bt. “Field” means the treatment or prevention of A1AD-related pathologies
excluding any applications in the CNS or Eye (such as, without limitation,
diseases or pathologies of the CNS or Eye, or any administration to the CNS or
Eye, including intrathecal administration or intraocular administration).
bu. “First Commercial Sale” means the first sale of a Product by Dicerna or
Alnylam, or one of its Affiliates or their Sublicensees, to an unaffiliated
third party after receipt of all Marketing Authorizations required to market and
sell the Product have been obtained in the country in which such Product is
sold. Sales for purposes of testing the Product and sample purposes shall not be
deemed a First Commercial Sale. Furthermore, for purposes of clarity, the term
“First Commercial Sale” as used in this Agreement shall not include: (i) any
distribution or other sale solely for so-called treatment IND sales, named
patient sales, compassionate or emergency use sales or pre-license sales, in
each case provided that such Product is distributed without charge or sold at or
below cost; (ii) intercompany transfers to Affiliates of Dicerna or Alnylam or
between such entities and a Sublicensee of Dicerna or Alnylam or an Affiliate,
provided that a subsequent sale to an unaffiliated Third Party by such Affiliate
of Dicerna or Alnylam or Sublicensee is not considered an intercompany transfer;
nor (iii) other similar non-commercial sales.
bv. “FTC” has the meaning set forth in Section 11.1.
bw. “FTE” means, with respect to a person, the equivalent of the work of [* * *]
employee full time for [* * *] (consisting of at least [* * *] per year (with no
further reductions for vacations and holidays)). Overtime, and work on weekends,
holidays and the like will not be counted with any multiplier (e.g.,
time-and-a-half or double time) toward the number of hours that are used to
calculate the FTE contribution. The portion or multiple of an FTE billable by
the applicable Party for [* * *] individual during a given accounting period
shall be determined by dividing the number of hours worked by said individual on
the work to be conducted under the Agreement during such accounting period and
the number of FTE hours applicable for such accounting period based on [* * *],
applied consistently throughout the [* * *]. For clarity, no individual person
can ever constitute more than a single FTE.
bx. “FTE Expenses” means the FTE Rate multiplied by the applicable number of
FTEs.
by. “FTE Rate” means, for the period commencing on the Effective Date until such
time as the Parties agree otherwise, [* * *] per year, subject to annual
increases or decreases beginning on [* * *] to reflect the percentage increase
or decrease in the Consumer Price Index – All Urban Consumers, US City Average,
All Items (as quoted by the U.S. Department of Labor, Bureau of Labor
Statistics), and similarly calculated year to year increases each subsequent [*
* *]. The FTE Rate shall be deemed to encompass compensation for expenses of
salaries, benefits,
9
||

--------------------------------------------------------------------------------

CONFIDENTIAL
supplies, other employee expenses, and supporting overhead and general and
administration allocations.
bz. “Governmental Authority” means any court, commission, authority, department,
ministry, official or other instrumentality of, or being vested with public
authority under any law of, any country, state or local authority or any
political subdivision thereof, or any association of countries.
ca. “GalNAc” means an N-acetylgalactosamine ligand.
cb. “HSR Act” has the meaning set forth in Section 11.1.
cc. “HSR Clearance Date” has the meaning set forth in Section 11.1.
cd. “Improvement” means any Invention which is a modification or enhancement.
ce. “IND” means an investigational new drug application filed with the FDA with
respect to a Product or other compound, product or therapy, or an equivalent
application filed with a Regulatory Authority in a country other than the United
States to commence a Clinical Trial of pharmaceutical product.
cf. “Indemnified Party” has the meaning set forth in Section 15.3.1.
cg. “Indemnifying Party” has the meaning set forth in Section 15.3.1.
ch. “In-License” mean an Alnylam In-License or a Dicerna In-License.
ci. “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
cj. “Invention” means any invention and/or any Know-How, composition of matter,
article of manufacture, method of manufacture, method of use or other subject
matter, whether patentable or not, that is conceived or reduced to practice, or
otherwise identified, discovered, made or developed, as applicable, by
individuals who are employees, agents or consultants of either or both Parties
or its or their Affiliates, in each case, under or in connection with this
Agreement.
ck. “JCC” has the meaning set forth in Section 3.6.4.
cl. “Joint Inventions” has the meaning set forth in Section 8.3.1.
cm. “Joint Know-How” has the meaning set forth in Section 8.3.1.
cn. “Joint Patent Rights” has the meaning set forth in Section 8.3.1.
co. “JSC” has the meaning set forth in Section 3.6.3.
10
||

--------------------------------------------------------------------------------

CONFIDENTIAL
cp. “Know-How” means all technical, scientific, and other information, know-how,
data, inventions, discoveries, trade secrets, specifications, instructions,
techniques, processes, designs, drawings, formulae, methods, practices,
protocols, expertise and other information and technology applicable to
formulations, compositions or products or to their manufacture, development,
registration, use, marketing or sale or to methods of assaying or testing them,
and all biological, chemical, pharmacological, biochemical, toxicological,
pharmaceutical, physical and analytical, efficacy, safety and pharmacovigilance,
chemistry, manufacturing and controls, quality control, preclinical and clinical
data relevant to any of the foregoing. For clarity, Know-How includes any such
information comprised or embodied in any applicable physical materials, and
excludes Patent Rights.
cq. “Know-How Transfer Period” has the meaning set forth in Section 2.3.
cr. “Licensed Know-How” means all Know-How that Alnylam or its Affiliates
Control as of the Effective Date or during the Term that is necessary or
reasonably useful for the Research, Development, registration, making (including
formulation), having made, use, Commercialization, or other exploitation of
Products in the Field in the Territory. For the avoidance of doubt, the Licensed
Know-How does not include any Know-How directed to any targeting ligand or other
siRNA delivery technology other than GalNAc.
cs. “Licensed Patent Rights” means any and all Patent Rights that are Controlled
by Alnylam or its Affiliates as of the Effective Date or during the Term that:
(a) claim the Licensed Know-How; or (b) Cover the Research, Development,
registration, making (including formulation), having made, use,
Commercialization, or other exploitation of Products in the Field in the
Territory; in each case, including those Existing Licensed Patents set forth on
the list mentioned in Section 1.67, Alnylam’s rights in any Joint Patent Rights,
and any Alnylam Product-Specific Patent Rights. For the avoidance of doubt, the
Licensed Patent Rights do not include any Patent Rights Covering any targeting
ligand or other siRNA delivery technology other than GalNAc.
ct. “Licensed Technology” means, individually or collectively, the Licensed
Patent Rights and the Licensed Know-How.
cu. “Licensing Party” has the meaning set forth in Section 2.6.1.
cv. “Losses” has the meaning set forth in Section 15.1.
cw. “MAD Study” means the [* * *]
cx. “Manufacturing Expenses” means all expenses incurred in accordance with the
U.S. GAAP, directly or indirectly, in connection with manufacturing a
pharmaceutical product, including without limitation the costs incurred for all
materials (including devices sold as part of a Product for a single sales price,
or included as part of a Product under Development), labor, access and use of a
portion of a manufacturing facility, reasonably allocable manufacturing overhead
and out-of-pocket costs paid to Third Parties, in each case including all FTE
Expenses for FTEs who perform activities in furtherance of the foregoing, but in
any event excluding any
11
||

--------------------------------------------------------------------------------

CONFIDENTIAL
unreserved, allocated idle capacity costs and charges that exceed in the
aggregate [* * *] of a manufacturing facility relating to or occasioned by
unused manufacturing capacity not otherwise committed to Products.
cy. “Major Ex-US Markets” means [* * *]
cz. “Marketing Authorization” means, collectively, all Regulatory Approvals
(including any pricing, reimbursement or access approvals) from the relevant
Regulatory Authority necessary to initiate marketing and selling a Product in
any country.
da. “MicroRNA” or “miRNA” means a structurally defined functional RNA molecule
usually between [* * *] nucleotides in length, which is derived from an
endogenous, genetically-encoded non-coding RNA which is predicted to be
processed into a hairpin RNA structure that is a substrate for the
double-stranded RNA-specific ribonuclease drosha and subsequently is predicted
to serve as a substrate for the enzyme dicer, a member of the RNase III enzyme
family.
db. “MicroRNA Mimic” means a single-stranded or double-stranded oligonucleotide
with the same or substantially similar base composition and sequence (including
chemically modified bases) as a particular natural miRNA and which is designed
to mimic the activity of such miRNA. For clarity, MicroRNA Mimic excludes a
double-stranded oligonucleotide which functions or is designed to function as an
siRNA.
dc. “Milestone Payments” has the meaning set forth in Section 5.2.1.
dd. “NDA” means a New Drug Application, Biologics License Application, or
similar application or submission for Marketing Authorization of a Product filed
with a Regulatory Authority to obtain marketing approval for a pharmaceutical,
biological or diagnostic product in a country or group of countries.
de. [* * *]
df. “Negotiation Period” has the meaning set forth in Section 2.2.2.
dg. “Net Sales” shall mean [* * *]
dh. “Notice of Dispute” has the meaning set forth in Section 16.4.1.
di. “Notice of Exercise” has the meaning set forth in Section 2.2.2.
dj. “Non-Acquired Party” has the meaning set forth in Section 2.9.
dk. “Non-Assigning Party” has the meaning set forth in Section 7.3.1.
dl. “Oligonucleotide Product” means any product that is based on or comprises at
least one oligonucleotide (including any antisense, siRNA, MicroRNA, or MicroRNA
Mimic).
12
||

--------------------------------------------------------------------------------

CONFIDENTIAL
dm. “Optioned Know-How Tail Period” has the meaning set forth in Section 2.5.1.
dn. “Optioned Know-How Transfer Period” has the meaning set forth in
Section 2.5.1.
do. “Optioned Regulatory Filings Transfer Period” has the meaning set forth in
Section 3.3.2.
dp. “Patent Challenge” has the meaning set forth in Section 12.5.
dq. “Patent Challenge by Alnylam” has the meaning set forth in Section 12.6.
dr. “Patent Challenge by Dicerna” has the meaning set forth in Section 12.5.
ds. “Patent Representative” has the meaning set forth in Section 3.6.2.
dt. “Patent Rights” means the rights and interests in and to issued patents and
pending patent applications (which, for purposes of this Agreement, include
certificates of invention, applications for certificates of invention and
priority rights) in any country or region, including all provisional
applications, substitutions, continuations, continuations-in-part, continued
prosecution applications including requests for continued examination,
divisional applications and renewals, and all letters patent or certificates of
invention granted thereon, and all reissues, reexaminations, extensions
(including pediatric exclusivity patent extensions), term restorations,
renewals, substitutions, confirmations, registrations, revalidations, revisions
and additions of or to any of the foregoing, and all foreign counterparts of any
of the foregoing.
du. “Payee” has the meaning set forth in Section 7.3.2.
dv. “Payor” has the meaning set forth in Section 7.3.2.
dw. “Person” means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization or government or
political subdivision thereof.
dx. “Phase 1 Clinical Trial” means a Clinical Trial of a Product generally
consistent with 21 C.F.R. §312.21(a) or equivalent trial outside of the United
States.
dy. “Phase 2 Clinical Trial” means a Clinical Trial of a Product generally
consistent with 21 C.F.R. §312.21(b) or equivalent trial outside of the United
States.
dz. “Phase 3 Clinical Trial” means a Clinical Trial of a Product generally
consistent with 21 C.F.R. §312.21(c) or equivalent trial outside of the United
States.
ea. “Pre-Existing Affiliates” has the meaning set forth in Section 2.9.
eb. “Product” means all formulations, versions, or SKUs of ALN-AAT02, DCR-A1AT,
and any Backup for use in the Field.
13
||

--------------------------------------------------------------------------------

CONFIDENTIAL
ec. “Proposed Sublicense” has the meaning set forth in Section 2.2.2.
ed. “Proposed Sublicense Notice” has the meaning set forth in Section 2.2.2.
ee. “R&W Certificate” has the meaning set forth in Section 14.7.
ef. “Regulatory Approval” means, collectively, any and all approvals (including
supplements, amendments, pre- and post-approvals, pricing and reimbursement
approvals), licenses, registrations or authorizations (including marketing and
labeling authorizations) granted by or received from any Regulatory Authority
that are necessary for the Research, Development, registration, manufacture
(including formulation), distribution, importation, exportation, use, and
Commercialization of a pharmaceutical product (including a Product) in a given
jurisdiction.
eg. “Regulatory Authority” means the FDA or any counterpart to the FDA outside
the United States, or other Governmental Authority with authority over the
Research, Development, registration, making (including formulation), use and
Commercialization of a pharmaceutical product (including a Product), which may
include the authority to grant the required reimbursement and pricing approvals
for such sale.
eh. “Regulatory Documentation” has the meaning set forth in Section 14.2.7.
ei. “Regulatory Filings” means, individually or collectively, all applications,
filings, submissions, licenses, registrations, permits, notifications, and
authorizations (including marketing and labeling authorizations) or waivers with
respect to the testing, Research, Development, registration, manufacture
(including formulation), use and Commercialization of a Product made to or
received from any Regulatory Authority in a given country, including INDs.
ej. “Regulatory Filings Transfer Period” has the meaning set forth in
Section 3.3.1.
ek. “Research” means all activities related to the research, identification,
generation, formatting, screening, testing (including in vitro and animal
models, but not in human subjects), stability testing, toxicology and
formulation of compounds, products or therapies.
el. “RNAi Therapeutic” means any product that is based on or comprises at least
one siRNA.
em. “Royalty” has the meaning set forth in Section 5.3.2.
en. “Royalty Term” means with respect to each Product in each country, the
period from the First Commercial Sale of such Product in such country until the
latest of: (a) such Product no longer being Covered by a Valid Claim in such
country; (b) expiration of all regulatory exclusivity periods for such Product
in such country; and (c) [* * *] years after the First Commercial Sale of such
Product in such country.
eo. “Safety Data Exchange Agreement” has the meaning set forth in Section 4.1.4.
14
||

--------------------------------------------------------------------------------

CONFIDENTIAL
ep. “siRNA” means an oligonucleotide composition of native or chemically
modified RNA that targets a gene through activation of the RNA interference
pathway, [* * *]
eq. “Sublicensed Party” has the meaning set forth in Section 2.6.3.
er. “Sublicensee” means a Third Party that is granted a license or sublicense to
Research, Develop, make, have made, use, Commercialize or otherwise exploit
Products in the Field in the Territory or any portion thereof, beyond the mere
right to purchase Products from a Party and its Affiliates.
es. “Sublicensor Party” has the meaning set forth in Section 2.6.3.
et. “Tail Period” has the meaning set forth in Section 2.3.
eu. “Term” has the meaning set forth in Section 12.1.
ev. “Territory” means worldwide.
ew. “Third Party” means any Person other than Dicerna or Alnylam or an Affiliate
of Dicerna or Alnylam.
ex. “Transferred Know-How” has the meaning set forth in Section 2.3.
ey. “Transferred Optioned Know-How” has the meaning set forth in Section 2.5.1.
ez. “United States” or “U.S.” means the United States of America and its
territories and possessions.
fa. “USD” and “$” means United States dollars.
fb. “Valid Claim” means any claim of: (a) an issued and unexpired patent, which
claim has not been (i) revoked or held unenforceable, unpatentable or invalid by
a decision of a court or other governmental agency of competent jurisdiction
that is not appealable or has not been appealed within the time allowed for
appeal, nor (ii) abandoned, disclaimed, denied or admitted to be invalid or
unenforceable through reissue, re-examination or disclaimer or otherwise; or (b)
a pending patent application that has not been pending for more than [* * *]
years from the date of its earliest priority date that has not been cancelled,
withdrawn, or abandoned, or finally rejected without the possibility of appeal
or refiling; in each case of (a) and (b) (i) claiming the making, using,
selling, offering for sale, importation or other exploitation of a Product and
(ii) included within the Licensed Patent Rights or the Dicerna Patent Rights. A
pending claim that ceases to be a Valid Claim due to the time limit in clause
(b) shall, if it later issues, qualify again as a Valid Claim, provided that it
meets the requirements of clause (a) of the foregoing definition.
fc. “VAT” has the meaning set forth in Section 7.3.5.
15
||

--------------------------------------------------------------------------------

CONFIDENTIAL
2.LICENSES AND EXCLUSIVITY
a. License Grant to Dicerna
. Subject to the terms and conditions of this Agreement and the Alnylam Existing
Third Party Agreements, Alnylam (on behalf of itself and its Affiliates) hereby
grants to Dicerna (a) an exclusive (even as to Alnylam and its Affiliates)
license, with the right to grant sublicenses (through multiple tiers) as
provided in Section 2.2, under the Licensed Technology to Research, Develop,
register, make (including formulate), have made, use, Commercialize, or
otherwise exploit ALN-AAT02 and any Backups thereof in the Field in the
Territory during the Term; and (b) a non-exclusive license under the Licensed
Technology, with the right to grant sublicenses (through multiple tiers) as
provided in Section 2.2, to Research, Develop, register, make (including
formulate), have made, use, Commercialize, or otherwise exploit DCR-A1AT and any
Backups thereof in the Field in the Territory during the Term. Notwithstanding
the exclusive license grant in clause (a) above, Alnylam retains the rights
under Licensed Technology (x) to Develop, Manufacture, and Commercialize
Products in the Field in the Territory solely for the purpose and only to the
extent necessary for the performance of its obligations or exercise of its
rights under this Agreement (including the Alnylam Commercialization Option, if
exercised), and (y) for all internal basic and preclinical research purposes, in
each case including the right to collaborate with and issue sublicenses to
academic collaborators and/or Third Party contractors involved in such research
activities; provided that Alnylam shall notify and consult with Dicerna prior to
carrying out any research activities in non-human primates.
b. Sublicense Rights
.
i. Sublicenses. Subject to the terms and conditions of this Agreement,
including, without limitation Section 2.2.2, Dicerna (or, in the case
Section 2.5 applies, Alnylam) shall have the right to grant sublicenses, in full
or in part, under any and all rights licensed to Dicerna under Section 2.1 (or
to Alnylam, under Section 2.5, in the case Section 2.5 applies) to its
Affiliates and to any Third Party; subject, at all times, to the terms and
conditions of this Agreement, including the Alnylam Commercialization Option,
and provided, further, that Alnylam (or, in the case Alnylam exercises the
Alnylam Commercialization Option pursuant to Section 4.3, Dicerna) shall still
be entitled to receive under or as a result of any such sublicense the same
Royalty and/or Milestone Payments as set forth in this Agreement. For the
avoidance of doubt, prior to Alnylam exercising or declining to exercise the
Alnylam Commercialization Option, or if Alnylam exercises the Alnylam
Commercialization Option pursuant to Section 4.3, notwithstanding anything
herein to the contrary, Dicerna shall not be entitled to grant sublicenses under
Dicerna Patent Rights, Dicerna Know-How, and the Licensed Technology outside the
United States with respect to the applicable Product.
ii. Right of First Negotiation. Notwithstanding Section 2.2.1, prior to entering
into negotiations with a Third Party for a sublicense that includes
commercialization rights with respect to a Product [* * *] (excluding customary
distribution arrangements entered into in the ordinary course of business by
Dicerna) (“Proposed Sublicense”), Dicerna shall provide
16
||

--------------------------------------------------------------------------------

CONFIDENTIAL
Alnylam with (a) a written notice of the nature of the proposed sublicense with
such Third Party, and (b) a summary of the most recent material clinical data
for the relevant Product within Dicerna’s possession and control (such notice
together with the related information, the “Proposed Sublicense Notice”). If
Alnylam desires to obtain such commercialization rights with respect to a
Product [* * *], Alnylam may notify Dicerna in writing within [* * *] days of
Alnylam’s receipt of such Proposed Sublicense Notice (the “Exercise Period”)
that it desires to enter into negotiations with respect to such Proposed
Sublicense (“Notice of Exercise”). If Alnylam provides a Notice of Exercise to
Dicerna in accordance with this Section 2.2.2, then from and after the receipt
of the Notice of Exercise by Dicerna and for a continuous period of [* * *] days
thereafter, as may be extended by mutual agreement of the Parties (the
“Negotiation Period”), the Parties will negotiate with each other with respect
to such Proposed Sublicense in good faith and with the intent of entering into a
mutually acceptable definitive, written agreement with respect to the Proposed
Sublicense, provided that during the first [* * *] days (as may be extended by
mutual agreement of the Parties) of such Negotiation Period, the Parties will
exclusively negotiate with each other with respect to such Proposed Sublicense.
If (x) Alnylam does not provide a timely Notice of Exercise, or (y) if Alnylam
provides a timely Notice of Exercise but the Parties do not enter into a
Proposed Sublicense within the Negotiation Period, then Dicerna may negotiate
and enter into the Proposed Sublicense with such Third Party.
c. Know-How Transfer
. Within [* * *] days following the Effective Date (the “Know-How Transfer
Period”) (and during the [* * *] month period following the end of the Know-How
Transfer Period (the “Tail Period”), if new Know-How comes to be Controlled by
Alnylam during such period) Alnylam shall disclose and/or deliver to Dicerna, at
Alnylam’s sole cost and expense, to the extent not previously provided, copies
of all written or electronically stored data and information in Alnylam’s
possession and Control relating to the Licensed Know-How which is reasonably
necessary for Dicerna’s Development or Commercialization of each Product
(including for regulatory purposes) (the “Transferred Know-How”). If during the
Term after the Tail Period, [* * *] In addition, with respect to any Licensed
Know-How in Alnylam’s possession and Control during the Term that is not
otherwise subject to a disclosure obligation pursuant to this Section 2.3,
Alnylam shall consider in good faith any reasonable request from Dicerna for
such Licensed Know-How be disclosed to Dicerna (which disclosure shall occur, if
at all, on terms mutually acceptable to both Parties). Upon Dicerna’s reasonable
request, Alnylam will [* * *] consult with Dicerna on issues arising in the
course of Dicerna’s Research, Development or Commercialization and in connection
with any request related to a Product from any Regulatory Authority, including
regulatory, scientific, technical and clinical testing issues. Following the
Know-How Transfer Period, if Alnylam provides any assistance or consultation
pursuant to this Section 2.3, Dicerna shall compensate Alnylam at the FTE Rate
for any efforts by Alnylam’s employees, and Dicerna shall reimburse Alnylam for
all actual out-of-pocket costs without markup that Alnylam may incur with
respect to such assistance or consultation, if any, provided by any consultants
or Third Parties that are not employees of Alnylam. For clarity, the preceding
sentence is not intended to change financial responsibility of the Parties to
bear costs as set forth elsewhere in this Section 2.3. Alnylam shall invoice
Dicerna on a [* * *] basis for any of the
17
||

--------------------------------------------------------------------------------

CONFIDENTIAL
foregoing amounts and Dicerna shall pay all such undisputed amounts within [* *
*] days following the date on which it receives each such invoice.
d. Covenants
. Alnylam covenants that it will not: (a) take any action that (i) would impose
or result in a lien, charge or encumbrance of the Licensed Technology that would
prevent or limit Dicerna’s exercise of its license rights to such Licensed
Technology, or (ii) would materially adversely affect the license rights granted
to Dicerna under this Agreement; or (b) assign, transfer, convey or otherwise
grant to any Person any rights to any Licensed Technology (or any rights to any
intellectual property that would otherwise be included in the Licensed
Technology if not assigned, transferred, conveyed, or otherwise granted to a
Third Party) or any Products (and compounds, products and therapies that may
become Products), in any manner that is inconsistent with the licenses granted
to Dicerna pursuant to Section 2.1.
e. License to Alnylam Upon Exercise of Alnylam Commercialization Option
. In the event that Alnylam exercises the Alnylam Commercialization Option
pursuant to Section 4.3 with regards to a particular Product, subject to the
terms and conditions of this Agreement and the Dicerna Existing Third Party
Agreements, Dicerna will grant to Alnylam an exclusive (even as to Dicerna and
its Affiliates) license, with the right to grant sublicenses (through multiple
tiers) as provided in Section 2.2, under Dicerna Patent Rights, Dicerna
Know-How, and the Licensed Technology solely to the extent necessary or
reasonably useful for Alnylam to Commercialize such Product in the [* * *].
Notwithstanding the exclusive license grant above in this Section 2.5, following
Alnylam’s exercise of the Alnylam Commercialization Option with regards to a
particular Product, Dicerna shall retain the right under Dicerna Patent Rights,
Dicerna Know-How, and the Licensed Technology to carry out activities related to
such Product throughout the Territory solely for the purpose of and only to the
extent necessary for Commercializing such Product in the [* * *] For clarity,
Dicerna shall retain the right to Develop and Manufacture such Product
throughout the Territory for the purpose of Commercializing such Product in the
[* * *].
i. Optioned Know-How Transfer. Within [* * *] days following Alnylam’s exercise
of the Alnylam Commercialization Option for a particular Product (the “Optioned
Know-How Transfer Period”) (and during the [* * *] month period following the
end of the Optioned Know-How Transfer Period (the “Optioned Know-How Tail
Period”), if new Know-How comes to be Controlled by Dicerna during such period),
Dicerna shall disclose and/or deliver to Alnylam, at Dicerna’s sole cost and
expense, to the extent not previously provided, copies of all written or
electronically stored data and information in Dicerna’s possession and Control
relating to Dicerna Know-How which is reasonably necessary for Alnylam’s
Development (to the extent applicable) or Commercialization of such Product
(including for regulatory purposes) [* * *] (the “Transferred Optioned
Know-How”). If during the Term after the Optioned Know-How Tail Period, (x)
Dicerna discovers any data or information that was in existence during the
Optioned Know-How Transfer Period and/or the Optioned Know-How Tail Period and
satisfied the Transferred Optioned Know-How definition at such time but was not
disclosed to Alnylam, or (y) Dicerna develops or acquires any data or
information that satisfies the Transferred Optioned
18
||

--------------------------------------------------------------------------------

CONFIDENTIAL
Know-How definition and relates solely to the Product for which Alnylam has
exercised the Alnylam Commercialization Option (and not to any other program or
product), Dicerna shall promptly disclose and/or deliver such data and
information to Alnylam, at Dicerna’s sole cost and expense. In addition, with
respect to any Dicerna Know-How in Dicerna’s possession and Control during the
Term that is not otherwise subject to a disclosure obligation pursuant to this
Section 2.5.1, Dicerna shall consider in good faith any reasonable request from
Alnylam for such Dicerna Know-How be disclosed to Alnylam (which disclosure
shall occur, if at all, on terms mutually acceptable to both Parties). Upon
Alnylam’s reasonable request, Dicerna will at its expense (except as provided
below): (a) provide reasonable technical assistance to Alnylam during such
disclosure or delivery set forth in the preceding sentences; and (b) make its
employees and non-employee consultants reasonably available at their respective
places of employment to consult with Alnylam on issues arising in the course of
Alnylam’s Development (to the extent applicable) or Commercialization and in
connection with any request related to such Product from any Regulatory
Authority, including regulatory, scientific, technical and clinical testing
issues. Following the Optioned Know-How Transfer Period, if Dicerna provides any
assistance or consultation pursuant to this Section 2.5.1, Alnylam shall
compensate Dicerna at the FTE Rate for any efforts by Dicerna’s employees, and
Alnylam shall reimburse Dicerna for all actual out-of-pocket costs without
markup that Dicerna may incur with respect to such assistance or consultation,
if any, provided by any consultants or Third Parties that are not employees of
Dicerna. For clarity, the preceding sentence is not intended to change financial
responsibility of the Parties to bear costs as set forth elsewhere in this
Section 2.5.1. Dicerna shall invoice Alnylam on a [* * *] basis for any of the
foregoing amounts and Alnylam shall pay all such undisputed amounts within [* *
*] days following the date on which it receives each such invoice.
f. In-Licenses
.
i. Acceptance of Future In-Licenses. In the event that either Party (the
“Licensing Party”) or its Affiliate enters into an agreement with a Third Party
after the Effective Date that meets the criteria set forth in clause (b) of the
definition of Dicerna In-License or clause (b) of the definition of Alnylam
In-License (as the case may be), then the Licensing Party will promptly provide
the other Party with notice and a copy of the applicable Third Party agreement.
Within [* * *] days following receipt of such notice, the other Party will
decide, in its sole discretion, whether to accept the applicable Third Party
agreement as an Alnylam In-License or Dicerna In-License, as the case may be,
and provide notice of such decision to the Licensing Party. In the event that
such other Party declines to accept such agreement as an Alnylam In-License or
Dicerna In-License, as the case may be, any rights granted to the Licensing
Party thereunder will not be deemed to be “Controlled” by the Licensing Party or
licensed to the other Party under this Agreement. In the event that the other
Party accepts such Third Party agreement as an Alnylam In-License or Dicerna
In-License, as the case may be, (i) such agreement will thereafter be included
within the definition of Alnylam In-License or Dicerna In-License, as
applicable, (ii) any rights granted to the Licensing Party thereunder will be
deemed to be “Controlled” by the Licensing Party and sublicensed to the other
Party pursuant to the terms of
19
||

--------------------------------------------------------------------------------

CONFIDENTIAL
this Agreement, and (iii) the Parties will negotiate in good faith regarding the
respective allocable share each Party will bear for payments made or to be made
under such Third Party agreement, such that each Party will equitably bear
responsibility for those payments arising from its activities under the rights
licensed under such Third Party agreement (or in the case of the Party that is
the sublicensee, arising from the grant of such sublicense).
ii. Additional Alnylam In-Licenses. Dicerna shall have the option, exercisable
during the Term upon written notice to Alnylam, and on an Additional Alnylam
In-License by Additional Alnylam In-License basis, to expand the definition of
Licensed Patent Rights under this Agreement to include the Patent Rights
Controlled by Alnylam under such Additional Alnylam In-License. Upon receipt of
such written notice from Dicerna, such agreement will thereafter be included
within the definition of the Alnylam Existing Third Party Agreements, and all
rights granted to Alnylam thereunder will be deemed to be “Controlled” by
Alnylam and sublicensed to Dicerna under this Agreement effective as of the date
of such written notice, and Exhibit C will be updated accordingly.
iii. Compliance. Each Party acknowledges and agrees that the sublicenses and
other rights granted by the other Party to such first Party in this Agreement
are subject to the terms of any In-Licenses to which such other Party or any of
its Affiliates is a party. Each Party granted a sublicense pursuant to this
Agreement under any of the In-Licenses of the other Party (or any of its
Affiliates) (the Party granted a sublicense, the “Sublicensed Party,” and the
Party granting the sublicense, the “Sublicensor Party”) shall comply with, and
perform and take such actions as may be required to allow the Sublicensor Party
to comply with, all applicable terms and conditions of the In-Licenses of the
Sublicensor Party to the extent (a) applicable to (i) the Sublicensed Party’s
rights or obligations relating to the Development, Manufacture or
Commercialization of Products under this Agreement or (ii) the filing,
prosecution, maintenance, extension, defense, enforcement or the further
sublicensing of the Licensed Technology (if Alnylam is the Sublicensor Party) or
the Dicerna Patents and Dicerna Know-How (if Dicerna is the Sublicensor Party)
to the extent relevant to the Sublicensed Party’s rights or obligations relating
to the Development, Manufacture or Commercialization of Products under this
Agreement, and (b) the Sublicensed Party has been given written notice or
provided a copy of such terms and conditions on or before the later of (i) the
Effective Date and (ii) the date on which such In-License is first required to
have been provided to the Sublicensed Party hereunder, including any such terms
and conditions relating to sublicensing, patent matters, confidentiality,
reporting, audit rights, indemnification and diligence. Without limiting the
foregoing, (x) the Parties shall, from time to time, upon the reasonable request
of either Party, discuss the terms of any In-License and (y) each Sublicensed
Party shall prepare and deliver to the Sublicensor Party any reports required
under the applicable In-Licenses of the Sublicensor Party sufficiently in
advance to enable the Sublicensor Party to comply with its obligations under the
applicable In-Licenses, to the extent that the Sublicensed Party had been made
aware of such provisions sufficiently in advance of the date on which such
compliance is required in order for such Sublicensed Party to properly prepare
such reports.
g. No Implied Licenses or Rights
20
||

--------------------------------------------------------------------------------

CONFIDENTIAL
. Except as expressly set forth in this Agreement, neither Party, by virtue of
this Agreement, shall acquire any license or other interest, by implication or
otherwise, in any materials, Know-How, Patent Rights or other intellectual
property rights Controlled by the other Party or its Affiliates not expressly
granted under this Agreement. Furthermore, notwithstanding anything to the
contrary in this Agreement, by entering into this Agreement with Alnylam,
Dicerna is not forfeiting any rights that Dicerna may have, including its rights
to perform Research in compliance with 35 U.S.C. § 271(e)(1) or any experimental
or Research use exemption that may apply in any country.
h. Exclusivity
. [* * *]
i. Effect of Change of Control
. [* * *]
3.DEVELOPMENT AND REGULATORY
a. Development Responsibilities
.
i. With regards to each Product, this Section 3.1.1 shall apply prior to
Alnylam’s exercise of the Alnylam Commercialization Option for such Product
pursuant to Section 4.3 and shall continue to apply if Alnylam does not exercise
the Alnylam Commercialization Option for such Product. The Parties have agreed
on a preliminary Development Plan for the Products contemporaneously with the
execution of this Agreement, including the anticipated timeline for the
Development activities to be conducted under this Agreement. Dicerna shall have
the right to modify the preliminary Development Plan, at its sole discretion, as
it sees fit as it proceeds with Development of the Products, as long as such
modification is consistent with (i) [* * *] under Section 3.2 and (ii) the final
decision rights as specified in Section 3.6. Notwithstanding anything to the
contrary herein, the Parties acknowledge and agree that Dicerna intends to, and
shall, to the extent practicable, promptly initiate the Chronic Tox Study
promptly following the Effective Date and to complete it in a timely manner.
Subject to Section 3.6 and the terms of this Agreement, as between the Parties,
Dicerna shall have sole discretion and authority with respect to all decisions
concerning the Development of Products in the Field, including the clinical and
regulatory strategy of Products covered under this Agreement. Alnylam shall not
conduct any Research or Development activities with respect to any Product or
Combination Product in the Field without Dicerna’s prior written consent and
approval, and any such Research or Development work shall be done solely at
Dicerna’s direction. If Dicerna requests that Alnylam perform Development
activities pursuant to this Section 3.1, the Parties will discuss and agree upon
reasonable procedures to govern the invoicing by Alnylam and payment by Dicerna
therefor.
21
||

--------------------------------------------------------------------------------

CONFIDENTIAL
a.Within [* * *] months of the beginning of each [* * *], Dicerna shall provide
Alnylam with a written report that summarizes the Development of Products in the
previous year. Such report shall include the status of each pending and proposed
Regulatory Filing for such Products. In addition, Dicerna shall provide a simple
written notice to Alnylam within [* * *] of any significant Development events
with respect to such Products (e.g., any Clinical Trial initiation or
completion, clinical holds, Regulatory Filings, Regulatory Approvals).
b.Dicerna shall use Commercially Reasonable Efforts to maintain written or
electronic records in sufficient detail, which are complete and accurate in all
material respects and reflect all Development work performed and results
achieved.
ii. With regards to each Product for which Alnylam exercises the Alnylam
Commercialization Option pursuant to Section 4.3 and to the extent Alnylam needs
or desires to further Develop such Product for the purpose of Commercialization
in the Field outside the United States, this Section 3.1.2 shall apply.
c.Within [* * *] months of the beginning of each [* * *] following Alnylam’s
exercise of the Alnylam Commercialization Option, each Party shall provide the
other Party with a written report that summarizes the Development of such
Products performed by such Party in the previous year. Such report shall include
the status of each pending and proposed Regulatory Filing for such Product in
such Party’s portion of the Territory. In addition, each Party shall provide a
simple written notice to the other Party within [* * *] of any significant
Development events with respect to such Product in such first Party’s portion of
the Territory (e.g., any Clinical Trial initiation or completion, clinical
holds, Regulatory Filings, Regulatory Approvals). In addition, at either Party’s
reasonable request and to the extent permitted by Applicable Laws, the other
Party shall provide to such first Party any material information that, at the
time of such request, has been generated and is in such other Party’s possession
and that is necessary or reasonably useful for the Development or
Commercialization of such Product by the requesting Party in its portion of the
Territory at the requesting Party’s cost and expense.
d.Each Party shall perform all Development activities, as applicable, related to
such Product in a manner that could not reasonably be expected to have a
material adverse effect on the Development, manufacture or Commercialization of
such Product in the other Party’s portion of the Territory.
e.Each Party shall use Commercially Reasonable Efforts to maintain written or
electronic records in sufficient detail, which are complete and accurate in all
material respects and reflect all Development work performed and results
achieved.
b. Development Diligence Efforts
. Dicerna shall use Commercially Reasonable Efforts to Develop at least [* * *]
Product in [* * *] and at least [* * *] of the [* * *]. With regards to each
Product for which Alnylam exercises the Alnylam Commercialization Option
pursuant to Section 4.3 and to the extent
22
||

--------------------------------------------------------------------------------

CONFIDENTIAL
Alnylam needs to further Develop such Product for the purpose of
Commercialization in the Field outside the United States, Dicerna shall continue
to use Commercially Reasonable Efforts to Develop such Product in the [* * *]
and Alnylam shall use Commercially Reasonable Efforts to Develop such Product in
at least one of the [* * *].
c. Regulatory Filings Transfer
.
i. Alnylam shall as promptly as reasonably practicable, but in no event later
than [* * *] days following the Effective Date (the “Regulatory Filings Transfer
Period”), transfer to Dicerna all Regulatory Filings and Regulatory Approvals
that are Controlled by Alnylam and its Affiliates and that are related to
ALN-AAT02 and any Backups thereof (including all ownership and rights thereto),
and copies of any other regulatory materials Controlled by Alnylam and its
Affiliates [* * *] for the Research, Development or Commercialization of such
Product in the Field in the Territory. Notwithstanding the foregoing, Alnylam
shall transfer the [* * *], Alnylam shall continue to file all necessary
pharmacovigilance reports required with respect thereto with the applicable
Regulatory Authorities. In connection with the foregoing, Alnylam shall execute
all documents and take all actions, including any additional filings with the
relevant Regulatory Authorities, as are necessary [* * *] to vest all ownership
and rights to the Regulatory Filings and Regulatory Approvals with Dicerna and
to reflect Dicerna as the holder of all Regulatory Filings and Regulatory
Approvals. For the avoidance of doubt, Dicerna shall be responsible, at its own
cost, with respect to all other matters related to Regulatory Filings and
Regulatory Approvals for [* * *] and any Backups thereof. Following the
Regulatory Filings Transfer Period, at Dicerna’s request, Alnylam shall provide
from time to time reasonably requested regulatory-related assistance from its
own employees, subject to the availability of any such employees, in which case
Dicerna shall compensate Alnylam at the FTE Rate. Dicerna shall reimburse
Alnylam for all actual out-of-pocket costs [* * *] that Alnylam may incur after
the Regulatory Filings Transfer Period associated with assistance, if any,
provided by any consultants or Third Parties that are not employees of Alnylam.
Alnylam shall invoice Dicerna on a [* * *] basis for any of the foregoing
amounts and Dicerna shall pay all such undisputed amounts within [* * *] days
following the date on which it receives each such invoice. If, as of the
Effective Date, Alnylam or its Affiliates are conducting any Clinical Trials for
ALN-AAT02 or any Backup thereof, then at Dicerna’s request and at Alnylam’s cost
and expense, Alnylam shall, and shall cause its Affiliates to, reasonably
cooperate with Dicerna to transfer the conduct of such Clinical Trial to Dicerna
or its designees and complete such transfer reasonably promptly.
ii. Following Alnylam’s exercise of the Alnylam Commercialization Option for a
particular Product pursuant to Section 4.3, Dicerna shall as promptly as
reasonably practicable, but in no event later than [* * *] days following
Alnylam’s exercise of the Alnylam Commercialization Option for such Product (the
“Optioned Regulatory Filings Transfer Period”), transfer to Alnylam all
Regulatory Filings and Regulatory Approvals that are Controlled by Dicerna and
its Affiliates and that are related to such Product (including all ownership and
rights thereto) outside the [* * *], and copies of any other regulatory
materials Controlled by Dicerna and its Affiliates that are reasonably necessary
for the Research,
23
||

--------------------------------------------------------------------------------

CONFIDENTIAL
Development or Commercialization of such Product in the Field outside the United
States. In connection with the foregoing, Dicerna shall execute all documents
and take all actions, including any additional filings with the relevant
Regulatory Authorities related to such Product outside the United States, as are
necessary or otherwise reasonably requested by Alnylam to vest all ownership and
rights to the Regulatory Filings and Regulatory Approvals for such Product
outside the United States with Alnylam and to reflect Alnylam as the holder of
all Regulatory Filings and Regulatory Approvals for such Product outside the
United States. Following the Optioned Regulatory Filings Transfer Period, at
Alnylam’s request, Dicerna shall provide from time to time requested
regulatory-related assistance from its own employees, in which case Alnylam
shall compensate Dicerna at the FTE Rate. Alnylam shall reimburse Dicerna for
all actual out-of-pocket costs without markup that Dicerna may incur after the
Optioned Regulatory Filings Transfer Period associated with assistance, if any,
provided by any consultants or Third Parties that are not employees of Dicerna.
Dicerna shall invoice Alnylam on a [* * *] basis for any of the foregoing
amounts and Alnylam shall pay all such undisputed amounts within [* * *] days
following the date on which it receives each such invoice.
d. Regulatory Responsibilities
.
i. With regards to each Product, this Section 3.4.1 shall apply prior to
Alnylam’s exercise of the Alnylam Commercialization Option for such Product
pursuant to Section 4.3 and shall continue to apply if Alnylam does not exercise
the Alnylam Commercialization Option for such Product. Except as may be provided
in the Development Plan, following the transfer of Regulatory Filings to Dicerna
pursuant to Section 3.3.1, as between the Parties, Dicerna shall be responsible
for the preparation, submission, and maintenance of all Regulatory Filings and
obtaining and maintaining Regulatory Approvals with respect to Products and
shall have sole control over all interactions with the applicable Regulatory
Authority. Dicerna shall have sole responsibility for safety management,
including the timely reporting to the appropriate Governmental Authorities, of
all adverse events and any other information concerning the safety of Products.
Alnylam shall reasonably cooperate with Dicerna, at Dicerna’s reasonable request
and expense, with respect to any regulatory matters related to Products. Dicerna
will own all right, title and interest in and to any and all Regulatory Filings
and Regulatory Approvals for Products, and all such Regulatory Filings and
Regulatory Approvals will be held in the name of Dicerna. Within [* * *] days
after the initiation of [* * *] of a Product, Dicerna shall grant Alnylam access
to a virtual data room that contains copies of (a) pre-clinical and clinical
safety and efficacy data, (b) protocols and investigator brochures, and (c)
Regulatory Filings that, in each case of (a), (b) and (c) are related to such
Product and reasonably necessary or useful for Alnylam to determine whether to
exercise its Alnylam Commercialization Option, all of which shall be deemed to
be Dicerna’s Confidential Information.
ii. With regards to each Product for which Alnylam exercises the Alnylam
Commercialization Option, this Section 3.4.2 shall apply.
f.Following Alnylam’s exercise of the Alnylam Commercialization Option for a
particular Product and the transfer of Regulatory Filings to Alnylam
24
||

--------------------------------------------------------------------------------

CONFIDENTIAL
pursuant to Section 3.3.2, as between the Parties, with respect to such Product,
(x) in [* * *], Dicerna shall continue to (i) be responsible for the
preparation, submission, and maintenance of all Regulatory Filings and obtaining
and maintaining Regulatory Approvals and have sole control over all interactions
with the applicable Regulatory Authority, (ii) have sole responsibility for
safety management, including the timely reporting to the appropriate
Governmental Authorities, of all adverse events and any other information
concerning the safety, and (iii) own all right, title and interest in and to any
and all Regulatory Filings and Regulatory Approvals and hold all such Regulatory
Filings and Regulatory Approvals in its name; and (y) outside [* * *], Alnylam
shall (i) be responsible for the preparation, submission, and maintenance of all
Regulatory Filings and obtaining and maintaining Regulatory Approvals and have
sole control over all interactions with the applicable Regulatory Authority,
(ii) have sole responsibility for safety management, including the timely
reporting to the appropriate Governmental Authorities, of all adverse events and
any other information concerning the safety, and (iii) own all right, title and
interest in and to any and all Regulatory Filings and Regulatory Approvals and
hold all such Regulatory Filings and Regulatory Approvals in its name.
g.Each Party shall provide the other Party with reasonable access to interim
drafts of material Regulatory Filings via access methods (such as secure
databases) as agreed by the Parties, and such other Party shall provide any
comments on such drafts of all Regulatory Filings or of proposed material
actions within [* * *], or such other longer period of time as mutually agreed
to by the Parties, provided that the filing Party shall have no obligation to
incorporate such comments into such Regulatory Filings.
h.Each Party shall, to the extent permitted by Applicable Laws, in support of
the other Party’s preparation and filing of any Regulatory Filings or the
maintenance of any Regulatory Approval with respect to the Product for which
Alnylam exercises the Alnylam Commercialization Option in the Field in the such
other Party’s portion of the Territory, grant such other Party the right to
access and use, and a right of reference to such first Party’s Regulatory
Filings and Regulatory Approval with respect to such Product in the Field in
such first Party’s portion of the Territory.
i.Each Party shall be provided with reasonable notice no longer than within [* *
*] of the other Party’s receipt of any material meeting (whether in person or by
teleconference) notice from any Regulatory Authority and shall be permitted, to
the extent allowable by Applicable Laws, to have a reasonable number of its
employees attend meetings (whether in person or by teleconference) between the
other Party and Regulatory Authorities in such other Party’s portion of the
Territory, and each Party shall be given access to, and copies upon reasonable
request of, all material correspondence and meeting minutes from any meeting
(whether in person or by teleconference) between the other Party and Regulatory
Authorities in such other Party’s portion of the Territory at the cost and
expense of the requesting Party.
25
||

--------------------------------------------------------------------------------

CONFIDENTIAL
e. Costs of Development
. [* * *]
f. Governance and Communications
.
i. Alliance Managers. Each Party will appoint an alliance manager (each, an
“Alliance Manager”) having sufficient experience and knowledge to serve as the
main point of contact for each Party to exchange high-level information,
facilitate communication, coordinate the Parties’ activities, and to provide
day-to-day support to the JSC and/or JCC.
ii. Patent Representatives. Each Party shall appoint a single individual to
serve as a single point of contact between the Parties with respect to
intellectual property matters that arise during the Term (each, a “Patent
Representative”), including discussing and coordinating the Parties’ activities
related to the filing, prosecution, maintenance, enforcement and defense of
Patent Rights related to Products in the Field in the Territory. Each Party may
change its Patent Representative at any time upon written notice to the other
Party.
iii. JSC
j.The Parties will establish a Joint Steering Committee (“JSC”) to resolve
disputes with respect to the Development of Products in the Field under this
Agreement, to review the plans for Development of Products in the Field, to
review the progress Development of Products in the Field against such plans, and
to perform such other functions as appropriate to further the purposes of this
Agreement, as mutually agreed upon by both Parties in writing. The JSC will be
comprised of [* * *] suitably qualified designees from each Party, [* * *] The
JSC will meet on a quarterly basis each year, with ad hoc meetings to be
scheduled as deemed appropriate by the JSC. The JSC may meet by means of
teleconference, videoconference or other similar means. The JSC shall have the
authority to appoint subcommittees.
k.All decisions of the JSC shall be made by unanimous vote, with each Party’s
representatives collectively having [* * *] vote, and shall be set forth in
minutes approved by both Parties. If the JSC is unable to reach agreement on any
matter within [* * *] after a matter is referred to it or first considered by
it, such matter shall be referred to the Executive Officers for resolution in
accordance with Section 3.6.3(c).
l.Each Party shall ensure that an executive officer is designated for such Party
at all times during the Term for dispute resolution purposes (each such
individual, such Party’s “Executive Officer”), and shall promptly notify the
other Party of its initial, or any change in its, Executive Officer. Unless
otherwise set forth in this Agreement, in the event of a dispute arising under
this Agreement between the Parties, the Parties shall refer such dispute to the
Executive Officers, who shall attempt in good faith to resolve such dispute.
26
||

--------------------------------------------------------------------------------

CONFIDENTIAL
m.[* * *]
n.The JSC shall be promptly disbanded upon the [* * *] year anniversary of the
First Commercial Sale of a Product in the [* * *] or any of the [* * *] for
which Alnylam has exercised the Alnylam Commercialization Option pursuant to
Section 4.3. Notwithstanding the foregoing, prior to the end of such [* * *]
year period, the Parties may mutually agree to maintain the JSC should
additional material Development work (such as, by way of example, on one or more
Backups) be anticipated.
iv. JCC
o.If and only if Alnylam exercises the Alnylam Commercialization Option pursuant
to Section 4.3 with regards to a particular Product, the Parties will form a
joint commercialization committee (“JCC”) to coordinate the global
Commercialization plan and activities for such Product in the Field. The JCC
will be comprised of [* * *] suitably qualified designees from each Party, [* *
*] The JCC will meet at least on a [* * *] basis, with ad hoc meetings to be
scheduled as deemed appropriate by the JCC. The JCC may meet by means of
teleconference, videoconference or other similar means. The JCC shall have the
authority to appoint subcommittees.
p.All decisions of the JCC shall be made by unanimous vote, with each Party’s
representatives collectively having [* * *] vote, and shall be set forth in
minutes approved by both Parties. If the JCC is unable to reach agreement on any
matter within [* * *] after a matter is referred to it or first considered by
it, such matter shall be referred to the Executive Officers for resolution in
accordance with Section 3.6.3(c).
q.[* * *]
4.COMMERCIALIZATION AND MANUFACTURING
a. Commercialization by Dicerna
. If Alnylam has not exercised or declines to exercise its Alnylam
Commercialization Option under Section 4.3 with regards to a particular Product:
i. As between the Parties and subject to Section 4.3, Dicerna shall have the
sole right and be responsible at its own expense for the Commercialization of
the Products. Subject to the terms of this Agreement and Alnylam’s exercise of
the Alnylam Commercialization Option, all decisions concerning the
Commercialization of Products within the Territory, including the marketing and
sales of Products, and the design, price, and promotion of Products, are within
the sole discretion of Dicerna.
ii. At least [* * *] months prior to the anticipated First Commercial Sale of
such Product in the Field in the Territory, and on an annual basis thereafter,
Dicerna shall provide Alnylam with a Commercialization plan and report for such
Product that summarizes the Commercialization activities that have been
undertaken to date with respect to such Product and
27
||

--------------------------------------------------------------------------------

CONFIDENTIAL
the Commercialization activities anticipated to be undertaken with respect to
such Product in the Field and Territory in the next [* * *] months (such plan
and report, a “Dicerna Commercialization Plan”). To the extent commercially
reasonable, such Dicerna Commercialization Plan shall contain a summary of
Dicerna’s efforts to obtain Regulatory Approvals in the Territory, and Dicerna’s
plans to obtain further Regulatory Approvals and Commercialize Products in
countries in the Territory in which Dicerna is not then Commercializing
Products, and, for countries where such activities are planned, the dates by
which such activities are targeted to be accomplished. In addition, Dicerna
shall provide Alnylam with written notice of the First Commercial Sale of each
Product in the Territory no later than [* * *] after such event; provided,
however, that in all circumstances except as prohibited by Applicable Law,
Dicerna shall inform Alnylam of such event prior to disclosure of such event by
Dicerna to the general public. Dicerna shall also provide such other information
to Alnylam as Alnylam may reasonably request from time-to-time with respect to
the plans for or progress of Dicerna’s Commercialization activities with respect
to Products, which obligation may be satisfied by communications via the JSC.
iii. Dicerna will be free, in its sole discretion, to use and to register in any
trademark office in the Territory any trademark for use with a Product;
provided, that nothing herein shall grant Dicerna any right to use any trademark
Controlled by Alnylam and/or its Affiliates. Dicerna shall have the right to
select, and shall own all right, title and interest in and to, any such
trademark relating to a Product that it selects during and after the Term.
iv. Within [* * *] months of the Effective Date, both Parties shall develop and
agree to the worldwide safety and pharmacovigilance procedures with respect to
ALN-AAT02 and any Backups thereof, as well as safety data sharing and exchange,
and adverse events reporting, in a written agreement executed by both Parties
(the “Safety Data Exchange Agreement”). Such agreement shall describe the
coordination of collection, investigation, reporting, and exchange of
information concerning adverse events or any other important safety information
related to [* * *] and any Backups thereof, including product quality and
product complaints involving adverse events. The Parties shall promptly update
the Safety Data Exchange Agreement if required by changes in Applicable Laws.
Each Party shall comply with its respective obligations under the Safety Data
Exchange Agreement and shall cause its Affiliates and Sublicensees to comply
with such obligations.
v. Subject to Section 4.1.3, Dicerna shall maintain a record of all non-medical
and medical Product-related complaints it receives with respect to such Product.
Dicerna shall notify Alnylam of any such complaint received by it in sufficient
detail and in accordance with the timeframes and procedures for reporting
established by the Parties within the Safety Data Exchange Agreement, and in any
event in sufficient time to allow each Party (or its Affiliates or Sublicensees)
to comply with any and all regulatory requirements imposed upon it. Dicerna
shall investigate and respond to all such complaints in such country or
jurisdiction with respect to such Product as soon as reasonably practicable.
Dicerna shall promptly provide Alnylam with a copy of any such response.
b. Commercialization Diligence Efforts
28
||

--------------------------------------------------------------------------------

CONFIDENTIAL
. Subject to the terms of this Agreement and Alnylam’s exercise of the Alnylam
Commercialization Option, Dicerna shall use Commercially Reasonable Efforts to,
at its sole expense, Commercialize at least one Product in the [* * *] and at
least one of the [* * *].
c. Alnylam Commercialization Option
. No later than [* * *] days after the initiation of [* * *] of a Product,
Dicerna shall grant Alnylam access to a virtual data room that contains a
preliminary version of Data Package for such Product, and Dicerna shall from
time to time, at Alnylam’s reasonable request, update such version of the Data
Package in the virtual data room. Within [* * *] days following the completion
of [* * *] for each Product, Dicerna shall provide Alnylam with written notice
of such completion. Within [* * *] days following such notice and subject to
reasonable extension for time spent on data analysis, Dicerna shall share with
Alnylam the final and reasonably complete version of the Data Package for such
Product through a virtual data room. The Data Package, including all preliminary
versions thereof shared with Alnylam under this Section 4.3, shall be disclosed
to Alnylam subject to the confidentiality obligations in Article 9. Within [* *
*] days following receipt of the final and reasonably complete Data Package,
Alnylam shall inform Dicerna in writing whether Alnylam elects to (a) exercise
an option to Commercialize such Product outside the United States (the “Alnylam
Commercialization Option”), or (b) permanently decline to exercise such option.
In the event that Alnylam does not so inform Dicerna of Alnylam’s choice within
such [* * *] day period following transmission by Dicerna to Alnylam of the
final and reasonably complete Data Package, Alnylam shall be deemed to have
elected permanently to decline to exercise the Alnylam Commercialization Option.
In the event that Alnylam exercises the Alnylam Commercialization Option under
this Section 4.3 with regards to a particular Product:
i. Alnylam shall be solely responsible, at its own expense, to Commercialize and
book sales for such Product [* * *], and Dicerna shall be solely responsible, at
its own expense, to Commercialize and book sales for such Product in the [* *
*]. Alnylam shall use Commercially Reasonable Efforts to Commercialize such
Product in at least one of the [* * *]. Dicerna shall continue to use
Commercially Reasonable Efforts to Commercialize at least one Product in the [*
* *]. Dicerna and Alnylam will coordinate, through the JCC, global
Commercialization plans and activities, including branding, labeling and related
activities, pursuant to Section 3.6.4.
ii. Each Party shall, if permitted, share with the JCC on a regular basis, all
core labeling and core promotional materials it or its Sublicensees or
Affiliates plans to use with respect to such Product, and the JCC shall have the
right to review and comment on such materials, which comments shall be
considered in good faith by the Party promulgating such materials.
Notwithstanding the foregoing, each Party shall have final decision rights
related to promotional materials it shall use in its portion of the Territory.
iii. At least [* * *] months prior to the anticipated First Commercial Sale of
such Product in the Field in the Territory, and on an [* * *] basis thereafter,
at least [* * *]two (2) [* * *] weeks in advance of the first meeting of the JCC
in a [* * *], each Party shall provide the JCC with a Commercialization plan and
report for such Product in the Field for, if Dicerna, the [* * *] and, if
Alnylam, that portion of the Territory outside the United States, including the
[* * *].
29
||

--------------------------------------------------------------------------------

CONFIDENTIAL
iv. Each Party shall perform all Commercialization activities with respect to
such Product in the Field in its portion of the Territory in a manner that could
not reasonably be expected to have a material adverse effect on the Development,
manufacture or Commercialization of such Product in the other Party’s portion of
the Territory.
v. Either Party shall have the right to choose trademarks for use with such
Product in its portion of the Territory at its own expense and such trademark
shall be owned by the choosing Party; provided, however, that, either Party
shall, prior to selecting a trademark for such Product in its portion of the
Territory, consult and reasonably cooperate with the other Party to choose
trademarks which can be registered on a worldwide basis so that Parties may, if
they so agree, Commercialize the Product under a single trademark. Except as
expressly provided herein, or except as otherwise required by Applicable Laws or
agreed by the Parties in advance in writing, neither Party shall have any right
to use the other Party’s or the other Party’s Affiliates’ trademarks, corporate
names or logos in connection with any Development or Commercialization of such
Product in such Party’s portion of the Territory.
vi. If a Party desires to obtain a domain name for use in connection with such
Product, then such Party shall give the other Party notice in advance and obtain
the domain name at its own expense. If the other Party also desires to obtain
the same domain name, then both Parties shall discuss this matter in good faith.
vii. Each Party hereby covenants and agrees that, except as otherwise
contemplated under this Agreement, it shall not, and shall ensure that its
Affiliates and Sublicensees will not, directly or indirectly, promote, market,
distribute, import, sell or have sold such Product, including via internet or
mail order, in the other Party’s portion of the Territory. With respect to any
country in the other Party’s portion of the Territory, a Party shall not, and
shall ensure that its Affiliates and their respective Sublicensees will not: (a)
establish or maintain any branch, warehouse or distribution facility for such
Product in such countries, (b) knowingly engage in any advertising or
promotional activities relating to such Product that are directed primarily to
customers or other purchaser or users of such Product located in such countries,
(c) actively solicit orders for such Product from any prospective purchaser
located in such countries, or (d) knowingly sell or distribute such Product to
any person in such Party’s portion of the Territory who intends to sell or has
in the past sold such Product in such countries. If either Party receives any
order for such Product from a prospective purchaser reasonably believed to be
located in a country in the other Party’s portion of the Territory, such Party
shall immediately refer that order to the other Party and such Party shall not
accept any such orders. Each Party shall not deliver or tender (or cause to be
delivered or tendered) such Product into a country in the other Party’s portion
of the Territory. Each Party shall not, and shall ensure that its Affiliates and
their respective Sublicensees will not, knowingly restrict or impede in any
manner the other Party’s exercise of its retained exclusive rights in the other
Party’s portion of the Territory.
viii. Subject to Section 4.1.3, within [* * *] days following Alnylam’s exercise
of the Alnylam Commercialization Option for such Product, both Parties shall
negotiate and agree to create or amend the Safety Data Exchange Agreement to
describe the coordination of collection, investigation, reporting, and exchange
of information concerning adverse events or any other
30
||

--------------------------------------------------------------------------------

CONFIDENTIAL
important safety information, and Product quality and Product complaints
involving adverse events, sufficient to permit each Party, its Affiliates, or
Sublicensees to comply with its legal obligations. The Parties shall promptly
update the Safety Data Exchange Agreement if required by changes in Applicable
Laws. Each Party shall comply with its respective obligations under the Safety
Data Exchange Agreement and shall cause its Affiliates and Sublicensees to
comply with such obligations.
ix. Each Party shall maintain a record of all non-medical and medical
Product-related complaints it receives with respect to such Product. Each Party
shall notify the other Party of any such complaint received by it in sufficient
detail and in accordance with the timeframes and procedures for reporting
established by the Parties within the Safety Data Exchange Agreement, and in any
event in sufficient time to allow each Party (or its Affiliates or Sublicensees)
to comply with any and all regulatory requirements imposed upon it. The Party
that holds the applicable Regulatory Filing(s) in a particular country or
jurisdiction shall investigate and respond to all such complaints in such
country or jurisdiction with respect to such Product as soon as reasonably
practicable. The Party responsible for responding to such complaint shall
promptly provide the other Party a copy of any such response.
x. Alnylam and Dicerna shall share the costs of (i) any Development and
regulatory expenses for such Product after Alnylam’s exercise of the Alnylam
Commercialization Option, (ii) expenses associated with manufacturing scaling-up
and preparation for the purpose of satisfying the Parties’ joint requirements
for such Product after [* * *], and (iii) post-approval expenses (e.g.,
additional Clinical Trial) for such Product, at a ratio of [* * *] respectively,
provided that, in no event shall Alnylam be required to pay any such costs
incurred unless Alnylam’s exercise of its Alnylam Commercialization Option. For
clarity, this Section 4.3.10 shall not apply to costs and expenses the Parties
incur in connection with the filing, prosecution, enforcement or defense of the
Patent Rights.
d. Manufacturing and Supply
.
i. Through the completion of all Phase 2 Clinical Trials, Dicerna shall have the
option to be supplied by Alnylam (itself or via a CMO) with ALN-AAT02 and any
Backups thereof. Such supply will be sold to Dicerna at a price equal to [* * *]
of the Manufacturing Expenses for such Products. Within [* * *] days following
the Effective Date, the Parties shall enter into a supply agreement related to
such supply (the “Clinical Supply Agreement”), consistent with the terms of this
Agreement; provided that such [* * *]-day period may be extended upon mutual
agreement of the Parties. Alnylam, either itself or via its Affiliate(s) or
CMO(s), shall use Commercially Reasonable Efforts to supply Dicerna with
ALN-AAT02 and any Backups thereof, in an amount sufficient for Dicerna’s needs
for such Product through the completion of all Phase 2 Clinical Trials.
Notwithstanding the foregoing, promptly after the Effective Date and solely for
use in the Chronic Tox Study, Alnylam shall supply to Dicerna, [* * *] non-GMP
ALN-AAT02 (approximately [* * *] grams) [* * *] and such additional GMP
quantities of ALN-AAT02, [* * *], that Alnylam has in inventory as of the
Effective Date that are reasonably necessary for Dicerna’s performance of the
Chronic Tox Study. For clarity, any
31
||

--------------------------------------------------------------------------------

CONFIDENTIAL
additional quantities of ALN-AAT02 beyond the quantities set forth in the
preceding sentence will be supplied on the terms set forth in the remainder of
this Section 4.4.
ii. With regards to supply of ALN-AAT02 and any Backups thereof for Phase 3
Clinical Trial(s) and/or Commercialization, Alnylam and Dicerna will jointly
agree on a commercial manufacturing arrangement. If Dicerna elects or needs to
receive supply of ALN-AAT02 or any Backup thereof from one or more CMOs, Alnylam
will facilitate a manufacturing technology transfer (including transfer of trade
secrets and Know-How necessary or reasonably useful, to the extent such trade
secrets and Know-How exist and Alnylam has the right to do so) to enable such
CMOs to supply such Products to Dicerna. If the Parties agree that Alnylam
(itself or via a CMO that Alnylam may oversee) will provide such supply, the
Parties will amend the Clinical Supply Agreement as necessary, and/or will enter
into a separate supply agreement, in either case to reflect the terms for such
Phase 3 Clinical Trial and/or Commercial supply.
iii. Prior to the exercise of the Alnylam Commercialization Option and
thereafter if such option is not exercised, Dicerna shall be responsible at its
sole expense for the supply of Products other than ALN-AAT02 or any Backups
thereof. If Alnylam exercises the Alnylam Commercialization Option as to
ALN-AAT02 or any Backup thereof, the Parties will agree upon arrangements for
the supply of such Product for Commercialization outside the United States
(including transfer of trade secrets and Know-How necessary or reasonably
useful, to the extent such trade secrets and Know-How exist and Dicerna has the
right to do so), the cost of which shall be borne by Alnylam, subject to any
applicable cost sharing specified in Section 4.3.10(ii) with respect to
manufacturing scale-up and preparation in the case of a joint supply strategy.
5.FINANCIAL PROVISIONS IN THE EVENT ALNYLAM DOES NOT EXERCISE ITS OPTION
a. Solely in the event that Alnylam does not exercise in a timely manner its
Alnylam Commercialization Option pursuant to Section 4.3 hereof, the terms of
this Article 5 (and, for clarity, not the terms of Article 6) shall apply.
b. Milestone Payments
.
i. General. Dicerna shall pay to Alnylam the milestone payments (“Milestone
Payments”) set forth in this Section 5.2. For clarity, no Milestone Payment is
payable for subsequent or repeated achievements of the same Milestone Event with
respect to the same Product.
ii. Development Milestones. Within [* * *] days following the first achievement
with respect to a Product of each of the non-refundable, non-creditable
development milestone events set forth in the table below by Dicerna or its
Affiliate (or its Sublicensee of Dicerna’s rights in the Product) (each, a
“Development Milestone Event”), Dicerna shall make the corresponding milestone
payment to Alnylam (each, a “Development Milestone Payment”). For clarity, each
Development Milestone Payment shall be payable only once per Product.
32
||

--------------------------------------------------------------------------------

CONFIDENTIAL
If the Product is [* * *] or any Backup thereof:

Development Milestone EventsDevelopment Milestone Payments1.[* * *]
[* * *]
2.[* * *][* * *]

If the Product is [* * *] or any Backup thereof:

Development Milestone EventsDevelopment Milestone Payments1.[* * *][* * *]2.[* *
*][* * *]

iii. Commercialization Milestones. Within [* * *] days following the first
occurrence with respect to a Product of each milestone event set forth in the
table below by Dicerna, or its Affiliate (or its Sublicensee of Dicerna’s rights
in the Product) (each, a “Commercial Milestone Event”), Dicerna shall make the
corresponding milestone payment to Alnylam (each, a “Commercial Milestone
Payment”). For clarity, each Commercial Milestone Payment shall be payable only
once per Product.
If the Product is [* * *] or any Backup thereof:

Commercial Milestone EventsCommercial Milestone Payments1.
First time aggregate worldwide Annual Net Sales of such Product [* * *]


[* * *]2.
First time aggregate worldwide Annual Net Sales of such Product exceed [* * *]
[* * *]

If the Product is [* * *] or any Backup thereof:

Commercial Milestone EventsCommercial Milestone Payments1.
First time aggregate worldwide Annual Net Sales of such Product exceed [* * *]


[* * *]2.
First time aggregate worldwide Annual Net Sales of such Product exceed [* * *]
[* * *]

c. Royalties
.
i. In the event that this Article 5 applies, Dicerna shall pay Alnylam a Royalty
as set forth in Section 5.3.2 on a country-by-country and Product-by-Product
basis during the Royalty Term, in each case subject to the Royalty reductions
set forth below in this Section 5.3.
ii. Royalties. During the Royalty Term, Dicerna shall pay Alnylam a royalty on a
Product-by-Product and country-by-country basis on only that portion of Net
Sales of Product as designated below and at the rates set forth below (each such
royalty payment, a “Royalty”), as calculated by multiplying the applicable
Royalty rate set forth below by the corresponding portion of Annual Net Sales of
all Products in the Territory (taken cumulatively) in such Calendar Year.
33
||

--------------------------------------------------------------------------------

CONFIDENTIAL
If the Product is [* * *]or any Backup thereof:

Annual Net Sales of Product WorldwideRoyalty Rate[* * *][* * *][* * *][* * *]

If the Product is [* * *] or any Backup thereof:

Annual Net Sales of Product WorldwideRoyalty Rate[* * *][* * *][* * *][* * *]

iii. Royalty Reduction - No Valid Claim. Notwithstanding Section 5.3.2, on a
country-by-country and Product-by-Product basis, if at the time of or after the
First Commercial Sale of a particular Product in a country or anytime
thereafter, such Product is not Covered by one or more Valid Claims in such
country, then the Royalty rate at which Dicerna is required to pay during the
Royalty Term to Alnylam on the Net Sales of such Product in such country shall
be reduced to [* * *] of the Royalty rate set forth in Section 5.3.2 for the
rest of the Royalty Term.
iv. Royalty Reduction - Third Party Royalties – Anti-Stacking. If Dicerna
determines that it is necessary for Dicerna or its Affiliates or Sublicensees to
obtain a license from a Third Party in order to Research, Develop, make
(including formulate), have made, use, Commercialize or otherwise exploit a
Product in a particular country, Dicerna shall have the right to deduct [* * *]
of all upfront, milestone, Royalty or other payments due under such license with
the Third Party (to the extent not already subject to the payment sharing
pursuant to Section 2.6.1) from the Royalty owing to Alnylam during the
applicable period for the such Product under Section 5.3.2, subject to the
Royalty reduction floor as set forth in Section 5.3.6; provided, that any credit
not applied because of such Royalty reduction floor may be carried forward to
future [* * *].
v. Royalty Reductions - Competing Generic Products. In the event that one or
more Third Parties sells a Competing Generic Product in any [* * *] in any
country in which a Product is then being sold by Dicerna and unit sales of all
Competing Generic Products with respect to such Product in such country in any
[* * *] consecutive [* * *] equal or exceed [* * *] of the sum of unit sales of
such Product and all such Competing Generic Products in such country during such
[* * *] -consecutive [* * *] period, then: (i) if only [* * *] Third Party is
selling a Competing Generic Product in such country during such [* * *], the
applicable royalties in effect with respect to such Product for such [* * *] in
such country shall be reduced by [* * *]; (ii) if only [* * *] Third Parties are
selling Competing Generic Products in such country during such [* * *], the
applicable royalties in effect with respect to such Product for such [* * *] in
such country shall be reduced by [* * *]; and (iii) if [* * *] or more Third
Parties are selling Competing Generic Products in such country during such [* *
*], the applicable royalties in effect with respect to such Product for such [*
* *] in such country shall be reduced by [* * *], in each case of (i), (ii) and
(iii), in that portion of a [* * *] when such Competing Generic Product is sold
in such country.
34
||

--------------------------------------------------------------------------------

CONFIDENTIAL
vi. Limit on Royalty Reductions. Notwithstanding anything to the contrary, in no
circumstances will the royalties payable to Alnylam under this Section 5.3 in
any [* * *] be reduced, as a result of Sections 5.3.3 and 5.3.4 in the aggregate
below [* * *] of the royalties otherwise payable under this Section 5.3. In
addition, none of the royalty reductions in Sections 5.3.3 and 5.3.4 shall apply
in any [* * *] in which the royalties payable to Alnylam are reduced pursuant to
Section 5.3.5.
6.FINANCIAL PROVISIONS IN THE EVENT ALNYLAM EXERCISES ITS OPTION
a. Solely in the event that Alnylam exercises in a timely manner its Alnylam
Commercialization Option pursuant to Section 4.3 hereof, the terms of this
Article 6 (and, for clarity, not the terms of Article 5) shall apply. For
clarity, if Alnylam exercises its Alnylam Commercialization Option, none of the
payments set forth in Article 5 shall be payable by Dicerna.
b. Royalties Payable By Dicerna to Alnylam
.
i. In the event that this Article 6 applies, Dicerna shall pay Alnylam a Royalty
as set forth in Section 6.2.2 on Product-by-Product basis during the Royalty
Term, in each case subject to the Royalty reductions set forth below in this
Section 6.2.
ii. Royalties. During the Royalty Term, Dicerna shall pay Alnylam a Royalty on a
Product-by-Product and country-by-country basis on only that portion of Net
Sales of Product in [* * *] as designated below and at the rates set forth
below, as calculated by multiplying the applicable Royalty rate set forth below
by the corresponding portion of Annual Net Sales of all Products in [* * *]
(taken cumulatively) in such Calendar Year.
If the Product is [* * *]ALN-AAT02[* * *] or any Backup thereof:
Annual Net Sales of Product in [* * *]
Royalty Rate[* * *][* * *][* * *][* * *]

If the Product is [* * *] or any Backup thereof:
Annual Net Sales of Product in [* * *]
Royalty Rate[* * *][* * *][* * *][* * *]

iii. Royalty Reduction - No Valid Claim. Notwithstanding Section 6.2.2, on a
Product-by-Product and country-by-country basis, if at the time of or after the
First Commercial Sale of a particular Product in a country or anytime
thereafter, such Product is not Covered by one or more Valid Claims in such
country, then the Royalty rate at which Dicerna is required to
35
||

--------------------------------------------------------------------------------

CONFIDENTIAL
pay during the Royalty Term to Alnylam on the Net Sales of such Product in such
country shall be reduced to [* * *] of the Royalty rate set forth in
Section 6.2.2 for the rest of the Royalty Term.
iv. Royalty Reduction - Third Party Royalties - Anti-Stacking. If Dicerna
determines that it is necessary for Dicerna or its Affiliates or Sublicensees to
obtain a license from a Third Party in order to Research, Develop, make
(including formulate), have made, use, Commercialize or otherwise exploit a
Product in [* * *], Dicerna shall have the right to deduct [* * *] of all
upfront, milestone, Royalty or other payments due under such license with the
Third Party (to the extent not already subject to the payment sharing pursuant
to Section 2.6.1) from the Royalty owing to Alnylam during the applicable period
for the such Product under Section 6.2.2, subject to the Royalty reduction floor
as set forth in Section 6.2.6; provided, that any credit not applied because of
such Royalty reduction floor may be carried forward to future [* * *].
v. Royalty Reductions - Competing Generic Products. In the event that one or
more Third Parties sells a Competing Generic Product in any [* * *] in [* * *]
where a Product is then being sold by Dicerna and unit sales of all Competing
Generic Products with respect to such Product in such country in any [* * *]
-consecutive [* * *] equal or exceed [* * *] of the sum of unit sales of such
Product and all such Competing Generic Products in such country during such [* *
*] consecutive [* * *] period, then: (i) if only [* * *] Third Party is selling
a Competing Generic Product in [* * *] during such [* * *], the applicable
royalties in effect with respect to such Product for such [* * *] in [* * *]
shall be reduced by [* * *]; (ii) if only [* * *] Third Parties are selling
Competing Generic Products in [* * *] during such [* * *], the applicable
royalties in effect with respect to such Product for such [* * *] in the United
States shall be reduced by [* * *]; and (iii) if [* * *] or more Third Parties
are selling Competing Generic Products in [* * *] during such [* * *], the
applicable royalties in effect with respect to such Product for such [* * *] in
[* * *] shall be reduced by [* * *] in each case of (i), (ii) and (iii), in that
portion of a [* * *] when such Competing Generic Product is sold in such
country.
vi. Limit on Royalty Reductions. Notwithstanding anything to the contrary, in no
circumstances will the royalties payable to Alnylam under this Section 6.2 in
any [* * *] be reduced, as a result of Sections 6.2.3 and 6.2.4 in the aggregate
below [* * *] of the royalties otherwise payable under this Section 6.2. In
addition, none of the royalty reductions in Sections 6.2.3 and 6.2.4 shall apply
in any [* * *] in which the royalties payable to Alnylam are reduced pursuant to
Section 6.2.5.
c. Royalties Payable By Alnylam to Dicerna
.
i. Alnylam shall pay Dicerna a Royalty as set forth in Section 6.3.2 on
Product-by-Product and country-by-country basis during the Royalty Term, in each
case subject to the Royalty reductions set forth below in this Section 6.3.
36
||

--------------------------------------------------------------------------------

CONFIDENTIAL
ii. Royalties. During the Royalty Term, Alnylam shall pay Dicerna a Royalty on a
Product-by-Product and country-by-country basis on only that portion of Net
Sales of Product as designated below and at the rates set forth below, as
calculated by multiplying the applicable Royalty rate set forth below by the
corresponding portion of Annual Net Sales of all Products outside the United
States (taken cumulatively) in such Calendar Year.
If the Product is [* * *] or any Backup thereof:
Annual Net Sales of Product [* * *]
Royalty Rate:[* * *][* * *][* * *][* * *][* * *][* * *][* * *][* * *]

If the Product is [* * *] or any Backup thereof:

Annual Net Sales of Product Outside the United StatesRoyalty Rate:[* * *][* *
*][* * *][* * *][* * *][* * *][* * *][* * *]

iii. Royalty Reduction - No Valid Claim. Notwithstanding Section 6.3.2, on a
country-by-country and Product-by-Product basis, if at the time of or after the
First Commercial Sale of a particular Product in a country outside the United
States or anytime thereafter, such Product is not Covered by one or more Valid
Claims in such country, then the Royalty rate at which Alnylam is required to
pay during the Royalty Term to Dicerna on the Net Sales of such Product in such
country shall be reduced to [* * *] of the Royalty rate set forth in
Section 6.3.2 for the rest of the Royalty Term.
iv. Royalty Reduction - Third Party Royalties – Anti-Stacking. If Alnylam
determines that it is necessary for Alnylam or its Affiliates or Sublicensees to
obtain a license from a Third Party in order to Research, Develop, make
(including formulate), have made, use, Commercialize or otherwise exploit a
Product outside the United States, Alnylam shall have the right to deduct [* *
*] of all upfront, milestone, royalty or other payments due under such license
with the Third Party (to the extent not already subject to the payment sharing
pursuant to Section 2.6.1) from the Royalty owing to Dicerna during the
applicable period for the such Product under Section 6.3.2, subject to the
Royalty reduction floor as set forth in Section 6.3.6; provided, that any credit
not applied because of such Royalty reduction floor may be carried forward to
future [* * *].
v. Royalty Reductions - Competing Generic Products. In the event that [* * *] or
more Third Parties sells a Competing Generic Product in any [* * *] in any
country in which a Product is then being sold by Alnylam and unit sales of all
Competing Generic Products with respect to such Product in such country in any
[* * *] -consecutive [* * *] equal or exceed [* * *] of the sum of unit sales of
such Product and all such Competing Generic Products in such
37
||

--------------------------------------------------------------------------------

CONFIDENTIAL
country during such [* * *] consecutive [* * *] period, then: (i) if only [* *
*] Third Party is selling a Competing Generic Product in such country during
such [* * *], the applicable royalties in effect with respect to such Product
for such [* * *] in such country shall be reduced by [* * *]; (ii) if only [* *
*] Third Parties are selling Competing Generic Products in such country during
such [* * *], the applicable royalties in effect with respect to such Product
for such [* * *] in such country shall be reduced by [* * *]; and (iii) if [* *
*] or more Third Parties are selling Competing Generic Products in such country
during such [* * *], the applicable royalties in effect with respect to such
Product for such [* * *] in such country shall be reduced by [* * *], in each
case of (i), (ii) and (iii), in that portion of a [* * *] when such Competing
Generic Product is sold in such country.
vi. Limit on Royalty Reductions. Notwithstanding anything to the contrary, in no
circumstances will the royalties payable to Dicerna under this Section 6.3 in
any [* * *] be reduced, as a result of Sections 6.3.3 and 6.3.4 in the aggregate
below [* * *] of the royalties otherwise payable under this Section 6.3. In
addition, none of the royalty reductions in Sections 6.3.3 and 6.3.4 shall apply
in any [* * *] in which the royalties payable to Alnylam are reduced pursuant to
Section 6.3.5.
7.REPORTS AND PAYMENT TERMS
a. Payment Terms
.
i. Milestone Payments. Dicerna shall provide Alnylam with notice of the
achievement of each Development Milestone Event and Commercial Milestone Event
within [* * *] days thereafter and make the corresponding Milestone Payment
within [* * *] days after such achievement.
ii. Net Sales Reports and Royalties Due. During the Royalty Term with respect to
any Royalties due from one Party to the other under this Agreement, the paying
Party shall furnish to the other Party a quarterly report on sales of the
Product within [* * *] days after each [* * *] Such report shall include the Net
Sales of Product and the Royalties due (in USD). Royalties shown to have accrued
by each report provided under this Section 7.1.2 shall be due and payable on [*
* *]. In addition, the paying Party will, in advance of each such quarterly
report and solely to the extent practicable, provide the paying Party with
preliminary good faith estimates of the Net Sales for the paying Party’s Product
for the applicable [* * *].
b. Payment Currency / Exchange Rate
. All payments to be made by under this Agreement shall be made in USD. Payments
shall be made by electronic wire transfer of immediately available funds to the
account of the recipient Party, as designated in writing to the paying Party. If
any currency conversion is required in connection with the calculation of
amounts payable hereunder, such conversion shall be [* * *]
38
||

--------------------------------------------------------------------------------

CONFIDENTIAL
c. Taxes
.
i. Income Taxes. Except as provided in this Section 7.3.1, each Party shall pay
all income and other taxes (including interest) imposed on or measured with
respect to its own income accruing or paid to it under this Agreement.
Notwithstanding anything in this Agreement to the contrary, if one Party’s
assignment of this Agreement (such Party, the “Assigning Party”) leads to the
imposition of income tax liability on the other Party (such Party, the
“Non-Assigning Party”) that would not have been imposed in the absence of such
action or in an increase in such liability above the liability that would have
been imposed in the absence of such action, the Assigning Party will indemnify
and hold harmless the Non-Assigning Party from any such additional or increased
income tax liability (except to the extent that the Non-Assigning Party or any
of its Affiliates can obtain a refund or credit for such amounts, provided that
the Non-Assigning Party will be reimbursed by the Assigning Party for any
reasonable out of pocket costs incurred in obtaining such a refund or credit).
ii. Withholding Taxes. If provision is made in law or regulation of any country
for withholding of taxes of any type, levies or other charges with respect to
any royalty or other amounts payable under this Agreement to a Party (the
“Payee”), then the other Party (the “Payor”) shall timely pay such tax, levy or
charge for and on behalf of the Payee to the proper governmental authority, and
shall promptly furnish Payee with appropriate proof of payment of the withheld
taxes as well as the official receipts sufficient to enable the Payee to claim
credits for such payments of taxes; provided, however, that notwithstanding
anything in this Agreement to the contrary, if an Assigning Party’s assignment
of this Agreement leads to the imposition of withholding tax liability on a
Non-Assigning Party that would not have been imposed in the absence of such
action or in an increase in such liability above the liability that would have
been imposed in the absence of such action, the Assigning Party will indemnify
and hold harmless the Non-Assigning Party from any such additional or increased
withholding tax liability (except to the extent that the Non-Assigning Party or
any of its Affiliates can obtain a refund or credit of such withholding taxes,
provided that the Non-Assigning Party will be reimbursed for any reasonable out
of pocket costs incurred in obtaining such a refund or credit). The Parties
shall cooperate and exercise their reasonable best efforts to ensure that any
such withholding taxes are mitigated or reduced to the extent possible under the
provisions of any Applicable Laws, and shall provide the Payee reasonable
assistance (including the provision of any tax forms and other information) in
order to allow the Payee to obtain the benefit of any present or future treaty
against double taxation or exemption from, refund or reduction in taxes which
may apply to such payments. To the extent that a Party is required to deduct and
withhold taxes on any such payment pursuant to this Section 7.3.2, such Party
will provide the Payee with written notice of the required withholding as
promptly as reasonably practical (and in any event, no later than [* * *]) prior
to making such payment. To the extent such amounts are so deducted and withheld
and timely remitted to the relevant tax authorities, such amounts shall be
treated for all purposes under this Agreement as having been paid to the Party
to whom such amounts would otherwise have been paid.
39
||

--------------------------------------------------------------------------------

CONFIDENTIAL
iii. Foreign-Derived Deduction Eligible Income Reporting. Alnylam shall obtain
and deliver to Dicerna, on an annual basis and within [* * *] days of Dicerna’s
request to provide, information as reasonably requested by Dicerna and in
Alnylam’s possession to meet any documentation requirements imposed by
regulations issued under Section 250 of the Internal Revenue Code for the
treatment of an appropriate portion of such amounts as “foreign-derived
deduction eligible income” within the meaning of Section 250 of the Internal
Revenue Code and the regulations thereunder.
iv. No Partnership for Tax Purposes. The Parties acknowledge and agree that this
Agreement is not intended to be treated as a partnership or joint venture for
United States federal and state tax purposes, and the Parties further agree to
file all tax returns (including information returns) consistent with the
foregoing intended tax treatment unless required by a final determination within
the meaning of Section 1313 of the Internal Revenue Code.
v. Value Added Tax. It is understood and agreed between the Parties that any
payments made by any Party under this Agreement are exclusive of any value added
tax (“VAT”) or similar tax imposed upon such payments. Where VAT is properly
chargeable in respect of any supply of goods or services made under this
Agreement, the Party paying the consideration for that supply will pay the
amount of VAT subject to receipt of a valid tax invoice issued.
d. Audit Rights (Financial)
.
i. [* * *]
8.INTELLECTUAL PROPERTY RIGHTS
a. Background IP
. As between the Parties and subject to the Existing Third Party Agreements,
each Party shall continue to own all of the intellectual property rights owned
by it prior to the Effective Date or developed or acquired by it after the
Effective Date independent of this Agreement (in the case of each Party, such
Party’s “Background IP”).
b. Inventorship
. [* * *]
c. Ownership of Inventions
.
i. Ownership. [* * *]
ii. Exploitation. [* * *]
40
||

--------------------------------------------------------------------------------

CONFIDENTIAL
iii. Assignment and Transfer of Interests in Inventions.
r.[* * *]
d. Cooperation
. Each Party represents and covenants that all of such Party’s employee(s),
contractor(s) and agent(s) are or will be obligated under a binding written
agreement or otherwise to assign to such Party all Inventions made or conceived
by such employee(s), contractor(s) or other agent(s) in connection with this
Agreement.
e. Filing, Prosecution, Enforcement and Defense
.
i. Filing and Prosecution.
s.Licensed Patent Rights. Subject to Section 8.5.1(a)(i) and
Section 8.5.1(a)(ii), as between the Parties, Alnylam shall have the first
right, at its sole cost, to file, prosecute, and maintain (including the defense
of any interference, opposition or any other pre- or post-grant proceedings or
challenges) any Licensed Patent Rights (other than Joint Patent Rights), in
Alnylam’s name. Alnylam agrees to use Commercially Reasonable Efforts to
prosecute and maintain such Licensed Patent Rights in [* * *], and to prosecute
and maintain Alnylam Product-Specific Patent Rights in all other countries
reasonably requested by Dicerna; provided, however, that Alnylam’s obligations
in this sentence with respect to Licensed Patent Rights outside the United
States shall only apply if Alnylam has not exercised the Alnylam
Commercialization Option.
a.Alnylam shall provide Dicerna, sufficiently in advance for Dicerna to comment,
with copies of all patent applications and other material submissions and
correspondence intended to be filed with any patent counsel or patent
authorities pertaining to Patent Rights comprising Alnylam Product-Specific
Patent Rights, and Alnylam shall consider in good faith Dicerna’s reasonable and
promptly provided comments and advice with respect to the prosecution or
maintenance strategy with respect to such Patent Rights; provided, however, that
if Alnylam determines that Dicerna’s comments or advice are not reasonable,
Alnylam shall promptly notify Dicerna thereof and the Parties shall promptly
discuss such determination. If the Parties cannot promptly reach agreement with
respect to such issue, the Parties shall hire an outside patent attorney,
mutually agreeable to the Parties, to determine which Party’s approach is more
likely to obtain the broadest enforceable patent coverage for the Products in
the Field, and the Parties shall implement such approach. In the event that
Dicerna fails to provide any such comments or advice reasonably in advance of a
patent office deadline, Alnylam shall in good faith file a response designed to
obtain the broadest enforceable patent coverage for the Products in the Field.
Alnylam shall
41
||

--------------------------------------------------------------------------------

CONFIDENTIAL
promptly provide Dicerna with copies of all material correspondence received
from any patent counsel or patent authorities pertaining to Patent Rights
comprising Alnylam Product-Specific Patent Rights.
b.In the event that Alnylam elects not to seek or continue to seek or maintain
patent protection on any Alnylam Product-Specific Patent Rights, subject to the
terms and conditions of any applicable Existing Third Party Agreement, Alnylam
shall notify Dicerna of such decision in sufficient time so as to permit Dicerna
to decide whether to seek, prosecute and maintain such Patent Right and to take
any necessary actions without losing patent protection, and Dicerna shall have
the right (but not the obligation), at its expense, to seek, prosecute and
maintain in any country patent protection on such Alnylam Product-Specific
Patent Rights in the name of Alnylam. Alnylam shall use Commercially Reasonable
Efforts to make available to Dicerna its documentation, and its authorized
attorneys, agents or representatives, and such of its employees, as are
reasonably necessary to assist Dicerna in obtaining and maintaining the patent
protection described under this Section 8.5.1(a)(ii). Alnylam shall sign or use
Commercially Reasonable Efforts to have signed all legal documents necessary to
file and prosecute such patent applications or to obtain or maintain such Patent
Rights.
t.Dicerna Patent Rights. Subject to Section 8.5.1(b)(i) and
Section 8.5.1(b)(ii), as between the Parties, Dicerna shall have the first
right, at its sole cost, to file, prosecute, and maintain (including the defense
of any interference, opposition or any other pre- or post-grant proceedings or
challenges) any Dicerna Patent Rights (other than Joint Patent Rights), in
Dicerna’s name. Upon Alnylam’s exercise of its Alnylam Commercialization Option,
Dicerna agrees to use Commercially Reasonable Efforts to prosecute and maintain
such Dicerna Patent Rights in the [* * *] (excluding the United States)
reasonably requested by Alnylam. In addition, upon Alnylam’s exercise of its
Alnylam Commercialization Option:
c.Dicerna shall provide Alnylam, sufficiently in advance for Alnylam to comment,
with copies of all patent applications and other material submissions and
correspondence intended to be filed with any patent counsel or patent
authorities pertaining to Patent Rights comprising Dicerna Patent Rights outside
the United States, and Dicerna shall consider in good faith Alnylam’s reasonable
and promptly provided comments and advice with respect to the prosecution or
maintenance strategy with respect to such Patent Rights; provided, however, that
if Dicerna determines that Alnylam’s comments or advice are not reasonable,
Dicerna shall promptly notify Alnylam thereof and the Parties shall promptly
discuss such determination. If the Parties cannot promptly reach agreement with
respect to such issue, the Parties shall hire an outside patent attorney,
mutually agreeable to the Parties, to determine which Party’s approach is more
likely to obtain the broadest enforceable patent coverage for the Products in
the Field, and the Parties shall implement such approach. In the event that
42
||

--------------------------------------------------------------------------------

CONFIDENTIAL
Alnylam fails to provide any such comments or advice reasonably in advance of a
patent office deadline, Dicerna shall in good faith file a response designed to
obtain the broadest enforceable patent coverage for the Products in the Field.
Dicerna shall promptly provide Alnylam with copies of all material
correspondence received from any patent counsel or patent authorities pertaining
to Patent Rights comprising Dicerna Patent Rights outside the United States.
d.In the event that Dicerna elects not to seek or continue to seek or maintain
patent protection on any Dicerna Patent Rights outside the United States,
subject to the terms and conditions of any applicable Existing Third Party
Agreement, Dicerna shall notify Alnylam of such decision in sufficient time so
as to permit Alnylam to decide whether to seek, prosecute and maintain such
Patent Right and to take any necessary actions without losing patent protection,
and Alnylam shall have the right (but not the obligation), at its expense, to
seek, prosecute and maintain in any country patent protection on such Patent
Rights in the name of Dicerna. Dicerna shall use Commercially Reasonable Efforts
to make available to Dicerna its documentation, and its authorized attorneys,
agents or representatives, and such of its employees, as are reasonably
necessary to assist Alnylam in obtaining and maintaining the patent protection
described under this Section 8.5.1(b)(ii). Dicerna shall sign or use
Commercially Reasonable Efforts to have signed all legal documents necessary to
file and prosecute such patent applications or to obtain or maintain such Patent
Rights.
u.Patent Rights within Background IP. As between the Parties, Dicerna shall, at
its sole cost and discretion, be responsible for the filing, prosecution, and
maintenance of any Patent Rights within Dicerna’s Background IP that are not
Dicerna Patent Rights. As between the Parties, Alnylam shall, at its sole cost
and discretion, be responsible for the filing, prosecution, and maintenance of
any Patent Rights within Alnylam’s Background IP that are not Licensed Patent
Rights.
v.Patent Rights within Dicerna Inventions. As between the Parties, Dicerna
shall, at its sole cost and discretion, be responsible for the filing,
prosecution, and maintenance of any Patent Rights within Dicerna Inventions that
are not Dicerna Rights.
w.Patent Rights within Alnylam Inventions. As between the Parties, Alnylam
shall, at its sole cost and discretion, be responsible for the filing,
prosecution, and maintenance of any Patent Rights within Alnylam Inventions that
are not Licensed Patent Rights.
x.Joint Patent Rights. The Parties shall coordinate through the Patent
Representatives for the filing, prosecution, and maintenance of any Joint Patent
Rights that are not Licensed Patent Rights.
ii. Enforcement and Defense.
43
||

--------------------------------------------------------------------------------

CONFIDENTIAL
y.Alnylam Product-Specific Patent Rights. Subject to the provisions of any
Existing Third Party Agreement, as between the Parties, (i) prior to Alnylam’s
exercise of the Alnylam Commercialization Option for a particular Product
pursuant to Section 4.3 and after Alnylam declines to exercise the Alnylam
Commercialization Option for such Product, Dicerna shall have the first right,
at its sole cost, to initiate an infringement or other appropriate suit anywhere
in the world against any Third Party as to any Competitive Infringement of any
Alnylam Product-Specific Patent Rights, (ii) after Alnylam’s exercise of the
Alnylam Commercialization Option for a particular Product, each Party shall have
the first right, in their respective portion of the Territory, at its sole cost,
to initiate an infringement or other appropriate suit anywhere in the world
against any Third Party as to any Competitive Infringement of any Alnylam
Product-Specific Patent Rights.
z.Other Licensed Patent Rights; Patent Rights within Background IP. As between
the Parties, Dicerna shall, at its sole cost and discretion, be responsible for
the enforcement and defense of (i) any Patent Rights within Dicerna’s Background
IP (ii) subject to Section 8.5.2(a) and Section 8.5.2(e), all Dicerna Patent
Rights. With respect to subclause (ii) under this Section 8.5.2(b), upon
Alnylam’s exercise of its Alnylam Commercialization Option, Dicerna will
consider in good faith any request from Alnylam to initiate an infringement or
other appropriate suit against any Third Party with respect to a Competitive
Infringement of any Dicerna Patent Right; provided, however, that Dicerna shall
not be required to initiate any such suit or permit Alnylam to initiate any such
suit. As between the Parties, Alnylam shall, at its sole cost and discretion, be
responsible for the enforcement and defense of (x) any Patent Rights within
Alnylam’s Background IP and, (y) subject to Section 8.5.2(a) and Section
8.5.2(e), all Licensed Patent Rights that are not Alnylam Product-Specific
Patent Rights. With respect to subclause (y) under this Section 8.5.2(b), if
Alnylam has not exercised its Alnylam Commercialization Option, Alnylam will
consider in good faith any request from Dicerna to initiate an infringement or
other appropriate suit against any Third Party with respect to a Competitive
Infringement of any Licensed Patent Right that is not an Alnylam
Product-Specific Patent Right; provided, however, that Alnylam shall not be
required to initiate any such suit or permit Dicerna to initiate any such suit.
aa.Patent Rights within Dicerna Inventions. As between the Parties, Dicerna
shall, at its sole cost and discretion, be responsible for the enforcement and
defense of any Patent Rights within Dicerna Inventions.
ab.Patent Rights within Alnylam Inventions. As between the Parties, Alnylam
shall, at its sole cost and discretion, be responsible for the enforcement and
defense of any Patent Rights within Alnylam Inventions that are not Licensed
Patent Rights.
ac.Joint Patent Rights. The Parties shall coordinate through the Patent
Representatives for the enforcement and defense of any Joint Patent Rights that
are not Alnylam Product-Specific Patent Rights.
44
||

--------------------------------------------------------------------------------

CONFIDENTIAL
ad.Step-In Rights as to Certain Patent Rights. If Dicerna elects to cease the
enforcement and/or defense of an Alnylam Product-Specific Patent Right in any
country of the Territory, Dicerna shall provide Alnylam with notice promptly
following its decision to abandon the enforcement and/or defense of such Patent
Right, but in no event later than [* * *] days before the next relevant deadline
relating to or any public disclosure of the relevant Patent Right. In such
event, Dicerna shall permit Alnylam, at Alnylam’s sole discretion, to take over
or continue, as the case may be, the enforcement and defense of such abandoned
Patent Right on behalf of and in the name of the original owning Party, but at
Alnylam’s own expense. If Alnylam elects to take over and continue such
enforcement or defense, Dicerna shall execute such documents and perform such
acts, at Alnylam’s reasonable expense, as may be reasonably necessary to permit
Alnylam to take over and continue the enforcement and/or defense of such
abandoned Patent Right on behalf and in the name of the original owning Party
and at Alnylam’s own expense. Notwithstanding the foregoing, if Dicerna
determines, in its reasonable discretion, that any such abandonment is necessary
to avoid detrimental effect to any Patent Right directed to a Product, then
Alnylam shall have no right pursuant to this Section 8.5.2(f) to elect to take
over and continue the enforcement or defense of such Patent Right.
ae.Neither Party may settle any action or proceeding brought under this Section
8.5.2, or knowingly take any other action in the course thereof, in a manner
that materially adversely affects the other Party’s interest in any Patent
Rights without the written consent of such other Party.
iii. Notifications of Infringement.
af.Dicerna and Alnylam shall each promptly notify the other in writing of any
alleged, threatened or actual claim of infringement of the Licensed Patent
Rights or Joint Patent Rights of which they become aware (a “Competitive
Infringement”), and the prosecution and enforcement of such Competitive
Infringement of the Joint Patent Rights shall be done in accordance with this
Section 8.5.
ag.[* * *]
iv. Patent Term Extension. Dicerna will Control and elect whether to pursue
patent term extensions or supplemental protection certificates for Joint Patent
Rights and Licensed Patent Rights for a Product and Alnylam agrees to abide by
such election. Alnylam shall provide prompt and reasonable assistance, as
requested by Dicerna, at Dicerna’s reasonable, pre-approved expense, including
by taking such action as may be required of the patent holder under any
Applicable Laws to obtain such patent extension or supplementary protection
certificate.
v. Procedure; Participation as a Necessary Party; Recovery. The Party having the
right to initiate any infringement suit under Section 8.5.2 above shall have the
sole and exclusive right to select counsel for any such suit and shall pay all
expenses of the suit, including attorneys’ fees and court costs and
reimbursement of the other Party’s reasonable out-of-pocket expense in rendering
assistance requested by the initiating Party. If either Party is or is alleged
to
45
||

--------------------------------------------------------------------------------

CONFIDENTIAL
be a necessary Party in any action to enforce or defend any Licensed Patent
Rights or Joint Patent Rights, or any misappropriation or misuse of Licensed
Know-How or Joint Know-How, such necessary Party will, at the other Party’s sole
cost and expense, join such action voluntarily and will execute and cause its
Affiliates to execute all documents necessary for the other Party to so enforce
or defend such action. The non-initiating Party shall have the right to
participate and be represented in any such suit under Sections 8.5.2(a),
8.5.2(b) or 8.5.2(e) by its own counsel at its own expense. If the Parties
obtain from a Third Party, in connection with any such suit under
Sections 8.5.2(a), 8.5.2(b) or 8.5.2(e), any damages, license fees, royalties or
other compensation (including any amount received in settlement of such
litigation), such amounts shall be allocated in all cases as follows:
ah.first, to reimburse each Party for all out-of-pocket expenses of the suit
incurred by the Parties, including attorneys’ fees and disbursements, court
costs and other litigation expenses and, to the extent that such recovery is
insufficient to fully reimburse each Party, each Party will be reimbursed pro
rata in accordance with each Party’s out-of-pocket expenses; and
ai.second, the balance shall be paid as follows: (i) damages designated by the
relevant court as multiple or punitive damages shall be paid [* * *] to the
Party initiating the suit and [* * *] to the other Party; and (ii) any other
amounts shall be paid to Dicerna, but, to the extent that Dicerna would
otherwise owe a royalty to Alnylam if Dicerna or its Affiliates or Sublicensees
had sold the relevant Product subject to the Competitive Infringement in the
Field in the relevant country in the Territory, such balance shall be considered
“Net Sales” for purposes of determining royalties owed to Alnylam hereunder.
9.CONFIDENTIALITY
a. Duty of Confidence
. During the Term and for [* * *] years thereafter, all Confidential Information
disclosed by one Party to the other Party hereunder shall be maintained in
confidence by the recipient Party and shall not be disclosed to any Third Party
or used for any purpose, except as set forth herein, without the prior written
consent of the disclosing Party. The recipient Party may only use Confidential
Information of the other Party for purposes of exercising its rights and
fulfilling its obligations under this Agreement and may disclose Confidential
Information of the other Party and its Affiliates to employees, agents,
contractors, consultants and advisers of the recipient Party and its Affiliates,
licensees and Sublicensees to the extent reasonably necessary for such purposes;
provided that such persons and entities are bound by confidentiality and non-use
of the Confidential Information consistent with the confidentiality provisions
of this Agreement as they apply to the recipient Party.
b. Exceptions
. The obligations under this Article 9 shall not apply to any information to the
extent the recipient Party can demonstrate by competent evidence that such
information:
46
||

--------------------------------------------------------------------------------

CONFIDENTIAL
i. is (at the time of disclosure) or becomes (after the time of disclosure)
known to the public or part of the public domain through no breach of this
Agreement by the recipient Party or its Affiliates;
ii. was known to, or was otherwise in the possession of, the recipient Party or
its Affiliates prior to the time of disclosure by the disclosing Party;
iii. is disclosed to the recipient Party or an Affiliate on a non-confidential
basis by a Third Party that is entitled to disclose it without breaching any
confidentiality obligation to the disclosing Party or any of its Affiliates; or
iv. is independently developed by or on behalf of the recipient Party or its
Affiliates, as evidenced by its written records, without use of or reference to
the Confidential Information disclosed by the disclosing Party or its Affiliates
under this Agreement.
c. Authorized Disclosures
. Subject to this Section 9.3, the recipient Party may disclose Confidential
Information (including the Agreement) belonging to the other Party:
i. if such disclosure is deemed necessary by counsel to the recipient Party to
be disclosed to such Party’s attorneys, independent accountants or financial
advisors, for the sole purpose of enabling such attorneys, independent
accountants or financial advisors to provide advice to the recipient Party, on
the condition that such Persons are bound by confidentiality and non-use
obligations consistent with the confidentiality provisions of this Agreement as
they apply to the recipient Party;
ii. to governmental or other regulatory agencies in order to obtain and maintain
Patent Rights consistent with Article 8, or by Dicerna or a Dicerna Affiliate or
Sublicensee (or by Alnylam or an Alnylam Affiliate or Sublicensee, following
Alnylam’s exercise of the Alnylam Commercialization Option with regards to a
Product) to gain or maintain approval to conduct Clinical Trials for a Product
in the Field, to obtain and maintain Marketing Authorization or to otherwise
Research, Develop, make (including formulate), Commercialize and otherwise
exploit Products in the Field, but provided that such disclosure may be only to
the extent reasonably necessary to obtain and maintain Patent Rights, Marketing
Authorizations or other approvals;
iii. to the extent required in connection with any judicial or administrative
process relating to or arising from this Agreement (including any enforcement
hereof) or to comply with applicable court orders or governmental regulations;
iv. if the recipient Party is required by judicial or administrative process to
disclose Confidential Information that is subject to the non-disclosure
provisions of this Article 9, in which case such Party shall promptly inform the
other Party of the disclosure that is being sought in order to provide the other
Party an opportunity to challenge or limit the disclosure obligations.
Confidential Information that is disclosed as permitted by this Section 9.3
shall remain otherwise subject to the confidentiality and non-use provisions of
this Article 9, and the Party disclosing
47
||

--------------------------------------------------------------------------------

CONFIDENTIAL
Confidential Information as permitted by this Section 9.3 shall take all steps
reasonably necessary, including obtaining an order of confidentiality and
otherwise cooperating with the other Party, to ensure the continued confidential
treatment of such Confidential Information;
v. if the recipient Party is required to make a disclosure by law, regulation or
legal process, including by the rules or regulations of any tax authority, the
United States Securities and Exchange Commission, or any other similar
regulatory agencies in a country other than the United States or of any stock
exchange or other securities trading institution. In such event, a Party
disclosing Confidential Information of the other Party under this Section 9.3.5
shall disclose only such Confidential Information of such other Party as is
required to be disclosed; or
vi. if such disclosure is to the recipient Party’s bona fide potential or
existing collaborators, financial partners, investors, acquirers or lenders, the
recipient Party may disclose the terms of this Agreement to such collaborators,
financial partners, investors, acquirers or lenders who have executed a
non-disclosure agreement restricting such collaborators, financial partners,
investor, acquirer or lender to use the terms of this Agreement solely for
purposes of, and to the extent necessary for, evaluating the potential or
existing collaboration, financial partnership, investment, acquisition or
financing, restricting access to such individuals as may need to know the
information for such evaluation, and strictly prohibiting disclosure of such
terms by the prospective or existing collaborators, financial partners,
investor, acquirer, or lender.
d. Regulatory Approvals
. The Parties expressly agree that (a) Dicerna may submit Confidential
Information of Alnylam to any Regulatory Authority to the extent necessary for
obtaining Regulatory Approvals for Products in the Field; and (b) following
Alnylam’s exercise of the Alnylam Commercialization Option with regards to a
Product, Alnylam may submit Confidential Information of Dicerna to any
Regulatory Authority to the extent necessary for obtaining Regulatory Approvals
for such Product in the Field outside the United States.
10.PUBLICATIONS AND PUBLICITY
a. Publications
. Notwithstanding anything to the contrary in this Agreement, (a) prior to
Alnylam’s exercise of the Alnylam Commercialization Option for a particular
Product pursuant to Section 4.3 and after Alnylam declines to exercise the
Alnylam Commercialization Option for such Product, Dicerna shall have the sole
right to publish the results of the Development activities with respect to such
Product, subject to the process described below; and (b) after Alnylam’s
exercise of the Alnylam Commercialization Option for a particular Product, the
Parties shall, through JCC, coordinate and determine publication of the results
of the Development activities with respect to such Product. In the event that
Dicerna desires to make any publication or public presentation relating to a
Product under clause (a) above and such publication or presentation contains
Alnylam’s Confidential Information, Dicerna shall deliver to Alnylam a copy of
the proposed written publication or presentation at least [* * *] days prior to
48
||

--------------------------------------------------------------------------------

CONFIDENTIAL
submission for publication or presentation. Alnylam shall have the right (i) to
propose modifications to the publication or presentation for patent reasons,
trade secret reasons or business reasons, which proposals Dicerna may accept or
reject in its discretion (except that Dicerna shall be required to remove any
Confidential Information of Alnylam at Alnylam’s request), and (ii) to request a
reasonable delay in publication or presentation in order to protect patentable
information in accordance with Article 8. If Alnylam requests a delay pursuant
to clause (ii), Dicerna shall delay submission or presentation for up to a [* *
*] additional days to enable Alnylam to file patent applications protecting
Alnylam’s rights in such information in accordance with Article 8. In any
scientific publication in the scientific literature (journal article, book
chapter, poster) referencing data created or generated by Alnylam related to the
Products, Dicerna shall endeavor to include appropriate acknowledgements,
consistent with the Recommendations for the Conduct, Reporting, Editing, and
Publication of Scholarly Work in Medical Journals published by the International
Committee of Medical Journal Editors, of the related roles and contributions of
Alnylam and such entities’ respective individual involved scientists.
b. Publicity
. The Parties have mutually approved a joint press release attached hereto as
Exhibit D with respect to this Agreement and either Party may make subsequent
public disclosure of the contents of such press release. Subject to the
foregoing, each Party agrees not to issue any press release or other public
statement, whether oral or written, disclosing the terms hereof or any of the
activities conducted hereunder without the prior written consent of the other
Party; provided, however, that neither Party will be prevented from complying
with any duty of disclosure it may have pursuant to Applicable Laws or pursuant
to the rules of any recognized stock exchange or quotation system subject to the
restrictions set forth in Section 9.3.
11.HSR FILINGS AND CLOSING
a. HSR Filings
. If required by Applicable Laws, after the execution of this Agreement, both
Parties shall promptly, and in any event within [* * *] thereafter, use
reasonable best efforts to file the appropriate notices under the Hart Scott
Rodino Antitrust Improvements Act, as amended (“HSR Act”). The Parties shall use
reasonable best efforts to promptly make such required filings to obtain
clearance under the HSR Act for the consummation of this Agreement and the
transactions contemplated hereby and shall keep each other apprised of the
status of any written or oral communications with, and any written or oral
inquiries or requests for additional documentation or information from, the
United States’ Federal Trade Commission (“FTC”) and Department of Justice
(“DOJ”) and shall use reasonable best efforts to comply promptly with any such
inquiry or request for additional information received from the FTC or the DOJ.
The Parties shall use their reasonable best efforts to resolve objections, if
any, as may be asserted by the FTC or DOJ with respect to the transactions
contemplated by this Agreement under the HSR Act and to cause the waiting period
under the HSR Act to terminate or expire; provided, however, subject to the
Parties’ obligations in the preceding sentence, neither Party shall be required
to consent to the divestiture or other disposition of any of its assets or the
assets of its
49
||

--------------------------------------------------------------------------------

CONFIDENTIAL
Affiliates or to consent to any other structural or conduct remedy, and each
Party and its Affiliates shall have no obligation to contest, administratively
or in court, any ruling, order or other action of the FTC or DOJ or any Third
Party with respect to the transactions contemplated by this Agreement. Each
Party shall be responsible for paying its own costs and expenses (including
legal fees) incurred in connection with obtaining clearance of the transactions
contemplated hereby under the HSR Act from the FTC and the DOJ, however Dicerna
will pay the filing fees incurred in connection with the filings required
pursuant to the HSR Act or the Parties’ response to and resolution of any
objections, if any, as may be asserted by the FTC or DOJ. Each of the Parties
hereto will use reasonable best efforts to furnish to the other such necessary
information and reasonable assistance as the other may request in connection
with the preparation of any required filings or submissions and will cooperate
in responding to any inquiry from the FTC or DOJ and to any requests for
additional information at the earliest practicable date, including promptly
informing the other Party of such inquiry, consulting in advance before making
any presentations or submissions to the FTC or DOJ, and supplying each other
with copies of all material correspondence, filings or communications between
either Party and either the FTC or DOJ with respect to this Agreement. Such
information can be shared on an outside counsel basis or subject to other
restrictions to the extent deemed necessary or advisable by counsel for the
disclosing Party. To the extent practicable and as permitted by the FTC or DOJ,
each Party hereto shall permit representatives of the other Party to participate
in substantive meetings (whether by telephone or in person) with the FTC or DOJ.
In the event the Parties determine that HSR filings are required, the Effective
Date shall not be deemed to have occurred and this Agreement (other than this
Article 11 and Article 14) shall not be binding until the HSR Clearance Date. As
used herein, the “HSR Clearance Date” means the earlier of: (i) the date on
which the FTC or DOJ shall notify the Parties of early termination of the
waiting period under the HSR Act; or (ii) the date on which the applicable
waiting period under the HSR Act expires; provided, however, that if the FTC or
DOJ commences any investigation that tolls or extends the waiting period under
the HSR Act, HSR Clearance Date means the date on which any investigation opened
by the FTC or DOJ has been terminated, without action to prevent the Parties
from implementing the transactions contemplated by this Agreement with respect
to the United States, or the Parties otherwise receive confirmation from the FTC
or DOJ that the investigation will not proceed. Notwithstanding any other
provisions of this Agreement to the contrary, either Party may terminate this
Agreement effective upon notice to the other Party if the HSR Clearance Date has
not occurred on or before the date that is [* * *] months after the Parties make
their respective HSR filings.
b. Conduct Pending Effective Date
. If the Parties determine that HSR filings are required, between the Execution
Date and the earlier of the Effective Date or the date of termination, Alnylam
shall conduct its business with respect to the Licensed Technology in the
ordinary course, and it will refrain from taking any action or omitting to take
any action that: (a) would have the effect of restricting or impairing the
rights to be granted to Dicerna hereunder or Alnylam’s ability to perform its
obligations under this Agreement; or (b) cause any of the representations and
warranties in Article 14 to fail to be true and correct, disregarding any
proposed modifications to Exhibit E, Exhibit F, or Exhibit G.
50
||

--------------------------------------------------------------------------------

CONFIDENTIAL
12.TERM AND TERMINATION
a. Term
. Subject to Article 11, the term of this Agreement (the “Term”) will commence
on the Effective Date and (subject to earlier termination in accordance with
this Article 12) will expire upon the expiration of all Royalty Terms hereunder.
Upon expiration of this Agreement (but not termination), the licenses granted
under this Agreement shall become royalty-free, fully paid-up, perpetual and
irrevocable licenses.
b. Voluntary Termination by Dicerna
. Following [* * *] with respect to any Product, Dicerna has the right to
terminate the Agreement, without cause and in its sole discretion, upon [* * *]
days’ prior written notice to Alnylam.
c. Termination for Cause
.
i. If a Party materially breaches this Agreement, the non-breaching Party may
provide the breaching Party with a written notice specifying the nature of the
breach, and stating its intention to terminate this Agreement if such breach is
not cured. If the material breach is not cured by the allegedly breaching Party
within [* * *] days after the receipt of such notice or if such other breach is
curable but cannot be cured within the [* * *] day period and the allegedly
breaching Party fails to commence actions during such period to cure such breach
and thereafter fails to use diligent efforts to promptly cure such breach, or
the allegedly breaching Party fails to dispute the alleged breach within such [*
* *] day period, then in each case the non-breaching Party shall be entitled,
without prejudice to any of its other rights under this Agreement, and in
addition to any other remedies available to it by law or in equity, to terminate
this Agreement by providing written notice to the other Party. If the allegedly
breaching Party in good faith disputes such material breach or the failure to
cure or remedy such material breach such Party shall, within [* * *] days after
receipt of written notice from the other Party of its intention to terminate
(x) provide written notice of that Dispute putting forward in reasonable detail
the rationale for disputing the alleged breach to the notifying Party and (y)
initiate Dispute resolution procedures in accordance with Section 16.4, in which
case, such termination shall not be effective until a final determination (not
stayed) that the conditions for termination of this Section 12.3 are met;
provided, further that the breach is not cured within such [* * *] day period.
During the pendency of any such Dispute resolution the Parties shall continue
performing their respective obligations, and exercising their respective rights,
under this Agreement. The Parties hereby agree to take such steps as may be
reasonably necessary to complete such Dispute resolution process as
expeditiously as possible given the circumstances.
ii. Dicerna Option to Continue Agreement. Notwithstanding anything to the
contrary under this Agreement, solely in the event there has been a final
determination pursuant to Section 16.4 that Alnylam has committed an uncured
material breach sufficient to permit
51
||

--------------------------------------------------------------------------------

CONFIDENTIAL
Dicerna to terminate this Agreement under the foregoing Section 12.3.1 and after
Alnylam’s exercise of the Alnylam Commercialization Option for a particular
Product, Dicerna shall have the right in lieu of such termination to instead, by
way of written notice to Alnylam (a “Continuation Notice”), continue this
Agreement in accordance with its terms, in which case all Milestone Payments and
Royalty payments due from Dicerna to Alnylam (if any) under Article 5 or
Article 6 (as applicable) related to such Product shall be reduced by [* * *]
(in each case, such reductions made from the date of the Continuation Notice)
until such time as Dicerna has recovered [* * *] of all actual losses, damages
and expenses sustained by Dicerna, subject to Section 15.4 as a direct result of
the activities constituting such material breach, and thereafter (x) Dicerna’s
payment obligations under Article 5 or Article 6 (as applicable) shall be
resumed at [* * *] of such payment obligations thereunder, and (y) effective
solely upon such recovery of such losses, damages, and expenses through the
mechanism described above, and subject to Dicerna’s right to seek equitable
relief pursuant to Section 16.4.3 where damages does not constitute an adequate
remedy, Dicerna shall fully and forever release and discharge Alnylam and its
Affiliates, from any and all claims, demands, liabilities, obligations,
responsibilities, suits, actions and causes of action, known or unknown, past,
present or future, or otherwise, related to such losses, damages, and expenses.
d. Termination for Insolvency
. Either Party may terminate this Agreement upon the filing or institution of
bankruptcy, reorganization, liquidation or receivership proceedings, or upon an
assignment of a substantial portion of the assets for the benefit of creditors
of the other Party; provided, however, that in the case of any involuntary
bankruptcy proceedings such right to terminate shall only become effective if
the Party that is the subject of such proceedings consents to the involuntary
bankruptcy or such proceeding is not dismissed within [* * *] days after the
commencement thereof.
e. Challenges of Patent Rights by Dicerna
. If, during the Term, Dicerna or any of its Affiliates (a) commences or
participates in any action or proceeding (including any patent opposition or
re-examination proceeding), or otherwise asserts any claim, challenging or
denying the validity or enforceability of any Licensed Patent Rights under this
Agreement or any claim thereof or (b) actively assists any other Person or
entity in bringing or prosecuting any action or proceeding (including any patent
opposition or re-examination proceeding) challenging or denying the validity or
enforceability of any Licensed Patent Rights under this Agreement for a Product
or any claim thereof (each of (a) and (b), a “Patent Challenge by Dicerna”, and
collectively with Patent Challenge by Alnylam, a “Patent Challenge”), then, to
the extent permitted by the Applicable Laws, Alnylam shall have the right,
exercisable within [* * *] days following receipt of notice regarding such
Patent Challenge by Dicerna, in its sole discretion, to give notice to Dicerna
that Alnylam may terminate this Agreement with respect to any Product Covered by
the Licensed Patent Rights that are the subject of the Patent Challenge by
Dicerna (which termination will be effective [* * *] days following such notice
(or such longer period as Alnylam may designate in such notice)), and, unless
Dicerna or such Affiliate withdraws or causes to be withdrawn all such
challenge(s)
52
||

--------------------------------------------------------------------------------

CONFIDENTIAL
within such [* * *] day period such that such challenge is actually withdrawn
and no longer pending, Alnylam will have the right to terminate this Agreement
with respect to such Product by providing written notice thereof to Dicerna. The
foregoing sentence shall not apply with respect to (i) any Licensed Patent
Rights that Alnylam first asserts against Dicerna or any of its Affiliates where
the Patent Challenge by Dicerna is made in defense of such assertion or (ii) any
Patent Challenge commenced by a Third Party that, after the Effective Date,
acquires or is acquired by Dicerna or its Affiliates or its or their business or
assets, whether by stock purchase, merger, asset purchase or otherwise, but only
with respect to Patent Challenges commenced prior to the closing of such
acquisition.
f. Challenges of Patent Rights by Alnylam. If, during the Term, Alnylam or any
of its Affiliates (a) commences or participates in any action or proceeding
(including any patent opposition or re-examination proceeding), or otherwise
asserts any claim, challenging or denying the validity or enforceability of any
Dicerna Patent Rights licensed to, or optioned to be licensed to, Alnylam under
this Agreement or any claim thereof or (b) actively assists any other Person or
entity in bringing or prosecuting any action or proceeding (including any patent
opposition or re-examination proceeding) challenging or denying the validity or
enforceability of any Dicerna Patent Rights licensed to, or optioned to be
licensed to, Alnylam under this Agreement or any claim thereof (each of (a) and
(b), a “Patent Challenge by Alnylam”), then, to the extent permitted by the
Applicable Laws, Dicerna shall have the right, exercisable within [* * *] days
following receipt of notice regarding such Patent Challenge by Alnylam, in its
sole discretion, to give notice to Alnylam that Dicerna may terminate Alnylam’s
rights to (x) exercise the Alnylam Commercialization Option if Alnylam has not
exercised such option, or (y) Commercialize outside of the United States if
Alnylam has exercised the Alnylam Commercialization Option, in each case (x) and
(y) with respect to the Product Covered by the Dicerna Patent Rights that are
the subject of the Patent Challenge by Alnylam (which termination will be
effective [* * *] days following such notice (or such longer period as Dicerna
may designate in such notice)), and, unless Alnylam or such Affiliate withdraws
or causes to be withdrawn all such challenge(s) within such [* * *] day period
such that such challenge is actually withdrawn and no longer pending, Dicerna
will have the right to terminate Alnylam’s rights with respect to such Product
pursuant to this Section 12.6 by providing written notice thereof to Alnylam.
The foregoing sentence shall not apply with respect to (i) any Dicerna Patent
Rights that Dicerna first asserts against Alnylam or any of its Affiliates where
the Patent Challenge by Alnylam is made in defense of such assertion or (ii) any
Patent Challenge commenced by a Third Party that, after the Effective Date,
acquires or is acquired by Alnylam or its Affiliates or its or their business or
assets, whether by stock purchase, merger, asset purchase or otherwise, but only
with respect to Patent Challenges commenced prior to the closing of such
acquisition.
13.EFFECTS OF TERMINATION
a. Effects of Termination
.
53
||

--------------------------------------------------------------------------------

CONFIDENTIAL
i. If this Agreement terminates for any reason other than expiration, then no
later than [* * *] days after the effective date of such termination, each Party
shall pay all amounts then due and owing as of the effective date of termination
and each Party shall return or cause to be returned to the other Party, or
destroy, all Confidential Information received from the other Party and all
copies thereof; provided, however, that each Party may keep [* * *] copy of
Confidential Information received from the other Party in its confidential files
for record purposes and such copy shall remain subject to Article 9 of this
Agreement.
ii. In the event of any termination of this Agreement, except as expressly set
forth otherwise in this Agreement (including under the surviving provisions set
forth in Section 13.2), the rights and obligations of the Parties hereunder
shall terminate as of the date of such termination (including the licenses
granted under Article 2). Notwithstanding the foregoing, in the event this
Agreement is terminated by Alnylam pursuant to Section 12.3 or Section 12.5, by
Dicerna pursuant to Section 12.2 or in the event of termination under
Section 12.4 for Dicerna’s insolvency Dicerna’s payment obligations under
Article 5 or Article 6 (as applicable) and the Alnylam Commercialization Option
under Section 4.3 shall survive (to the extent Dicerna or any of Dicerna’s
Affiliates or Sublicensees continues to Develop and/or Commercialize Products,
as applicable).
iii. Upon Dicerna’s termination of this Agreement in its entirety for any
reason, or Alnylam’s termination of the Agreement pursuant to Section 12.3,
Dicerna shall be released from its Development and Commercialization diligence
obligations under this Agreement.
iv. If this Agreement is terminated by either Party pursuant to Section 11.1,
the Parties acknowledge and agree that: (a) the licenses herein shall be deemed
to have never been granted; and (b) neither Party shall have been subject to any
exclusivity obligations.
b. Survival
. Termination or expiration of this Agreement shall not relieve the Parties of
any obligation accruing prior to such termination/expiration, nor affect in any
way the survival of any other right, duty or obligation of the Parties which is
expressly stated elsewhere in this Agreement to survive such termination.
Without limiting the foregoing and except as expressly set forth otherwise in
this Agreement, Section 1, Section 5 (solely to the extent any payments became
payable prior to the effective date of such expiration or termination), Section
6 (solely to the extent any payments became payable prior to the effective date
of such expiration or termination), Section 7 (with respect to Sections 7.1,
7.2, and 7.3, solely to the extent any payments became payable prior to the
effective date of such expiration or termination), Section 8.1, Section 8.2,
Section 8.3, Section 8.4, Section 8.5.5 (with respect to the allocation of
recoveries from infringement suits conducted during the Term), Section 9,
Section 10.2, Section 13, Section 15, and Section 16 shall survive to the extent
applicable. Except as otherwise expressly provided herein, all other rights and
obligations of the Parties under this Agreement shall terminate upon
termination/expiration of this Agreement.
c. Termination Not Sole Remedy
54
||

--------------------------------------------------------------------------------

CONFIDENTIAL
. Except as otherwise expressly provided in this Agreement, termination of this
Agreement is not the sole remedy under this Agreement and, whether or not
termination is effected, all other remedies will remain available (except as the
Parties have expressly agreed to otherwise herein) and such termination shall
not preclude either Party from claiming any other damages, compensation or
relief that it may be entitled to upon such termination.
d. Return of Terminated Products
.
i. Transfer to Alnylam. In the event of any termination of this Agreement
pursuant to Section 12.2, or Alnylam’s termination of the Agreement pursuant to
Section 12.3, Alnylam may elect to have Dicerna transfer, in the manner
described in Sections 13.4.1(a) through (e), ALN-AAT02 and any Backups thereof
to Alnylam pursuant to this Section 13.4.1 by providing Dicerna with written
notice of such election no later than [* * *] months following the applicable
effective date of termination. Upon receipt by Dicerna from Alnylam of such
notice the following terms shall apply, and Dicerna shall have no further
obligation to enter into a separate agreement or negotiate with Alnylam with
respect to the transition to Alnylam of Dicerna’s rights and obligations with
respect to ALN-AAT02 and any Backups thereof:
aj.Dicerna shall, as soon as reasonably practicable (but, in all cases, within
[* * *] days and to the extent permitted by Applicable Laws), transfer and
assign (to the extent permitted by Applicable Laws) to Alnylam all Regulatory
Filings and Regulatory Approvals owned and Controlled by Dicerna or its
Affiliates, in each case, to the extent: (i) necessary for the Development,
registration, manufacture, use, or Commercialization of ALN-AAT02 and any
Backups thereof; and (ii) solely related to ALN-AAT02 any Backups thereof; and
provided, that Dicerna may retain copies of such items;
ak.Effective upon the applicable effective date of termination, Dicerna hereby
grants to Alnylam a non-exclusive, royalty-bearing (in accordance with
Section 13.4.3), sublicensable license, under any Dicerna Know-How and Dicerna
Patent Rights, in each case: (i) excluding rights to any manufacturing
technology; (ii) solely as necessary to Develop, manufacture and Commercialize
ALN-AAT02 and any Backups thereof (as such exist on the effective date of
termination); (iii) solely to the extent any such Dicerna Know-How or Dicerna
Patent Rights has been used for the Development, manufacture or
Commercialization of ALN-AAT02 and any Backups thereof (as such exist on the
effective date of termination); and (iv) it being understood that phrase
“outside the United States” in the definitions of Dicerna Know-How and Dicerna
Patent Right shall be replaced with “in the Territory” for purposes of this
license grant;
al.Dicerna shall have no obligation to, with respect to any Dicerna Patent
Rights or Dicerna Know-How that is licensed to Dicerna from a Third Party,
negotiate with such Third Party for, or grant, any sublicense rights to Alnylam,
but shall advise Alnylam of the identity of such Third Party licensor and the
nature of the relevant technology, and Alnylam shall be solely responsible, at
its sole cost and expense, for
55
||

--------------------------------------------------------------------------------

CONFIDENTIAL
obtaining and negotiating for any rights to such Third Party’s technology or
intellectual property;
am.If, as of the applicable effective date of the termination, Dicerna or its
Affiliates are conducting any Clinical Trials for ALN-AAT02 or any Backup
thereof, then, at Alnylam’s election on a Clinical Trial-by-Clinical Trial
basis, to the extent permissible under Applicable Laws, at Alnylam’s cost and
expense, Dicerna shall, and shall cause its Affiliates to, reasonably cooperate
with Alnylam to transfer the conduct of such Clinical Trial to Alnylam or its
designees and complete such transfer reasonably promptly, and Alnylam shall
assume any and all liability for the conduct of such transferred Clinical Trial
after the date of such election (except to the extent arising prior to the
election date or from any negligence or willful misconduct by Dicerna, its
Affiliates or their respective employees, agents and contractors);
an.Any sublicense granted by Dicerna or its Affiliate to a Third Party (pursuant
to Section 2.2) under the licenses granted by Alnylam under Section 2.1 shall
survive the termination of this Agreement; provided that, if Alnylam terminates
this Agreement for Dicerna’s uncured material breach pursuant to Section 12.3,
such Sublicensee did not cause such uncured material breach. If permitted under
such a surviving sublicense, effective upon termination of this Agreement, such
sublicense shall become a direct license from Alnylam to such Sublicensee;
provided, that, if assignment of the sublicense or such conversion of the
sublicense to a direct license is not permitted under the applicable sublicense,
Dicerna shall be entitled to retain its right to payment thereunder and shall
remain liable for Royalties under Section 5.3 or Section 6.2 of this Agreement
with respect to sales by such Sublicensee;
ao.Dicerna shall cease all activities related to ALN-AAT02 and any Backups
thereof, except otherwise expressly permitted under this Agreement. To the
extent applicable, Alnylam shall cease all activities related to DCR-A1AT and
any Backups thereof, except otherwise expressly permitted under this Agreement.
For clarity, under no termination scenarios shall Dicerna be required to
transfer to Alnylam, or grant any license or rights whatsoever with respect to,
DCR-A1AT or any Backups thereof.
ii. Transfer to Dicerna. In the event of termination of the Agreement for any
reason after Alnylam’s exercise of the Alnylam Commercialization Option for
DCR-A1AT and any Backups thereof, Dicerna may elect to have Alnylam transfer, in
the manner described in Sections 13.4.2(a) through (e), DCR-A1AT and any Backups
thereof to Dicerna pursuant to this Section 13.4.2 by providing Alnylam with
written notice of such election no later than [* * *] months following the
applicable effective date of termination. Upon receipt by Alnylam from Dicerna
of such notice the following terms shall apply, and Alnylam shall have no
further obligation to enter into a separate agreement or negotiate with Dicerna
with respect to the transition to Dicerna of Alnylam’s rights and obligations
with respect to DCR-A1AT and any Backups thereof:
a.Alnylam shall, as soon as reasonably practicable (but, in all cases, within [*
* *] days and to the
56
||

--------------------------------------------------------------------------------

CONFIDENTIAL
extent permissible under Applicable Laws), transfer and assign (to the extent
permitted by Applicable Laws) to Dicerna all Regulatory Filings and Regulatory
Approvals owned and Controlled by Alnylam or its Affiliates, in each case, to
the extent: (i) necessary for the Development, registration, manufacture, use,
or Commercialization of DCR-A1AT and any Backups thereof; and (ii) solely
related to DCR-A1AT any Backups thereof; and provided, that Alnylam may retain
copies of such items;
b.Effective upon the applicable effective date of termination, Alnylam hereby
grants to Dicerna a non-exclusive, fully paid-up, sublicensable license, under
any Licensed Know-How and Licensed Patent Rights, in each case: (i) excluding
rights to any manufacturing technology; (ii) solely as necessary to Develop,
manufacture and Commercialize DCR-A1AT and any Backups thereof (as such exist on
the effective date of termination); and (iii) solely to the extent any such
Alnylam Know-How or Alnylam Patent Rights has been used for the Development,
manufacture or Commercialization of DCR-A1AT and any Backups thereof (as such
exist on the effective date of termination);
c.Alnylam shall have no obligation to, with respect to any Licensed Patent
Rights or Licensed Know-How that is licensed to Alnylam from a Third Party after
the Effective Date, negotiate with such Third Party for, or grant, any
sublicense rights to Dicerna, but shall advise Dicerna of the identity of such
Third Party licensor and the nature of the relevant technology, and Dicerna
shall be solely responsible, at its sole cost and expense, for obtaining and
negotiating for any rights to such Third Party’s technology or intellectual
property;
d.If, as of the applicable effective date of the termination, Alnylam or its
Affiliates are conducting any Clinical Trials for DCR-A1AT or any Backup
thereof, then, at Dicerna’s election on a Clinical Trial-by-Clinical Trial
basis, to the extent permissible under Applicable Laws, at Dicerna’s cost and
expense, Alnylam shall, and shall cause its Affiliates to, reasonably cooperate
with Dicerna to transfer the conduct of such Clinical Trial to Dicerna or its
designees and complete such transfer reasonably promptly, and Dicerna shall
assume any and all liability for the conduct of such transferred Clinical Trial
after the date of such election (except to the extent arising prior to the
election date or from any negligence or willful misconduct by Alnylam, its
Affiliates or their respective employees, agents and contractors);
e.Any sublicense granted by Alnylam or its Affiliate to a Third Party (pursuant
to Section 2.2) under the licenses granted by Dicerna under Section 2.5 shall
survive the termination of this Agreement; provided that, if Dicerna terminates
this Agreement for Alnylam’s uncured material breach pursuant to Section 12.3,
such Sublicensee did not cause such uncured material breach. If permitted under
such a
57
||

--------------------------------------------------------------------------------

CONFIDENTIAL
surviving sublicense, effective upon termination of this Agreement, such
sublicense shall become a direct license from Dicerna to such Sublicensee;
provided, that, if assignment of the sublicense or such conversion of the
sublicense to a direct license is not permitted under the applicable sublicense,
Alnylam shall be entitled to retain its right to payment thereunder and shall
remain liable for Royalties under Section 6.3 of this Agreement with respect to
sales by such Sublicensee;
f.If Dicerna elects to have Alnylam transfer DCR-A1AT and any Backups thereof
back to Dicerna pursuant to Sections 13.4.2(a) through (e), such transfer,
together with Dicerna’s rights and obligations under this Section 13.4, will be
Dicerna’s sole remedy, recourse or relief of any sort with respect to the breach
or breaches giving rise to such election, and Dicerna in such instance waives
all right to seek damages of any sort related to such breach or breaches. For
clarity, however, if Dicerna does not elect to have Alnylam transfer DCR-A1AT
and any Backups thereof back to Dicerna in an enabled manner, Dicerna shall
nonetheless regain all rights under all Dicerna Patent Rights and Dicerna
Know-How with respect to such terminated Product(s), and this Agreement shall
not restrict Dicerna’s subsequent use of Dicerna Patent Rights and Dicerna
Know-How for any purpose, it being understood that this acknowledgment shall in
no event imply any right or license under any other Patent Rights or Know-How or
Alnylam’s interest in any Joint Patent Rights (i.e., Dicerna shall have such
rights with respect to Joint Patent Rights that apply to jointly owned patent
rights under Applicable Laws but no others); and
g.Alnylam shall cease all activities related to DCR-A1AT and any Backups
thereof, except otherwise expressly permitted under this Agreement. Dicerna
shall cease all activities related to ALN-AAT02 and any Backups thereof, except
otherwise expressly permitted under this Agreement. For clarity, under no
termination scenarios shall Alnylam be required to transfer to Dicerna, or grant
any license or rights whatsoever with respect to, ALN-AAT02 or any Backups
thereof.
iii. Royalties for Terminated Products. If Alnylam elects to have Dicerna
transfer ALN-AAT02 and any Backups thereof back to Alnylam pursuant to
Section 13.4.1, in recognition of the value Dicerna may have added to the
innovation of ALN-AAT02 and any Backups thereof under this Agreement, Alnylam
shall pay Dicerna a royalty on ALN-AAT02 and any Backups thereof at the royalty
rates set forth below (which vary based on when the Agreement was terminated),
subject to Section 6.3.3 through 6.3.6 of this Agreement (applied mutatis
mutandis):

Development Stage of Product at Time of TerminationRoyalty Rate to Dicerna[* *
*][* * *][* * *][* * *]
[* * *]
[* * *][* * *][* * *]

58
||

--------------------------------------------------------------------------------

CONFIDENTIAL
iv. Except as set forth in the preceding subparts of this Section 13.4 or as may
otherwise be agreed in writing by the Parties, Dicerna shall be responsible at
its own expense for an orderly wind-down, in accordance with accepted
pharmaceutical industry norms and ethical practices, of any then on-going
Development, manufacture and/or Commercialization activities with regards to
ALN-AAT02 and any Backups thereof, to the extent not transferred in accordance
with the foregoing clauses. To the extent applicable, Alnylam shall be
responsible at its own expense for an orderly wind-down, in accordance with
accepted pharmaceutical industry norms and ethical practices, of any then
on-going Development, manufacture and/or Commercialization activities with
regards to DCR-A1AT and any Backups thereof.
v. Except as may otherwise be set forth in this Section 13.4, Alnylam shall
reimburse Dicerna for Dicerna’s reasonable costs incurred in taking each of the
actions set forth above in this Section 13.4, except in any instance in which a
termination results from Dicerna’s uncured material breach of this Agreement
pursuant to Section 12.3, in which case Dicerna will take each of the actions
set forth above in this Section 13.4 at its own expense. Except as may otherwise
be set forth in this Section 13.4, Dicerna shall reimburse Alnylam for Alnylam’s
reasonable costs incurred in taking each of the actions set forth above in this
Section 13.4, except in any instance in which a termination results from
Alnylam’s uncured material breach of this Agreement pursuant to Section 12.3, in
which case Alnylam will take each of the actions set forth above in this
Section 13.4 at its own expense.
e. Bankruptcy Code
. If this Agreement is rejected by a Party as a debtor under Section 365 of the
United States Bankruptcy Code or similar provision in the bankruptcy laws of
another jurisdiction (the “Code”), then, notwithstanding anything else in this
Agreement to the contrary, all licenses and rights to licenses granted under or
pursuant to this Agreement by the Party in bankruptcy to the other Party are,
and shall otherwise be deemed to be, for purposes of Section 365(n) of the Code
(or similar provision in the bankruptcy laws of the jurisdiction), licenses of
rights to “intellectual property” as defined under Section 101(35A) of the Code
(or similar provision in the bankruptcy laws of another applicable
jurisdiction). The Parties agree that a Party that is a licensee of rights under
this Agreement shall retain and may fully exercise all of its rights and
elections under the Code, and that upon commencement of a bankruptcy proceeding
by or against a Party under the Code, the other Party shall be entitled to a
complete duplicate of, or complete access to (as such other Party deems
appropriate), any such intellectual property and all embodiments of such
intellectual property, if not already in such other Party’s possession, shall be
promptly delivered to such other Party: (a) upon any such commencement of a
bankruptcy proceeding upon written request therefor by such other Party, unless
the bankrupt Party elects to continue to perform all of its obligations under
this Agreement; or (b) if not delivered under the foregoing subclause (a), upon
the rejection of this Agreement by or on behalf of the bankrupt Party upon
written request therefor by the other Party. The foregoing provisions of this
Section 13.5 are without prejudice to any rights a Party may have arising under
the Code.
14.REPRESENTATIONS AND WARRANTIES
a. Representations and Warranties by Each Party
59
||

--------------------------------------------------------------------------------

CONFIDENTIAL
. Each Party represents and warrants to the other as of the Execution Date and
as of the Effective Date that:
i. Good Standing. It is a corporation duly organized, validly existing under the
laws of the jurisdiction of its incorporation, and in good standing under the
laws of its jurisdiction of formation.
ii. Authority and Capabilities. It has: (a) full corporate power and authority
to execute, deliver, and perform this Agreement; (b) taken all corporate
action(s) required by Applicable Laws and its organizational documents to
authorize the execution and delivery of this Agreement, and the consummation of
the transactions and performance of its obligations contemplated by this
Agreement; and (c) sufficient facilities, experienced personnel and other
capabilities to enable it to perform its obligations under this Agreement.
iii. Valid and Binding. This Agreement constitutes a legal, valid and binding
agreement enforceable against it in accordance with its terms (except as the
enforceability thereof may be limited by bankruptcy, bank moratorium or similar
laws affecting creditors’ rights generally and laws restricting the availability
of equitable remedies and may be subject to general principles of equity whether
or not such enforceability is considered in a proceeding at law or in equity).
iv. No Conflict. The execution and delivery of this Agreement and all other
instruments and documents required to be executed pursuant to this Agreement,
and the consummation of the transactions contemplated hereby do not and shall
not: (a) conflict with or result in a breach of any provision of its
organizational documents; (b) result in a breach of any agreement to which it is
a party; or (c) violate any Applicable Laws.
v. Absence of Debarment. Except as set forth on Exhibit E, neither it, its
officers, employees, agents, consultants or, to its Knowledge, any other person
used by it in the performance of the respective Research and Development
activities under this Agreement has been or is: (a) debarred, convicted, or is
subject to a pending debarment or conviction, pursuant to Section 306 of the
United States Federal Food, Drug, and Cosmetic Act (“FFDCA”), 21 U.S.C. § 335a;
(b) listed by any government or regulatory agencies as ineligible to participate
in any government healthcare programs or government procurement or
non-procurement programs (as that term is defined in 42 U.S.C. 1320a-7b(f)), or
excluded, debarred, suspended or otherwise made ineligible to participate in any
such program; (c) ineligible to receive investigational drugs or disqualified as
a clinical investigator, as applicable, under 21 C.F.R. § 312.70; or (d)
convicted of a criminal offense related to the provision of healthcare items or
services, or is subject to any such pending action. Each Party agrees to inform
the other Party in writing promptly, and in no event later [* * *], if it
becomes aware that a Party or any person who is performing Research or
Development activities under this Agreement is subject to the foregoing, or if
any action, suit, claim, investigation, or proceeding relating to the foregoing
is pending, or to the best of such Party’s knowledge, is threatened.
vi. No Third Party License. No licenses have been granted by it to a Third Party
to exploit ALN-AAT02 or any Backups thereof (in the case of Alnylam) or DCR-A1AT
or any
60
||

--------------------------------------------------------------------------------

CONFIDENTIAL
Backups thereof (in the case of Dicerna) for the treatment or prevention of
A1AD-related pathologies in the CNS or Eye anywhere in the Territory.
b. Representations, Warranties and Covenants by Alnylam
. Alnylam represents, warrants and covenants to Dicerna as follows, in each case
as of the Execution Date and as of the Effective Date, except as set forth on
Exhibit F:
i. No Grants that Conflict with this Agreement. Alnylam has not granted, and
will not grant during the Term, any rights (or other encumbrances) to any Third
Party to Licensed Technology in the Field that conflict with the exclusive
rights granted to Dicerna hereunder.
ii. Existing Patent Rights.
h.All Licensed Patent Rights existing as of the Effective Date are listed on the
list mentioned in Section 1.67 and all such Existing Licensed Patents are: (i)
to the extent issued (unless otherwise indicated on the list mentioned in
Section 1.67), subsisting; (ii) solely and exclusively owned or exclusively
licensed to Alnylam, and free of any encumbrance, lien or claim of ownership by
any Third Party; (iii) to the extent subject to a pending application for
issuance, being diligently prosecuted in the respective patent offices in which
such applications have been filed in accordance with Applicable Laws and Alnylam
and its Affiliates have presented all relevant references, documents and
information of which it is aware to the relevant patent examiner at each
relevant patent office having a duty of disclosure; (iv) to Alnylam’s Knowledge,
to the extent subject to a pending application for issuance, the inventors have
presented all relevant references, documents and information of which they are
aware to the relevant patent examiner at each relevant patent office imposing a
duty of disclosure; (v) filed and maintained properly and correctly and all
applicable fees applicable thereto have been paid on or before the due date for
payment; and (vi) to Alnylam’s Knowledge, are valid and enforceable.
i.Neither Alnylam nor any of its Affiliates have taken any action that would
render any Invention claimed in the Existing Licensed Patents unpatentable.
j.The Existing Licensed Patents represent all Patent Rights Controlled by
Alnylam that relate to the Licensed Patent Rights or the exploitation thereof,
as of the Effective Date. There are no Patent Rights related to the Licensed
Technology owned or purported to be owned by Alnylam that Alnylam does not
Control.
k.Other than Alnylam’s Existing Third Party Agreements, there are no license or
other agreements with Third Parties regarding any Licensed Technology, to which
Alnylam or its Affiliate is a party.
l.All Alnylam Product-Specific Patent Rights existing as of the Effective Date
are listed on the list mentioned in Section 1.15.
61
||

--------------------------------------------------------------------------------

CONFIDENTIAL
iii. Litigation and Actions Relating to Intellectual Property. As of the
Execution Date and as of the Effective Date: (a) Alnylam has not received any
written notice of any threatened claims or litigation seeking to invalidate or
otherwise challenge the Licensed Technology, including the Licensed Patent
Rights, or Alnylam’s rights therein; and (b) to Alnylam’s Knowledge, there is no
pending or threatened action, suit, proceeding or claim by a Third Party
asserting that Alnylam is infringing or has misappropriated or otherwise is
violating any Patent Right, trade secret or other proprietary right of any Third
Party as would reasonably be expected to impair the ability of Alnylam to
fulfill any of its obligations under this Agreement.
iv. Other Material Claims and Actions. There are no claims, actions or
proceedings pending or, to Alnylam’s Knowledge, threatened; nor, to Alnylam’s
Knowledge are there any formal inquiries initiated or written notices received
that may lead to the institution of any such legal proceedings, in each case (or
in aggregate) against Alnylam or its properties, assets or business, which if
adversely decided, would, individually or in the aggregate, have a material
adverse effect on, or prevent Alnylam’s Development activities under the
Development Plan or to grant the licenses or rights granted to Dicerna under
this Agreement.
v. Assignment by Employees, Agents and Consultants. All employees and agents of,
and consultants to, Alnylam are obligated to assign to Alnylam their rights in
and to any Inventions arising out of their work at Alnylam related to the
Licensed Technology either pursuant to written agreement or by operation of law.
vi. No Government Funding. The Inventions claimed or covered by the Existing
Licensed Patents: (i) were not conceived, discovered, developed or otherwise
made in connection with any Research funded, in whole or in part, by the federal
government of the United States of America or any agency thereof; (ii) are not a
“subject invention” as that term is described in 35 U.S.C. Section 201(e); and
(iii) are not otherwise subject to the provisions of the Patent and Trademark
Law Amendments Act of 1980, as amended, codified at 35 U.S.C. §§ 200-212, as
amended, as well as any regulations promulgated pursuant thereto, including in
37 C.F.R. Part 401.
vii. Regulatory Documentation. Alnylam and its Affiliates have generated,
prepared, maintained and retained all Regulatory Documentation that is required
to be maintained or retained, in all material respects, pursuant to and in
accordance with, to the extent applicable, good laboratory and clinical practice
and Applicable Laws and all such information is true, complete and correct in
all material respects and what it purports to be. “Regulatory Documentation”
means all: (i) applications (including all INDs and applications for Regulatory
Approval), registrations, licenses, authorizations and approvals (including
Regulatory Approvals); (ii) correspondence and reports submitted to or received
from Regulatory Authorities (including minutes and official contact reports
relating to any communications with any Regulatory Authority) and all supporting
documents with respect thereto, including all adverse event files and complaint
files; (iii) supplements or changes to any of the foregoing following Regulatory
Approval; and (iv) clinical and other data, including Clinical Trial data,
contained or relied upon in any of the foregoing; in each case ((i), (ii), (iii)
and (iv)) relating to a Product.
62
||

--------------------------------------------------------------------------------

CONFIDENTIAL
viii. Actions Regarding Regulatory Authorities. To Alnylam’s Knowledge, neither
Alnylam nor any of its Affiliates, nor any of its or their respective officers,
employees or agents has: (i) committed (or after the Effective Date, will
commit) an act; (ii) made (or after the Effective Date, will make) a statement;
or (iii) failed (or after the Effective Date, will fail) to act or make a
statement that, in any case ((i), (ii) and (iii)), that: (x) would be or create
an untrue statement of material fact or fraudulent statement to the FDA or any
other Regulatory Authority with respect to the Commercialization of Products; or
(y) could reasonably be expected to provide a basis for the FDA to invoke its
policy respecting “Fraud, Untrue Statements of Material Facts, Bribery and
Illegal Gratuities”, set forth in 56 Fed. Reg. 46191 (September 10, 1991) and
any amendments thereto or any analogous laws or policies in the Territory, with
respect the Commercialization of Products.
c. Representations, Warranties and Covenants of Dicerna. Dicerna represents,
warrants and covenants to Alnylam as follows, in each case as of the Execution
Date and as of the Effective Date, except as set forth on Exhibit G:
i. Assignment by Employees, Agents and Consultants. All employees and agents of,
and consultants to, Dicerna are obligated to assign to Dicerna their rights in
and to any Inventions arising out of their work at Dicerna related to the
Dicerna Know-How or Dicerna Patents either pursuant to written agreement or by
operation of law.
ii. Existing Patent Rights. All Existing Dicerna Patents existing as of the
Effective Date are listed on the list mentioned in Section 1.66.
iii. Field Limitation. Dicerna and its Affiliates will, and will cause its
Sublicensees to, ensure that in no event will any Product be (i) administered to
or used in (or developed or designed for use or administration in) [* * *]
through any route of administration (including when administered intrathecally
or intraocularly), or (ii) developed or commercialized as a prophylactic or
therapeutic for a disease(s) of [* * *] where the siRNA contained in such
Product is conferring any therapeutic effect through interference in the CNS or
Eye, as applicable, with the function of any messenger RNA encoded by the
Collaboration Target. Dicerna and its Affiliates will not be liable for uses by
any Third Party of the Product outside of the approved label use(s) for such
Product if and only if Dicerna and its Affiliates comply with all of the
undertakings set forth on Exhibit H.
d. Limitation
. Neither Party makes any representation or warranty, either express or implied,
that any of the Research, Development and/or Commercialization efforts with
regard to any Product will be successful.
e. No Other Warranties
. Except as otherwise expressly set forth in this Agreement, each Party
expressly disclaims any and all representations or warranties of any kind with
respect to the subject matter
63
||

--------------------------------------------------------------------------------

CONFIDENTIAL
of this Agreement, whether express or implied, including any warranties of
noninfringement, merchantability or fitness for a particular purpose.
f. Amendments to Representations and Warranties
. Each Party may propose to amend Exhibit E, Alnylam may propose to amend
Exhibit F, and Dicerna may propose to amend Exhibit G, at any time between the
Execution Date and the Effective Date, as necessary, and shall promptly notify
the other Party of any such proposed amendments; provided that, if the recipient
Party determines (in its sole discretion) that any such amendment(s) materially
affect the scope or substance of the proposing Party’s representations and
warranties made pursuant to this Article 14, then the recipient Party may,
within [* * *] days of receipt of notice from the proposing Party of any such
proposed amendment, terminate this Agreement with immediate effect and the
Effective Date will be deemed not to have occurred. If the recipient Party does
not terminate this Agreement within such [* * *] day period, the amendments to
Exhibit E, Exhibit F, or Exhibit G proposed by the proposing Party shall be
effective.
g. R&W Certificate
. On the Effective Date, each Party shall present to the other Party a
certificate signed by an executive officer of such Party, dated as of the
Effective Date, stating that the representatives and warranties of such Party
set forth in this Article 14 shall be true and correct in all material respects
(disregarding all materiality qualifications set forth therein) at and as of the
Execution Date and at and as of the Effective Date (including with any proposed
amendments to Exhibit E, Exhibit F, and Exhibit G) as if made at and as of the
Effective Date (each, a “R&W Certificate”). The effectiveness of this Agreement
on the Effective Date and the obligation of each Party to consummate the
transactions contemplated by this Agreement is subject to each Party having
received such a R&W Certificate.
15.INDEMNIFICATION AND LIABILITY
a. Indemnification by Alnylam
. Alnylam shall indemnify, defend and hold Dicerna and its Affiliates, and their
respective officers, directors, employees, contractors, agents and assigns
(each, a “Dicerna Indemnified Party”), harmless from and against losses, damages
and liability, including reasonable legal expense and attorneys’ fees,
(collectively, “Losses”) to which any Dicerna Indemnified Party may become
subject as a result of any Third Party demands, claims or actions (“Claims”)
against any Dicerna Indemnified Party (including product liability claims)
arising or resulting from: (a) the fraud, gross negligence or willful misconduct
of Alnylam or its Affiliates pursuant to this Agreement, (b) the material breach
of any term in or the covenants, warranties, representations made by Alnylam to
Dicerna under this Agreement, or (c) the Development or Commercialization of
Products by Alnylam or its Affiliates or Sublicensees. Alnylam is only obliged
to so indemnify and hold the Dicerna Indemnified Parties harmless to the extent
that such Claims do not arise from the material breach of this Agreement by or
the negligence or willful misconduct of Dicerna or a Dicerna Indemnified Party.
64
||

--------------------------------------------------------------------------------

CONFIDENTIAL
b. Indemnification by Dicerna
. Dicerna shall indemnify, defend and hold Alnylam and its Affiliates, and their
respective officers, directors, employees, contractors, agents and assigns
(each, a “Alnylam Indemnified Party”), harmless from and against Losses incurred
by any Alnylam Indemnified Party as a result of any Third Party Claims against
any Alnylam Indemnified Party (including product liability claims) arising or
resulting from: (a) the fraud, gross negligence or willful misconduct of Dicerna
or its Affiliates pursuant to this Agreement, (b) the material breach of any
term in or the covenants, warranties, representations made by Dicerna to Alnylam
under this Agreement, or (c) the Development or Commercialization of Products by
Dicerna or its Affiliates or Sublicensees. Dicerna is only obliged to so
indemnify and hold the Alnylam Indemnified Parties harmless to the extent that
such Claims do not arise from the material breach of this Agreement or the
negligence or willful misconduct of Alnylam or an Alnylam Indemnified Party.
c. Indemnification Procedure
.
i. Any Dicerna Indemnified Party or Alnylam Indemnified Party seeking
indemnification hereunder (“Indemnified Party”) shall notify the Party against
whom indemnification is sought (“Indemnifying Party”) in writing reasonably
promptly after the assertion against the Indemnified Party of any Claim in
respect of which the Indemnified Party intends to base a claim for
indemnification hereunder, but the failure or delay so to notify the
Indemnifying Party shall not relieve the Indemnifying Party of any obligation or
liability that it may have to the Indemnified Party except to the extent that
the Indemnifying Party demonstrates that its ability to defend or resolve such
Claim is adversely affected thereby.
ii. Subject to the provisions of Section 15.3.3, the Indemnifying Party shall
have the right, upon providing notice to the Indemnified Party of its intent to
do so within [* * *] days after receipt of the notice from the Indemnified Party
of any Claim, to assume the defense and handling of such Claim, at the
Indemnifying Party’s sole expense.
iii. The Indemnifying Party shall select competent counsel in connection with
conducting the defense and handling of such Claim, and the Indemnifying Party
shall defend or handle the same in consultation with the Indemnified Party, and
shall keep the Indemnified Party timely apprised of the status of such Claim.
The Indemnifying Party shall not, without the prior written consent of the
Indemnified Party, agree to a settlement of any Claim which could lead to
liability or create any financial or other obligation on the part of the
Indemnified Party for which the Indemnified Party is not entitled to
indemnification hereunder, or would involve any admission of wrongdoing on the
part of the Indemnified Party. The Indemnified Party shall cooperate with the
Indemnifying Party, at the request and expense of the Indemnifying Party, and
shall be entitled to participate in the defense and handling of such Claim with
its own counsel and at its own expense.
d. Special, Indirect and Other Losses
65
||

--------------------------------------------------------------------------------

CONFIDENTIAL
. Neither Party nor any of its Affiliates shall be liable under this Agreement
for special, indirect, incidental, punitive or consequential damages, including
loss of profits suffered by the other Party, except for: (a) loss of profits for
sales of Products suffered by Dicerna for breach of Section 2.8 by Alnylam; (b)
if Alnylam has exercised its Alnylam Commercialization Option, loss of profits
for sales of Products suffered by Alnylam for breach of Section 2.8 by Dicerna;
(c) punitive or exemplary damages required to be paid to a Third Party pursuant
to a non-appealable order of a court of competent jurisdiction in connection
with a Third Party claim for which the Indemnified Party is entitled to
indemnification hereunder; (d) such damages arising out of Article 9 of this
Agreement by a Party, its Affiliates or Sublicensees; or (e) such damages
arising out of the fraud, gross negligence or willful misconduct of the liable
Party.
e. [* * *]
16.GENERAL PROVISIONS
a. Assignment
. Except as provided in this Section 16.1, this Agreement may not be assigned or
otherwise transferred, nor may any right or obligation hereunder be assigned or
transferred, by either Party without the consent of the other Party; provided,
however, that (and notwithstanding anything elsewhere in this Agreement to the
contrary) (a) either Party may, without such consent, assign this Agreement and
its rights and obligations hereunder in whole or in part: (i) to an Affiliate of
such Party so long as such Party remains primarily liable for any acts or
omissions of such Affiliate; (ii) to the Acquirer in connection with a Change of
Control or to a Third Party in connection with a sale to such Third Party of all
or substantially all of the business of such Party to which this Agreement
relates. Any attempted assignment not in accordance with this Section 16.1 shall
be void. The assigning Party shall promptly notify the other Party of any such
permitted assignment, and any such permitted assignee shall assume in writing
all assigned obligations of its assignor under this Agreement.
b. Severability
. Should one or more of the provisions of this Agreement become void or
unenforceable as a matter of Applicable Laws, then this Agreement shall be
construed as if such provision were not contained herein and the remainder of
this Agreement shall be in full force and effect, and the Parties will use their
best efforts to substitute for the invalid or unenforceable provision a valid
and enforceable provision which conforms as nearly as possible with the original
intent of the Parties.
c. Governing Law; English Language
. This Agreement shall be governed by and construed in accordance with the laws
of the Commonwealth of Massachusetts and the patent laws of the United States
without giving effect to any law that would result in the application of a
different body of law than as set forth in this Section 16.3. This Agreement was
prepared in the English language, which language shall govern the interpretation
of, and any Dispute regarding, the terms of this Agreement.
66
||

--------------------------------------------------------------------------------

CONFIDENTIAL
d. Dispute Resolution
.
i. If any dispute, claim or controversy of any nature arising out of or relating
to this Agreement, including any action or claim based on tort, contract or
statute, or concerning the interpretation, effect, termination, validity,
performance or breach of this Agreement (each, a “Dispute”), arises between the
Parties, if and as applicable, within [* * *] days after a written request by
either Party to the other Party (“Notice of Dispute”), either Party may refer
the Dispute to the Executive Officer of each Party for resolution pursuant to
Section 3.6.3(c).
ii. If, after an additional [* * *] days after the Notice of Dispute, the
Executive Officers have not succeeded in negotiating a resolution of the
Dispute, [* * *]
iii. Notwithstanding the dispute resolution procedures set forth in this
Section 16.4, in the event of an actual or threatened breach hereunder, the
aggrieved Party may seek equitable relief (including restraining orders,
specific performance or other injunctive relief) without submitting to the
applicable dispute resolution procedure if there is a reasonable likelihood of
the occurrence of irreparable harm during the period of the applicable dispute
resolution procedure.
e. Force Majeure
. Neither Party shall be responsible to the other for any failure or delay in
performing any of its obligations under this Agreement or for other
nonperformance hereunder (excluding, in each case, the obligation to make
payments when due) if such delay or nonperformance is caused by strike, fire,
flood, earthquake, accident, war, act of terrorism, act of God or of the
government of any country or of any local government, or by any other cause
unavoidable or beyond the control of any Party hereto. In such event, the
affected Party shall use Commercially Reasonable Efforts to resume performance
of its obligations and will keep the other Party informed of actions related
thereto.
f. Waivers and Amendments
. The failure of any Party to assert a right hereunder or to insist upon
compliance with any term or condition of this Agreement shall not constitute a
waiver of that right or excuse a similar subsequent failure to perform any such
term or condition by the other Party. No waiver shall be effective unless it has
been given in writing and signed by the Party giving such waiver. No provision
of this Agreement may be amended or modified other than by a written document
signed by authorized representatives of each Party.
g. Relationship of the Parties
. Nothing contained in this Agreement shall be deemed to constitute a
partnership, joint venture, or legal entity of any type between Alnylam and
Dicerna, or to constitute one as the agent of the other. Each Party shall act
solely as an independent contractor, and nothing in this
67
||

--------------------------------------------------------------------------------

CONFIDENTIAL
Agreement shall be construed to give any Party the power or authority to act
for, bind, or commit the other.
h. Notices
. All notices, consents or waivers under this Agreement shall be in writing and
will be deemed to have been duly given when: (a) scanned and converted into a
portable document format file (i.e., pdf file), and sent as an attachment to an
e-mail message, where, when such message is received, a read receipt e-mail is
received by the sender (and such read receipt e-mail is preserved by the Party
sending the notice), provided, further that a copy is promptly sent by an
internationally recognized overnight delivery service (receipt requested)
(although the sending of the e-mail message shall be when the notice is deemed
to have been given); or (b) the earlier of when received by the addressee or [*
* *] days after it was sent, if sent by registered letter or overnight courier
by an internationally recognized overnight delivery service (receipt requested),
in each case to the appropriate addresses and e-mail addresses set forth below
(or to such other addresses and e-mail addresses as a Party may designate by
notice):
If to Alnylam:  Alnylam Pharmaceuticals, Inc.
675 West Kendall Street, Henri A. Termeer Square
Cambridge, MA 02142
Attention: Chief Operating Officer
and
Alnylam Pharmaceuticals, Inc.
675 West Kendall Street, Henri A. Termeer Square
Cambridge, MA 02142
Attention: Chief Legal Officer
If to Dicerna: Dicerna Pharmaceuticals, Inc.
33 Hayden Avenue
Lexington, MA 02421
Attention: President
and
        Dicerna Pharmaceuticals, Inc.
33 Hayden Avenue
Lexington, MA 02421
Attention: General Counsel
i. Further Assurances
. Dicerna and Alnylam hereby covenant and agree without the necessity of any
further consideration, to execute, acknowledge and deliver any and all documents
and take any action as may be reasonably necessary to carry out the intent and
purposes of this Agreement.
68
||

--------------------------------------------------------------------------------

CONFIDENTIAL
j. No Third Party Beneficiary Rights
. This Agreement is not intended to and shall not be construed to give any Third
Party any interest or rights (including any third party beneficiary rights) with
respect to or in connection with any agreement or provision contained herein or
contemplated hereby, except as otherwise expressly provided for in this
Agreement.
k. Entire Agreement
. This Agreement sets forth the entire agreement and understanding of the
Parties as to the subject matter hereof and supersedes all proposals, oral or
written, and all other communications between the Parties with respect to such
subject matter. The Parties acknowledge and agree that, as of the Effective
Date, all Confidential Information disclosed pursuant to the Confidentiality
Agreement by a Party or its Affiliates shall be included in the Confidential
Information subject to this Agreement and the Confidentiality Agreement is
hereby superseded in its entirety; provided, that the foregoing shall not
relieve any Person of any right or obligation accruing under the Confidentiality
Agreement prior to the Effective Date. “Confidentiality Agreement” means the
Mutual Confidential Disclosure Agreement between Alnylam and Dicerna dated
September 27, 2019.
l. Counterparts
. This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
m. Expenses
. Each Party shall pay its own costs, charges and expenses incurred in
connection with the negotiation, preparation and execution of this Agreement.
n. Binding Effect
. This Agreement shall be binding upon and inure to the benefit of the Parties
and their respective legal representatives, successors and permitted assigns.
o. Construction
. The Parties hereto acknowledge and agree that: (a) each Party and its counsel
reviewed and negotiated the terms and provisions of this Agreement and have
contributed to its revision; (b) the rule of construction to the effect that any
ambiguities are resolved against the drafting Party shall not be employed in the
interpretation of this Agreement; and (c) the terms and provisions of this
Agreement shall be construed fairly as to all Parties hereto and not in a favor
of or against any Party, regardless of which Party was generally responsible for
the preparation of this Agreement.
p. Interpretation
69
||

--------------------------------------------------------------------------------

CONFIDENTIAL
. The captions and headings to this Agreement are for convenience only, and are
to be of no force or effect in construing or interpreting any of the provisions
of this Agreement. Unless specified to the contrary, references to Articles,
Sections or Exhibits mean the particular Articles, Sections or Exhibits to this
Agreement and references to this Agreement include all Exhibits hereto. In the
event of any conflict between the main body of this Agreement and any
Exhibit hereto, the main body of this Agreement shall prevail. Unless context
otherwise clearly requires, whenever used in this Agreement: (a) the words
“include” or “including” shall be construed as incorporating, also, “but not
limited to” or “without limitation”; (b) the word “day” or “year” means a
calendar day or year unless otherwise specified; (c) the word “notice” shall
mean notice in writing (whether or not specifically stated) and shall include
notices, consents, approvals and other written communications contemplated under
this Agreement; (d) the words “hereof,” “herein,” “hereby” and derivative or
similar words refer to this Agreement as a whole and not merely to the
particular provision in which such words appear; (e) the words “shall” and
“will” have interchangeable meanings for purposes of this Agreement; (f)
provisions that require that a Party, the Parties or a committee hereunder
“agree,” “consent” or “approve” or the like shall require that such agreement,
consent or approval be specific and in writing, whether by written agreement,
letter, approved minutes or otherwise; (g) words of any gender include the other
gender; (h) words using the singular or plural number also include the plural or
singular number, respectively; (i) references to any specific law, rule or
regulation, or article, section or other division thereof, shall be deemed to
include the then-current amendments thereto or any replacement law, rule or
regulation thereof; (j) the phrases “non-creditable” and “non-refundable” shall
not prohibit, limit or restrict either Party’s right to obtain damages in
connection with a breach of this Agreement; and (k) neither Party shall be
deemed to be acting on behalf of the other Party.
q. Cumulative Remedies
. No remedy referred to in this Agreement is intended to be exclusive unless
explicitly stated to be so, but each shall be cumulative and in addition to any
other remedy referred to in this Agreement or otherwise available under law.
r. Compliance with Applicable Law
s. . The Parties shall exercise their rights and obligations under this
Agreement and their activities with respect thereto (a) in a professional and
ethical business manner, and (b) in compliance with all Applicable Laws in all
material respects.


[Remainder of page left blank intentionally; signature page follows.]




70
||


--------------------------------------------------------------------------------

CONFIDENTIAL
IN WITNESS WHEREOF, the Parties intending to be bound have caused this Agreement
to be executed by their duly authorized representatives.


ALNYLAM PHARMACEUTICALS, INC.


By:/s/ Jeff Poulton  
Name: Jeff Poulton
Title: Chief Financial Officer


DICERNA PHARMACEUTICALS, INC.


By:/s/ Douglas M. Fambrough  
Name: Douglas M. Fambrough
Title: Chief Executive Officer 


[Signature Page to the Collaboration and License Agreement]




--------------------------------------------------------------------------------

CONFIDENTIAL
EXHIBITA


[***]TOTALITY OF THIS PAGE REDACTED[***]











--------------------------------------------------------------------------------

CONFIDENTIAL
EXHIBIT B
[***]THE TOTALITY OF THIS PAGE REDACTED [***]




        





--------------------------------------------------------------------------------

CONFIDENTIAL
EXHIBIT C
CERTAIN THIRD PARTY AGREEMENTS
[* * *]















--------------------------------------------------------------------------------

CONFIDENTIAL
EXHIBIT d


PRESS RELEASE





--------------------------------------------------------------------------------

CONFIDENTIAL


image01.jpg [image01.jpg]image11.jpg [image11.jpg]
Contacts:
Alnylam Pharmaceuticals, Inc.


Christine Regan Lindenboom
image21.jpg [image21.jpg]image31.jpg [image31.jpg]
(Investors and Media)
+1-617-682-4340


Josh Brodsky
(Investors)
+1-617-551-8276


Dicerna Pharmaceuticals, Inc.
Media:
Amy Trevvett, Dicerna Pharmaceuticals, Inc.
+1 617-612-6253
atrevvett@dicerna.com
Investors:
Lauren Stival, Stern Investor Relations, Inc.
+1 212-362-1200
lauren.stival@sternir.com




Alnylam and Dicerna Form RNAi Therapeutics Collaboration on Alpha-1 Antitrypsin
Deficiency-Associated Liver Disease and Complete Cross-License Agreement for
Primary Hyperoxaluria Programs


 Dicerna to Lead Global Clinical Development and U.S. Commercialization of its
DCR-A1AT and Alnylam’s ALN-AAT02 Investigational Therapeutics for the Treatment
of Alpha-1 Liver Disease; Alnylam Retains Post-Phase 3 Opt-in Right for Ex-U.S.
Commercialization 
 Companies Complete Non-Exclusive Intellectual Property Cross-License Agreement
for the Development and Commercialization of Alnylam’s Lumasiran and Dicerna’s
Nedosiran Investigational Programs for Primary Hyperoxaluria 





--------------------------------------------------------------------------------

CONFIDENTIAL


CAMBRIDGE, Mass. and LEXINGTON, Mass. --[BUSINESS WIRE]--April 6, 2020 - Alnylam
Pharmaceuticals, Inc. (Nasdaq: ALNY), and Dicerna Pharmaceuticals, Inc. (Nasdaq:
DRNA), both leaders in the field of ribonucleic acid interference (RNAi)
therapeutics, announced today the formation of a development and
commercialization collaboration on investigational RNAi therapeutics for the
treatment of alpha-1 antitrypsin (A1AT) deficiency-associated liver disease
(alpha-1 liver disease). In addition, the companies have completed a
cross-license of their respective intellectual property for Alnylam’s lumasiran
and Dicerna’s nedosiran investigational programs for the treatment of primary
hyperoxaluria (PH). These agreements will enhance and accelerate Alnylam’s and
Dicerna’s ability to bring these orphan product candidates to market.
“We are excited to bring our two leading RNAi therapeutics companies together in
our efforts to advance potentially transformative medicines for the treatment of
two rare diseases with significant unmet medical need. Specifically, the new
agreements allow for Alnylam and Dicerna to join forces in areas of common
interest, namely alpha-1 liver disease and primary hyperoxaluria,” said John
Maraganore, Ph.D., Chief Executive Officer of Alnylam. “We look forward to
collaborating with Dicerna to advance treatments for patients living with
alpha-1 liver disease, where Dicerna will lead development and U.S.
commercialization while Alnylam retains an ex-U.S. commercialization option,
where the company already has the resources and experience to hit the ground
running. Moreover, our cross-license agreement for primary hyperoxaluria puts
the needs of patients and the patient community first, and ensures freedom to
operate for both companies for their respective RNAi therapeutic programs in
this ultra-rare orphan disease.”
“These agreements between Alnylam and Dicerna represent biopharma collaboration
at its best, unifying the strengths of two leaders in RNAi innovation to rally
behind the common goal of delivering much-needed new therapies to patients with
rare diseases,” said Douglas M. Fambrough, Ph.D., President and Chief Executive
Officer of Dicerna. “By joining our efforts in alpha-1 liver disease, we believe
we can be more strongly assured of bringing forward the therapy with the
greatest potential to benefit patients. At the same time, our agreement related
to lumasiran and nedosiran clears a path for each company to offer a new and
differentiated treatment to patients with PH.”
Under the development and commercialization agreement, Alnylam’s ALN-AAT02 and
Dicerna’s DCR-A1AT, investigational RNAi therapeutics, each in Phase 1/2
development, will be explored for the treatment of alpha-1 liver disease. Under
the agreement, Dicerna assumes responsibility for both ALN-AAT02 and DCR-A1AT at
its cost, and may progress one or both of these investigational medicines
through clinical development. Dicerna will select which product candidate(s) to
advance in development for the treatment of patients with alpha-1 liver disease.
At the completion of Phase 3, Alnylam has the no-cost opportunity to opt-in to
commercialize the selected candidate in countries outside the U.S., where it
already has a commercialization infrastructure in place. If Alnylam exercises
its opt-in right, each party shall pay tiered royalties to the other party based
on net product sales generated in its territory at rates dependent on which
candidate is commercialized. In the event Alnylam waives its commercialization
option, Dicerna





--------------------------------------------------------------------------------

CONFIDENTIAL
will retain worldwide rights to commercialize the selected candidate(s) in
exchange for milestones and royalties payable to Alnylam, also at a rate
dependent on which candidate is ultimately commercialized.
In a separate agreement, Alnylam and Dicerna granted each other a non-exclusive
cross-license to their respective intellectual property related to their PH
treatment investigational programs to ensure that each party has the freedom to
develop and commercialize its respective product candidate: Alnylam’s lumasiran
targeting glycolate oxidase (GO) for the treatment of PH type 1 and Dicerna’s
nedosiran targeting lactate dehydrogenase A (LDHA) for the treatment of PH types
1, 2, and 3. Alnylam’s lumasiran has achieved positive Phase 3 results in the
ILLUMINATE-A study and is currently the subject of a rolling new drug
application (NDA) with the U.S. Food and Drug Administration (FDA). Dicerna’s
nedosiran is currently being evaluated in the PHYOX™ clinical development
program in patients with PH. The cross-license agreement provides for Alnylam to
pay mid- to high-single-digit royalties to Dicerna based on global net sales of
lumasiran and for Dicerna to pay low-single-digit royalties to Alnylam on global
net sales of nedosiran.
The transaction related to alpha-1 liver disease is subject to the expiration or
termination of the waiting period under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 and other customary conditions.




About ALN-AAT02 and DCR-A1AT
ALN-AAT02 and DCR-A1AT are investigational, subcutaneously administered RNAi
therapeutics targeting alpha-1 antitrypsin (A1AT) in development for the
treatment of A1AT deficiency-associated liver disease (alpha-1 liver disease).
ALN-AAT02 utilizes Alnylam's enhanced stabilization chemistry plus
(ESC+)-GalNAc-conjugate technology, which enables subcutaneous dosing with
increased selectivity and a wide therapeutic index. DCR-A1AT utilizes Dicerna’s
GalXCTM technology, which enables subcutaneous delivery and optimizes the
activity of the RNAi pathway so that it operates in the most specific and potent
fashion. The safety and efficacy of ALN-AAT02 and DCR-A1AT have not been
evaluated by the FDA, EMA or any other health authority.




About Alpha-1 Antitrypsin Deficiency-Associated Liver Disease
Alpha-1 antitrypsin (A1AT) deficiency is an autosomal disorder that results in
disease of the lungs and liver. A1AT is a liver-produced serine proteinase
inhibitor with the primary function of protecting the lungs from neutrophil
elastase and other irritants that cause inflammation. About 95 percent of people
with A1AT deficiency are homozygous and carry two copies of the abnormal Z
allele (PiZZ) which expresses the Z-AAT protein. In the liver, misfolding of the
mutant Z-AAT protein hinders its normal release into the blood thereby causing
it to aggregate in hepatocytes, leading to liver injury, fibrosis, cirrhosis,
and hepatocellular carcinoma (HCC). There are estimated to be approximately
120,000 individuals with the PiZZ mutation in the U.S. and major European
countries, and of these, 10 percent or more have an associated liver





--------------------------------------------------------------------------------

CONFIDENTIAL
pathology (alpha-1 liver disease) caused by the aggregates of the misfolded
Z-AAT protein. The only treatment options presently available for alpha-1 liver
disease patients are supportive care and, in the case of advanced cirrhosis,
liver transplantation. RNAi-mediated inhibition of A1AT in people with alpha-1
liver disease may represent a promising new way to treat this rare disease.




About Lumasiran
Lumasiran is an investigational, subcutaneously administered RNAi therapeutic
targeting glycolate oxidase (GO), in development for the treatment of primary
hyperoxaluria type 1 (PH1), an ultra-rare life threatening disease. GO is
encoded by the hydroxyacid oxidase 1 (HAO1) gene. Thus, by silencing HAO1 and
depleting the GO enzyme, lumasiran inhibits production of oxalate – the
metabolite that directly contributes to the pathophysiology of PH1. Lumasiran
utilizes Alnylam's Enhanced Stabilization Chemistry (ESC)-GalNAc-conjugate
technology, which enables quarterly subcutaneous maintainence dosing with
increased potency and durability and a wide therapeutic index. Lumasiran has
received both U.S. and EU Orphan Drug Designations, a Breakthrough Therapy
Designation and pediatric rare disease designation from the U.S. Food and Drug
Administration (FDA), and a Priority Medicines (PRIME) designation from the
European Medicines Agency (EMA). The safety and efficacy of lumasiran have not
been evaluated by the FDA, EMA or any other health authority.




About Nedosiran
Nedosiran (formerly referred to as DCR-PHXC) is the only RNAi drug candidate in
development for primary hyperoxaluria (PH) types 1, 2 and 3 and is Dicerna’s
most advanced product candidate utilizing the proprietary GalXC™ RNAi technology
platform. Nedosiran is designed to inhibit the lactate dehydrogenase A (LDHA)
enzyme – an enzyme that catalyzes the final step in a common pathway resulting
in oxalate overproduction in patients with PH1, PH2 and PH3. Dicerna is
evaluating the safety and efficacy of nedosiran in patients with all known forms
of PH as part of its PHYOX clinical development program.




About Primary Hyperoxaluria (PH)
PH is an ultra-rare disease with three known types (PH1, PH2 and PH3), each
resulting from a mutation in one of three different genes. In patients with PH,
excessive oxalate production results in the deposition of calcium oxalate
crystals in the kidneys and urinary tract and can lead to the formation of
painful and recurrent kidney stones and nephrocalcinosis. Renal damage is caused
by a combination of tubular toxicity from oxalate, calcium oxalate deposition in
the kidneys, and urinary obstruction by calcium oxalate stones. Compromised
kidney function exacerbates the disease as the excess oxalate can no longer be
effectively excreted, resulting in subsequent accumulation and crystallization
in bones, eyes, skin, and heart, especially in patients with PH1 and PH2,
leading to severe illness and death. Current treatment options are very limited
and include frequent renal dialysis or combined organ transplantation of liver
and kidney, a procedure with high morbidity that is limited due to organ
availability. Although a minority of patients are fully responsive to Vitamin B6
therapy, there are no approved pharmaceutical therapies for PH.





--------------------------------------------------------------------------------

CONFIDENTIAL




About RNAi
RNAi (RNA interference) is a natural cellular process of gene silencing that
represents one of the most promising and rapidly advancing frontiers in biology
and drug development today. Its discovery has been heralded as “a major
scientific breakthrough that happens once every decade or so,” and was
recognized with the award of the 2006 Nobel Prize for Physiology or Medicine. By
harnessing the natural biological process of RNAi occurring in our cells, a new
class of medicines, known as RNAi therapeutics, is now a reality. Small
interfering RNA (siRNA), the molecules that mediate RNAi and comprise Alnylam’s
and Dicerna’s RNAi therapeutic platforms, function upstream of today’s medicines
by potently silencing messenger RNA (mRNA) – the genetic precursors – that
encode for disease-causing proteins, thus preventing them from being made. This
is a revolutionary approach with the potential to transform the care of patients
with genetic and other diseases.




About Alnylam Pharmaceuticals
Alnylam (Nasdaq: ALNY) is leading the translation of RNA interference (RNAi)
into a whole new class of innovative medicines with the potential to transform
the lives of people afflicted with rare genetic, cardio-metabolic, hepatic
infectious, and central nervous system (CNS)/ocular diseases. Based on Nobel
Prize-winning science, RNAi therapeutics represent a powerful, clinically
validated approach for the treatment of a wide range of severe and debilitating
diseases. Founded in 2002, Alnylam is delivering on a bold vision to turn
scientific possibility into reality, with a robust RNAi therapeutics platform.
Alnylam’s commercial RNAi therapeutic products are ONPATTRO® (patisiran),
approved in the U.S., EU, Canada, Japan, Brazil, and Switzerland, and
GIVLAARI® (givosiran), approved in the U.S and the EU. Alnylam has a deep
pipeline of investigational medicines, including six product candidates that are
in late-stage development. Alnylam is executing on its “Alnylam 2020” strategy
of building a multi-product, commercial-stage biopharmaceutical company with a
sustainable pipeline of RNAi-based medicines to address the needs of patients
who have limited or inadequate treatment options. Alnylam is headquartered
in Cambridge, MA.




About Dicerna Pharmaceuticals, Inc.
Dicerna Pharmaceuticals, Inc. (Nasdaq: DRNA) is a biopharmaceutical company
focused on discovering, developing and commercializing medicines that are
designed to leverage ribonucleic acid interference (RNAi) to selectively silence
genes that cause or contribute to disease. Using our proprietary RNAi technology
platform, GalXC™, Dicerna is committed to developing RNAi-based therapies with
the potential to treat both rare and more prevalent diseases. By reducing the
level of disease-causing proteins in the hepatocytes of the liver, Dicerna’s
GalXC platform has the potential to safely target conditions that are difficult
to treat with other modalities. Continually innovating, Dicerna is also
exploring new applications of RNAi technology beyond the liver, targeting
additional tissues and enabling new therapeutic applications. In addition to our
own pipeline of core discovery and clinical candidates, Dicerna has established
collaborative relationships with some of the world’s leading pharmaceutical





--------------------------------------------------------------------------------

CONFIDENTIAL
companies, including Novo Nordisk A/S, Roche, Eli Lilly and Company, Alexion
Pharmaceuticals, Inc. and Boehringer Ingelheim International GmbH. Between
Dicerna and our collaborative partners, we currently have more than 20 active
discovery, preclinical or clinical programs focused on rare, cardiometabolic,
viral-infectious, chronic-liver and complement-mediated diseases, as well as
neurodegeneration and pain. At Dicerna, our mission is to interfere – to silence
genes, to fight disease, to restore heath. For more information, please visit
www.dicerna.com.




Alnylam Forward Looking Statements
Various statements in this release concerning Alnylam's future expectations,
plans and prospects, including, without limitation, Alnylam's views and plans
with respect to the potential for RNAi therapeutics, including ALN-AAT02,
lumasiran, DCR-A1AT and nedosiran, the development and potential
commercialization of ALN-AAT02 and/or DCR-A1AT and its potential to opt-in to
such program(s) in the future to commercialize outside of the U.S., expectations
regarding the rolling submission of an NDA for lumasiran and the potential
benefit of lumasiran and nedosiran for patients with PH, and expectations
regarding the continued execution on its “Alnylam 2020” guidance for the
advancement and commercialization of RNAi therapeutics, constitute
forward-looking statements for the purposes of the safe harbor provisions under
The Private Securities Litigation Reform Act of 1995. Actual results and future
plans may differ materially from those indicated by these forward-looking
statements as a result of various important risks, uncertainties and other
factors, including, without limitation: potential risks to Alnylam’s business,
activities and prospects as a result of the COVID-19 pandemic, or delays or
interruptions resulting therefrom; Alnylam's ability to discover and develop
novel drug candidates; its ability to successfully demonstrate the efficacy and
safety of its product candidates, including ALN-AAT02; the pre-clinical and
clinical results for its product candidates, including ALN-AAT02, which may not
be replicated or continue to occur in other subjects or in additional studies or
otherwise support further development of product candidates for a specified
indication or at all; actions or advice of regulatory agencies, which may affect
the design, initiation, timing, continuation and/or progress of clinical trials
or result in the need for additional pre-clinical and/or clinical testing;
delays, interruptions or failures in the manufacture and supply of its product
candidates or its marketed products, including ALN-AAT02 or lumasiran;
obtaining, maintaining and protecting intellectual property; intellectual
property matters including potential patent litigation relating to its platform,
products or product candidates; obtaining regulatory approval for its product
candidates, including lumasiran, and maintaining regulatory approval and
obtaining pricing and reimbursement for its products, including ONPATTRO and
GIVLAARI; progress in continuing to establish a commercial and ex-United States
infrastructure; successfully launching, marketing and selling its approved
products globally, including ONPATTRO and GIVLAARI, and achieve net product
revenues for ONPATTRO within its expected range during 2020; Alnylam’s ability
to successfully expand the indication for ONPATTRO in the future; competition
from others using technology similar to Alnylam's and others developing products
for similar uses; Alnylam's ability to manage its growth and operating expenses
within the ranges of its expected guidance and achieve a self-sustainable
financial profile in the future, obtain additional funding to support its
business activities, and establish and maintain strategic business alliances and
new business initiatives; Alnylam's dependence on third parties, including Vir,
for





--------------------------------------------------------------------------------

CONFIDENTIAL
development of candidates for the treatment of infectious diseases, including
COVID-19, and commercialization of any infectious disease product resulting
therefrom, Regeneron, for development, manufacture and distribution of certain
products, including eye and CNS products, and Ironwood, for assistance with the
education about and promotion of GIVLAARI in the U.S.; the outcome of
litigation; the risk of government investigations; and unexpected expenditures,
as well as those risks more fully discussed in the "Risk Factors" filed with
Alnylam's most recent Annual Report on Form 10-K filed with the Securities and
Exchange Commission (SEC) and in other filings that Alnylam makes with the SEC.
In addition, any forward-looking statements represent Alnylam's views only as of
today and should not be relied upon as representing its views as of any
subsequent date. Alnylam explicitly disclaims any obligation, except to the
extent required by law, to update any forward-looking statements.




Dicerna Forward-Looking Statements
Various statements in this release concerning Dicerna’s future expectations,
plans and prospects, including, without limitation, Dicerna's views and plans
with respect to the potential for RNAi therapeutics, including ALN-AAT02,
DCR-A1AT and nedosiran, the development and potential commercialization of
ALN-AAT02 and/or DCR-A1AT and the opportunity to accelerate development for
patients, expectations regarding future royalties earned from sales of lumasiran
or from commercialization of ALN-AAT02 and/or DCR-A1AT outside the United
States, expectations regarding the rolling submission of an NDA for lumasiran
and the potential benefit of lumasiran and nedosiran for patients with PH and
the success of Dicerna’s PHYOX clinical program and expectations regarding the
success of the collaboration with Alnylam, constitute forward-looking statements
for the purposes of the safe harbor provisions under The Private Securities
Litigation Reform Act of 1995. Actual results and future plans may differ
materially from those indicated by these forward-looking statements as a result
of various important risks, uncertainties and other factors, including, without
limitation: potential risks to Dicerna’s business, activities and prospects as a
result of the COVID-19 pandemic, or delays or interruptions resulting therefrom;
Dicerna’s ability to discover and develop novel drug candidates; its ability to
successfully demonstrate the efficacy and safety of its product candidates,
including nedosiran, DCR-A1AT and/or ALN-AAT02; the preclinical and clinical
results for its product candidates, including nedosiran, DCR-A1AT and/or
ALN-AAT02, which may not be replicated or continue to occur in other subjects or
in additional studies or otherwise support further development of product
candidates for a specified indication or at all; actions or advice of regulatory
agencies, which may affect the design, initiation, timing, continuation and/or
progress of clinical trials or result in the need for additional preclinical
and/or clinical testing; delays, interruptions or failures in the manufacture
and supply of its product candidates, including nedosiran, DCR-A1AT or
ALN-AAT02; obtaining, maintaining and protecting intellectual property,
Dicerna’s dependence on existing collaborators and success of future
collaborations, as well as those risks more fully discussed in the “Risk
Factors” filed with Dicerna’s most recent Annual Report on Form 10-K filed with
the Securities and Exchange Commission (SEC) and in other filings that Dicerna
makes with the SEC. In addition, any forward-looking statements represent
Dicerna’s views only as of today and should not be relied upon as representing
its views as of any subsequent date. Dicerna explicitly disclaims any
obligation, except to the extent required by law, to update any forward-looking
statements.





--------------------------------------------------------------------------------

CONFIDENTIAL




GalXC™ and PHYOX™ are trademarks of Dicerna Pharmaceuticals, Inc.










--------------------------------------------------------------------------------

CONFIDENTIAL
EXHIBIT E


EXCEPTIONS RELATED TO SECTION 14.1.5





--------------------------------------------------------------------------------

CONFIDENTIAL


[* * *]








--------------------------------------------------------------------------------

CONFIDENTIAL
EXHIBIT F


EXCEPTIONS RELATED TO SECTION 14.2





--------------------------------------------------------------------------------

CONFIDENTIAL


[* * *]








--------------------------------------------------------------------------------

CONFIDENTIAL
EXHIBIT G


EXCEPTIONS RELATED TO SECTION 14.3





--------------------------------------------------------------------------------

CONFIDENTIAL


[* * *]







--------------------------------------------------------------------------------

CONFIDENTIAL
EXHIBIT H


CERTAIN UNDERTAKINGS BY DICERNA


1.  [* * *]





